Exhibit 10.3

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

GREGG APPLIANCES, INC.

as Borrower

HHG DISTRIBUTING, LLC

as Guarantor

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

as Administrative Agent and Collateral Agent

WACHOVIA CAPITAL MARKETS LLC

as Sole Lead Arranger and Bookrunner

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

as Lenders

Dated: July 25, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS

   2

SECTION 2. CREDIT FACILITIES

   34

2.1 Loans

   34

2.2 Letter of Credit Accommodations

   34

2.3 Increase in Maximum Credit

   38

2.4 Commitments

   40

2.5 Bank Products

   40

SECTION 3. INTEREST AND FEES

   40

3.1 Interest

   40

3.2 Fees

   41

3.3 Changes in Laws and Increased Costs of Loans

   42

SECTION 4. CONDITIONS PRECEDENT

   43

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations

   43

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations

   46

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

   47

5.1 Grant of Security Interest

   47

5.2 Perfection of Security Interests

   48

5.3 Special Provisions Regarding Collateral

   52

SECTION 6. COLLECTION AND ADMINISTRATION

   52

6.1 Borrower’s Loan Accounts

   52

6.2 Statements

   53

6.3 Collection of Accounts

   53

6.4 Payments

   55

6.5 Authorization to Make Loans

   56

6.6 Use of Proceeds

   56

6.7 Pro Rata Treatment

   57

6.8 Sharing of Payments, Etc.

   57

6.9 Settlement Procedures

   58

6.10 Obligations Several; Independent Nature of Lenders’ Rights

   60

6.11 Taxes

   60

 

(i)



--------------------------------------------------------------------------------

SECTION 7. COLLATERAL REPORTING AND COVENANTS

   62

7.1 Collateral Reporting

   62

7.2 Accounts Covenants

   64

7.3 Inventory Covenants

   65

7.4 Equipment and Real Property Covenants

   66

7.5 Power of Attorney

   67

7.6 Right to Cure

   68

7.7 Access to Premises

   68

SECTION 8. REPRESENTATIONS AND WARRANTIES

   69

8.1 Corporate Existence, Power and Authority

   69

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations

   69

8.3 Financial Statements; No Material Adverse Change

   70

8.4 Priority of Liens; Title to Properties

   70

8.5 Tax Returns

   70

8.6 Litigation

   70

8.7 Compliance with Other Agreements and Applicable Laws

   71

8.8 Environmental Compliance

   71

8.9 Employee Benefits

   72

8.10 Bank Accounts

   72

8.11 Intellectual Property

   73

8.12 Subsidiaries; Affiliates; Capitalization; Solvency

   73

8.13 Labor Disputes

   74

8.14 Restrictions on Subsidiaries

   74

8.15 Material Contracts

   74

8.16 Credit Card Agreements

   75

8.17 Accuracy and Completeness of Information

   75

8.18 Survival of Warranties; Cumulative

   75

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

   75

9.1 Maintenance of Existence

   75

9.2 New Collateral Locations

   76

9.3 Compliance with Laws, Regulations, Etc.

   76

9.4 Payment of Taxes and Claims

   77

9.5 Insurance

   78

9.6 Financial Statements and Other Information

   80

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

   82

9.8 Encumbrances

   84

9.9 Indebtedness

   87

9.10 Loans, Investments, Etc.

   92

9.11 Dividends and Redemptions

   97

9.12 Transactions with Affiliates

   99

9.13 Credit Card Agreements

   99

9.14 Compliance with ERISA

   100

9.15 End of Fiscal Years; Fiscal Quarters

   100

 

(ii)



--------------------------------------------------------------------------------

9.16 Change in Business

   100

9.17 Limitation of Restrictions Affecting Subsidiaries

   100

9.18 Fixed Charge Coverage Ratio

   101

9.19 License Agreements

   101

9.20 After Acquired Real Property

   102

9.21 Costs and Expenses

   102

9.22 Consignment Agreements

   103

9.23 Floor Plan Financing Arrangements

   103

9.24 Further Assurances

   104

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

   104

10.1 Events of Default

   104

10.2 Remedies

   107

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   110

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

   110

11.2 Waiver of Notices

   112

11.3 Amendments and Waivers

   112

11.4 Waiver of Counterclaims

   113

11.5 Indemnification

   113

SECTION 12. THE AGENT

   114

12.1 Appointment, Powers and Immunities

   114

12.2 Reliance by Agent

   115

12.3 Events of Default

   115

12.4 Wachovia in its Individual Capacity

   116

12.5 Indemnification

   116

12.6 Non-Reliance on Agent and Other Lenders

   116

12.7 Failure to Act

   117

12.8 Additional Loans

   117

12.9 Concerning the Collateral and the Related Financing Agreements

   117

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

   117

12.11 Collateral Matters

   118

12.12 Agency for Perfection

   120

12.13 Successor Agent

   120

12.14 Co-Agents

   120

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

   121

13.1 Term

   121

13.2 Interpretative Provisions

   122

13.3 Notices

   124

 

(iii)



--------------------------------------------------------------------------------

13.4 Partial Invalidity

   125

13.5 Confidentiality

   125

13.6 Successors

   126

13.7 Assignments; Participations

   127

13.8 Entire Agreement

   128

13.9 USA Patriot Act

   129

13.10 Counterparts, Etc.

   129

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

   129

14.1 Existing Obligations

   129

14.2 Acknowledgment of Security Interests

   129

14.3 Existing Financing Agreements

   129

14.4 Restatement

   130

14.5 Release

   130

 

(iv)



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Information
Certificate Exhibit C    Form of Compliance Certificate Schedule 1.27   
Commitments Schedule 1.57    Existing Letters of Credit Schedule 1.64   
Frigidaire Consignment Collateral Schedule 1.105    Permitted Holders Schedule
8.16    Credit Card Agreements Schedule 9.5    Leased Locations Schedule 9.12   
Affiliate Transactions

 

(v)



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement, dated July 25, 2007 (the
“Agreement”), is entered into by and among Gregg Appliances, Inc. an Indiana
corporation (“Borrower”), HHG Distributing, LLC, an Indiana limited liability
company (“HHG”), the parties hereto from time to time as lenders, whether by
execution of this Agreement or an Assignment and Acceptance (each individually,
a “Lender” and collectively, “Lenders”), Wachovia Capital Finance Corporation
(Central), an Illinois corporation (“Wachovia”), formerly known as Congress
Financial Corporation (Central), in its capacity as administrative agent and
collateral agent for Lenders (in such capacity “Agent”), Wachovia Capital
Markets LLC, a Delaware limited liability company, in its capacity as sole lead
arranger and bookrunner for the credit facility (in such capacity, “Lead
Arranger”), and Wachovia Bank, National Association, in is capacity as
syndication agent for the credit facility (in such capacity, “Syndication
Agent”).

W I T N E S S E T H:

WHEREAS, Agent, Existing Lenders (as hereinafter defined), Borrower and HHG have
entered into financing arrangements pursuant to which Existing Lenders have made
loans and advances and provided other financial accommodations to Borrower as
set forth in the Loan and Security Agreement, dated February 3, 2005, by and
among Agent, Lenders, Borrower and HHG, as amended by Amendment No. 1 to Loan
and Security Agreement, dated as of February 13, 2006, and Amendment No. 2 to
Loan and Security Agreement, dated as of January 17, 2007 (the “Existing Loan
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended, modified, supplemented, extended, renewed, restated
or replaced, collectively, the “Existing Financing Agreements”);

WHEREAS, Borrower has requested that Agent and Lenders amend and restate the
Existing Loan Agreement and continue the existing financing arrangements with
Borrower pursuant to which Lenders may make loans and provide other financial
accommodations to Borrower; and

WHEREAS, Agent and Lenders have agreed to amend and restate the Existing Loan
Agreement and each Lender (severally and not jointly) has agreed to continue to
make such loans and provide such other financial accommodations to Borrower on a
pro rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and Agent has agreed to continue to act as agent for
Lenders on the terms and conditions set forth herein and the other Financing
Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to Borrower and each Guarantor, all present and
future rights of Borrower and each Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.

1.2 “ACH Transactions” shall mean the automatic clearing house transfer of funds
by Agent, any Lender or any of their respective Affiliates for the account of
Borrower or its Subsidiaries, in each case pursuant to agreements entered into
with Borrower or any of its Subsidiaries.

1.3 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Eurodollar Reserve Percentage.
The Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

1.4 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten (10%) percent or
more of the equity interests, and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

1.5 “Agent” shall mean Wachovia Capital Finance Corporation (Central), in its
capacity as agent on behalf of Lenders pursuant to the terms hereof and any
replacement or successor agent hereunder.

1.6 “Agent Payment Account” shall mean account no. 5000000030266 of Agent at
Wachovia Bank, National Association, or such other account of Agent as Agent may
from time to time designate to Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

 

2



--------------------------------------------------------------------------------

1.7 “Applicable Margin” shall mean, at any time, with respect to the calculation
of the Interest Rate for Base Rate Loans and Eurodollar Rate Loans, the
applicable percentage (on a per annum basis) set forth below if as of the end of
any calendar month the Monthly Average Excess Availability for the immediately
preceding calendar month is at or within the amounts indicated for such
percentage:

 

Tier

  

Monthly Average
Excess Availability

   Applicable Margin         Base Rate
Loans     Eurodollar
Rate Loans  

Tier I

   Less than $10,000,000    .25 %   1.75 %

Tier II

   Greater than or equal to $10,000,000 but less than or equal to $20,000,000   
0 %   1.50 %

Tier III

   Greater than $20,000,000    - .25 %   1.25 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar month and shall remain in effect until adjusted thereafter
during the next calendar month; (ii) each adjustment of the Applicable Margin
shall be effective as of the first day of a calendar month based on the Monthly
Average Excess Availability for the immediately preceding calendar month and
(iii) the Applicable Margin for the period from July 1, 2007 through July 31,
2007 shall be the amount for Tier III set forth above. In the event that at any
time after the end of a calendar month, Agent shall have determined that the
amount of the Monthly Average Excess Availability for such month initially used
for the determination of the Applicable Margin was greater than the actual
amount of the Monthly Average Excess Availability for such month, the Applicable
Margin shall be appropriately adjusted based on such actual Monthly Average
Excess Availability and any additional interest for the applicable period
payable as a result of such recalculation shall be promptly paid to Agent, for
the benefit of Lenders. The foregoing shall not be construed to limit the rights
of Agent and Lenders with respect to the amount of interest payable after a
Default or Event of Default whether based on such recalculated percentage or
otherwise.

1.8 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

1.9 “Bank Products” shall mean any one or more of the following types of
services or facilities extended to Borrower or its Subsidiaries by a Bank
Product Provider: (a) credit cards, (b) ACH Transactions, (c) any overdrafts,
cash management or related services, and (d) Hedging Transactions, if and to the
extent provided hereunder.

1.10 “Bank Product Providers” shall mean the Agent, any Lender and any of their
respective Affiliates that may, from time to time, provide any Bank Products to
Borrower, Guarantor or any of their respective Subsidiaries.

1.11 “Base Rate” shall mean, on any date, the greater of (a) Prime Rate or
(b) the Federal Funds Rate in effect on such day plus one-half (1/2%) percent;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate or the Federal Funds Rate.

1.12 “Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms thereof.

 

3



--------------------------------------------------------------------------------

1.13 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.14 “Borrowing Base” shall mean, at any time, the amount equal to:

(a) the lesser of:

(i) the sum of (A) ninety (90%) percent of the amount of Eligible Commercial
Accounts, plus (B) ninety (90%) percent of the amount of Eligible Credit Card
Receivables, plus (C) the lesser of (1) ninety-three (93%) percent (or
ninety-six (96%) percent during the Seasonal Period) of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory, or
(2) seventy-five (75%) percent of the net book value of Eligible Inventory; or

(ii) the Maximum Credit,

minus

(b) Reserves.

1.15 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of Illinois, the State of Indiana or the State of New York, and a
day on which Agent is open for the transaction of business, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market.

1.16 “Capital Asset” means any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a consolidated balance sheet
of Borrower and its Subsidiaries.

1.17 “Capital Expenditures” shall mean, for any period, as to any Person and its
Subsidiaries, the aggregate amount of all expenditures by such Person and its
Subsidiaries for, or contracts for expenditures (other than contracts for such
expenditures where payments for such expenditures are to be made in any
subsequent period) for, any Capital Assets or for replacements, substitutions or
additions thereto, which have a useful life of more than one (1) year,
including, but not limited to, the direct or indirect acquisition of such
Capital Assets by way of offset items or otherwise and obligations under Capital
Leases incurred in respect of such Capital Assets during such period, but
excluding from such calculations expenditures for Capital Assets having a cost
of $2,500 or less which are expensed and not capitalized in accordance with
Borrower’s current practices, in each case net of any Net Cash Proceeds received
from asset dispositions of such Person and its Subsidiaries during such period
(to the extent permitted hereunder).

1.18 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
capitalized on the balance sheet of such Person.

 

4



--------------------------------------------------------------------------------

1.19 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

1.20 “Cash Dominion Event” shall mean either (a) an Event of Default shall exist
or have occurred and be continuing or (b) the period commencing on any date on
which Excess Availability is less than $5,000,000 (other than any period
commencing the date that any payment of interest is made by Borrower under the
Senior Note Indenture and ending five (5) Business Days thereafter) and ending
on a Cash Dominion Reversion.

1.21 “Cash Dominion Reversion “ shall mean with respect to the first two
(2) Cash Dominion Events in any twelve (12) month period, that Excess
Availability has been equal to or greater than $5,000,000 for sixty
(60) consecutive days, provided, that, if a third Cash Dominion Event occurs
during such twelve (12) month period, a Cash Dominion Reversion will occur only
in the event that Excess Availability has been equal to or greater than
$5,000,000 for three hundred sixty (360) consecutive days.

1.22 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of one (1) year or less issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of Borrower or any Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.

1.23 “Change of Control” shall mean (a) during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors who have been appointed by
any Permitted Holder, or

 

5



--------------------------------------------------------------------------------

whose nomination for election by the stockholders of Parent, was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent, then still in office; (b) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than a Permitted Holder becomes the ultimate legal or
beneficial owner, directly or indirectly, of thirty-five percent (35%) or more
of the voting power of the total outstanding Voting Stock of Parent, and the
Permitted Holders beneficially own a lesser percentage of such voting power of
the Voting Stock than such Person and Permitted Holders do not have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of Parent’s Board of Directors, (c) Parent shall cease to
own one hundred percent (100%) of the Capital Stock of Borrower or (d) there
shall have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $10,000,000 or any Capital Stock, any “change of
control” or similar or equivalent event (as set forth in such indenture,
agreement or other evidence of Indebtedness) obligating Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any portion of the
Indebtedness or Capital Stock provided for therein.

1.24 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.25 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.26 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to Borrower or
any Guarantor, or any other person to whom any Collateral (including Inventory,
Equipment, bills of lading or other documents of title) is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, in favor
of Agent with respect to the Collateral at such premises or otherwise in the
custody, control or possession of such lessor, consignee or other person.

1.27 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Schedule 1.27 hereto designated
as the Commitment of such Lender or on Schedule 1 to an Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as the “Commitments”.

1.28 “Committed Capital Expenditure Amounts” shall mean, in respect of any
fiscal year for which Excess Cash Flow is required to be calculated under this
Agreement, an amount equal to any written commitments for Capital Expenditures
entered into prior to the end of such fiscal year, but only to the extent that
such commitments are paid in cash prior to the last day of the first fiscal
quarter of the immediately succeeding fiscal year; provided, that (a) to the
extent such amounts are paid in cash by the end of such fiscal quarter, such
amounts shall not be deducted from EBITDA for the purposes of calculating Excess
Cash Flow for the fiscal year in which they are paid, but shall be deducted from
EBITDA for the purposes of calculating Excess Cash Flow for the fiscal year in
which such written commitment is entered into, and (b) to the

 

6



--------------------------------------------------------------------------------

extent such amounts are not paid in cash by the end of such fiscal quarter, such
amounts shall not be deducted from EBITDA for the purposes of calculating Excess
Cash Flow for the year in which such written commitments are entered into and
shall be deducted from EBITDA for the purposes of calculating Excess Cash Flow
for the fiscal year in which they are paid.

1.29 “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (or loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, as determined in
accordance with GAAP; provided, that, Consolidated Net Income shall not include:
(a) the net income (or loss) of such Person (other than a Subsidiary which shall
be subject to clause (c) below), in which such Person or any of its Subsidiaries
has a joint interest with a third party, except to the extent such net income is
actually paid in cash to such Person or any of its Subsidiaries by dividend or
other distribution during such period, (b) the net income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of such Person or is
merged into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries except to
the extent included pursuant to the foregoing clause (a), (c) the net income (if
positive) of any Subsidiary of such Person to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to such Person
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its certificate of incorporation or formation or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, (d) extraordinary and/or one time or
unusual and non-recurring gains or losses, and (e) gain or loss, together with
any related provision for taxes in respect of such gain or loss, realized upon
the sale or other disposition of any assets that are not sold in the ordinary
course of business (including, without limitation, dispositions pursuant to
Permitted Sale Leasebacks) or of any Capital Stock and any net income realized
or loss incurred as a result of changes in accounting principles or the
application thereof (to the extent such changes are permitted herein).

1.30 “Cost” shall mean, as to the Inventory as of any date, the cost of such
Inventory as of such date, determined on the weighted average cost basis in
accordance with GAAP.

1.31 “Credit Card Acknowledgments” shall mean, collectively, the agreements by
Credit Card Issuers or Credit Card Processors which are parties to Credit Card
Agreements in favor of Agent acknowledging Agent’s first priority security
interest in the monies due and to become due to Borrower (including, without
limitation, credits and reserves) under the Credit Card Agreements, and agreeing
to transfer all such amounts to the Blocked Accounts, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced; sometimes being referred to herein individually as a “Credit Card
Acknowledgment”.

1.32 “Credit Card Agreements” shall mean all agreements now or hereafter entered
into by Borrower with any Credit Card Issuer or any Credit Card Processor, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, including, but not limited to, the
agreements set forth on Schedule 8.16 hereto; sometimes being referred to herein
individually as a “Credit Card Agreement”.

 

7



--------------------------------------------------------------------------------

1.33 “Credit Card Issuer” shall mean any person (other than Borrower) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc. and
Discover Financial Services, Inc.

1.34 “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any of Borrower’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

1.35 “Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of Borrower to payment from any Credit Card Issuer, Credit Card
Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card, and (b) all present and future rights of Borrower to payment from
any Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.

1.36 “Credit Facility” shall mean the Loans and Letter of Credit Accommodations
provided to or for the benefit of Borrower pursuant to Sections 2.1 and 2.2
hereof.

1.37 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.38 “Defaulting Lender” shall have the meaning set forth in Section 6.9(d)
hereof.

1.39 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, Term
Loan Agent (if applicable), Borrower or any Guarantor (as the case may be) with
a deposit account at any bank and the bank at which such deposit account is at
any time maintained which provides that such bank will comply with instructions
originated by Agent (or Term Loan Agent, as applicable) directing disposition of
the funds in the deposit account without further consent by Borrower or such
Guarantor and has such other terms and conditions as Agent may require.

1.40 “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to the sum of the following, determined on a consolidated basis,
without duplication, for such Person and its Subsidiaries, all in accordance
with GAAP: (a) the Consolidated Net Income of such Person and its Subsidiaries
for such period, plus (b) the sum of the following (to the extent deducted in
the computation of Consolidated Net Income of such Person and its Subsidiaries
for such period): (i) taxes imposed on such Person and its Subsidiaries during
such period or measured by its overall income (however denominated), and
franchise or gross receipts taxes imposed on such Person and its Subsidiaries
during such period (in lieu of net income

 

8



--------------------------------------------------------------------------------

taxes), plus (ii) Interest Expense of such Person and its Subsidiaries for such
period, plus (iii) amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), depreciation and other non-cash charges of such Person and
its Subsidiaries for such period (including non-cash asset impairment charges
but excluding any such non-cash charge to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period), plus (iv) Transaction
Costs of such Person and its Subsidiaries for such period, (v) any losses of
such Person and its Subsidiaries for such period related to the early
extinguishment of Indebtedness, (vi) restructuring charges of such Person and
its Subsidiaries for such period, (vii) non-cash stock option and stock based
compensation expenses of such Person and its Subsidiaries for such period, and
(viii) expenses and charges resulting from equity offerings, investments,
mergers, recapitalizations, option buyouts, dispositions, acquisitions or
similar transactions of such Person and its Subsidiaries for such period
(provided, that, in the case of this clause (viii), any such expenses and
charges shall have been incurred no later than three (3) months following the
consummation of such transaction) minus (c) to the extent included in
determining Consolidated Net Income, gains related to the early extinguishment
of Indebtedness and other non-cash gains of such Person and its Subsidiaries for
such period.

1.41 “Eligible Commercial Accounts” shall mean Accounts created by Borrower
which are and continue to be acceptable to Agent in good faith based on the
criteria set forth below. In general, Accounts shall be Eligible Commercial
Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrower in the ordinary course of its business to customers which are not
individual retail customers which transactions are completed in accordance with
the terms and provisions contained in any documents related thereto;

(b) such Accounts are not unpaid more than one hundred twenty (120) days after
the date of the original invoice for them;

(c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

(d) such Accounts do not arise from (i) sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent, (ii) the sale of warranty
contracts or warranty services, (iii) sales of satellite systems in respect of
which Dish Network is the account debtor, (iv) merchandise which is on loan to
builders, and (v) merchandise which is damaged by Borrower’s delivery services,
provided, that, Accounts arising pursuant to clauses (d)(ii) and (iv) hereof
shall be deemed Eligible Commercial Accounts but only to the extent of the
portion of all such Accounts not in excess of $100,000 in the aggregate;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, Borrower shall execute and deliver,
or cause to be executed and delivered, such other agreements, documents and
instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office

 

9



--------------------------------------------------------------------------------

or principal place of business in Canada in accordance with the applicable laws
of the Province of Canada in which such chief executive office or principal
place of business is located and take or cause to be taken such other and
further actions as Agent may request to enable Agent as secured party with
respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada) or, at Agent’s option, if the chief executive office
and principal place of business of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to Borrower an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Agent and payable
only in the United States of America and in U.S. dollars, sufficient to cover
such Account, in form and substance satisfactory to Agent and if required by
Agent, the original of such letter of credit has been delivered to Agent or
Agent’s agent and the issuer thereof, and Borrower has complied with the terms
of Section 5.2(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Agent or naming Agent as transferee beneficiary thereunder,
as Agent may specify, or (ii) such Account is subject to credit insurance
payable to Agent issued by an insurer and on terms and in an amount acceptable
to Agent, or (iii) such Account is otherwise acceptable in all respects to Agent
(subject to such lending formula with respect thereto as Agent may determine);

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but only to the extent of the portion of the Accounts of such account
debtor owed by Borrower to such account debtor or claimed to be owed by such
account debtor);

(h) there are no facts, events or occurrences which would impair the validity or
enforceability of such Accounts;

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are either (A) subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent (including without limitation the Term Loan
Intercreditor Agreement) or (B) inchoate tax liens permitted in accordance with
Section 9.8 hereof, provided, that, such liens do not have priority over the
liens of the Agent therein;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of Borrower or any Guarantor;

 

10



--------------------------------------------------------------------------------

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;

(l) the account debtors with respect to such Accounts are not the subject of any
bankruptcy, dissolution, liquidation, reorganization or similar proceeding;

(m) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Commercial Accounts (but only to the extent of the portion of
the Accounts in excess of the applicable percentages);

(n) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the original invoice date for them which constitute
more than twenty-five (25%) percent of the total Accounts of such account
debtor;

(o) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit
Borrower to seek judicial enforcement in such State of payment of such Account,
unless Borrower has qualified to do business in such state or has filed a Notice
of Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;

(p) such Accounts are not Credit Card Receivables; and

(q) such Accounts are owed by account debtors deemed creditworthy with respect
to their ability to pay their respective Accounts as determined by Borrower
consistent with their ordinary course business practices and is acceptable to
Agent in good faith.

The criteria for Eligible Commercial Accounts set forth above may only be
changed and any new criteria for Eligible Commercial Accounts may only be
established by Agent in good faith based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent Agent has no
written notice thereof from Borrower prior to the date hereof, in either case
under clause (i) or (ii) which adversely affects or would reasonably be expected
to adversely affect the Accounts in the good faith determination of Agent. Any
Accounts that are not Eligible Commercial Accounts shall nevertheless be part of
the Collateral.

1.42 “Eligible Credit Card Receivables” shall mean the Credit Card Receivables
of Borrower which are and continue to be acceptable to Agent based on the
criteria set forth below. Credit Card Receivables shall be Eligible Credit Card
Receivables if:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods in the ordinary course of the business of Borrower which
transactions are completed in accordance with the terms and provisions contained
in any agreements binding on Borrower or the other party or parties related
thereto,

 

11



--------------------------------------------------------------------------------

(b) such Credit Card Receivables do not arise from sales on consignment,
guaranteed sale, sale and return, sale on approval, or other terms under which
payment by the account debtor may be conditional or contingent;

(c) such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

(d) such Credit Card Receivables are not unpaid more than ten (10) Business Days
after the date of the sale of Inventory giving rise to such Credit Card
Receivables;

(e) all procedures required by the Credit Card Issuer or the Credit Card
Processor of the credit card or debit card used in the purchase which gave rise
to such Credit Card Receivables shall have been followed in all material
respects by Borrower and all documents required for the authorization and
approval by such Credit Card Issuer or Credit Card Processor shall have been
obtained in connection with the sale giving rise to such Credit Card
Receivables;

(f) the required authorization and approval by such Credit Card Issuer or Credit
Card Processor shall have been obtained for the sale giving rise to such Credit
Card Receivables;

(g) Borrower shall have submitted all sales slips, drafts, charges and other
reports and other materials required by the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivables in order for
Borrower to be entitled to payment in respect thereof;

(h) such Credit Card Receivables comply with the applicable terms and conditions
contained in Section 7.2 of this Agreement;

(i) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute and does
not have any right of setoff against such Credit Card Receivables (other than
transactions in the ordinary course of the business of Borrower) and such Credit
Card Issuer or Credit Card Processor has not setoff against amounts otherwise
payable by such Credit Card Issuer or Credit Card Processor to Borrower for the
purpose of establishing a reserve or collateral for obligations of Borrower to
such Credit Card Issuer or Credit Card Processor other than any rights of setoff
for fees and chargebacks consistent with the practices of such Credit Card
Issuer or Credit Card Processor with Borrower as of the date hereof or as such
practices may hereafter change as a result of changes to the policies of such
Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of Borrower);

(j) there are no facts, events or occurrences which would impair in any material
respect the validity, enforceability or collectability of such Credit Card
Receivables or reduce the amount payable or delay payment thereunder (other than
for setoffs for fees and chargebacks consistent with the practices of such
Credit Card Issuer or Credit Card Processor with Borrower

 

12



--------------------------------------------------------------------------------

as of the date hereof or as such practices may hereafter change as a result of
changes to the policies of such Credit Card Issuer or Credit Card Processor
applicable to its customers generally and unrelated to the circumstances of
Borrower);

(k) such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Agent, for and on behalf of Lenders, and
any goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any encumbrances (other than the security interests of Agent
and Term Loan Agent);

(l) (i) the Credit Card Acknowledgment executed and delivered by the Credit Card
Issuer (except in the case of American Express) or Credit Card Processor (except
in the case of Fifth Third Bank) for the credit card or debit card used in the
sale which gave rise to such Credit Card Receivable shall be in full force and
effect and the Credit Card Issuer or Credit Card Processor party thereto shall
be in compliance with the terms thereof, and (ii) within one hundred eighty
(180) days after the date hereof, Agent shall have received, in form and
substance satisfactory to Agent in good faith, a Credit Card Acknowledgment duly
authorized, executed and delivered by Fifth Third Bank for the credit card used
in the sale which gave rise to such Credit Card Receivable, and such Credit Card
Acknowledgment shall be in full force and effect and Fifth Third Bank shall be
in compliance with the terms thereof;

(m) there are no proceedings or actions which are pending or to the best of
Borrower’s knowledge threatened, against the Credit Card Issuers or Credit Card
Processors with respect to such Credit Card Receivables which would reasonably
be expected to result in any material adverse change in the continued
collectability of the Credit Card Receivables with respect to the Credit Card
Issuers or Credit Card Processors;

(n) such Credit Card Receivables are owed by Credit Card Issuers or Credit Card
Processors deemed creditworthy at all times by Agent in good faith;

(o) no material default or material event of default has occurred under the
Credit Card Agreement of Borrower with the Credit Card Issuer or Credit Card
Processor who has issued the credit card or debit card or handles payments under
the credit card or debit card used in the sale which gave rise to such Credit
Card Receivables which default gives such Credit Card Issuer or Credit Card
Processor the right to cease or suspend payments to Borrower and no material
default or material event of default shall have occurred which gives such Credit
Card Issuer or Credit Card Processor the right to setoff against amounts
otherwise payable to Borrower (other than for then current fees and chargebacks
consistent with the current practices of such Credit Card Issuer or Credit Card
Processor as of the date hereof or as such practices may hereafter change as a
result of changes to the policies of such Credit Card Issuer or Credit Card
Processor applicable to its customers generally and unrelated to the
circumstances of Borrower) or the right to establish reserves or establish or
demand collateral and such Credit Card Agreements are otherwise in full force
and effect and constitute the legal, valid, binding and enforceable obligations
of the parties thereto;

(p) the terms of the sale giving rise to such Credit Card Receivables and all
practices of Borrower with respect to such Credit Card Receivables comply in all
material respects with applicable Federal, State, and local laws and
regulations;

 

13



--------------------------------------------------------------------------------

(q) the Credit Card Issuer or Credit Card Processor has not sent any notice of
default and/or notice of its intention to cease or suspend payments to Borrower
in respect of such Credit Card Receivables or to establish reserves or cash
collateral for obligations of Borrower to such Credit Card Issuer or Credit Card
Processor (other than for then current fees and chargebacks consistent with the
current practices of such Credit Card Issuer or Credit Card Processor as of the
date hereof or as such practices may hereafter change as a result of changes to
the policies of such Credit Card Issuer or Credit Card Processor applicable to
its customers generally and unrelated to the circumstances of Borrower); and

(r) if such Credit Card Receivable arises from a customer’s use of the Private
Label Credit Card, then in addition to the criteria set forth above: (i) the
customer obligated in respect of such Credit Card Receivable has not returned
the Inventory purchased giving rise to such Credit Card Receivable; (ii) all
procedures required by GE Consumer under the Private Label Credit Card Agreement
and by the credit and collection policies of Borrower shall have been followed
by Borrower in all material respects; (iii) the obligations and liabilities of
Borrower to GE Consumer under the Private Label Credit Card Agreement and the
security interest granted by Borrower to GE Consumer thereunder shall be subject
to the terms and conditions of the GE Credit Card Intercreditor Agreement; and
(iv) without the prior written consent of Agent, Borrower shall not agree to
amend, modify, alter or change the terms of the Private Label Credit Card
Agreement in any manner that would make the arrangements of Borrower with GE
Consumer more restrictive or burdensome to Borrower than the terms of the
Private Label Credit Card Agreement as in effect on the date hereof (it being
agreed that the Private Label Credit Card Agreement as in effect on the date
hereof is acceptable to Agent).

General criteria for Eligible Credit Card Receivables may only be changed and
any new criteria for Eligible Credit Card Receivables may only be established by
Agent in good faith, based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) existing on the date hereof
to the extent Agent has no written notice thereof from Borrower prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
would reasonably be expected to adversely affect the collectability of the
Credit Card Receivables in the good faith determination of Agent. Any Credit
Card Receivables which are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.

1.43 “Eligible Inventory” shall mean, as to Borrower, Inventory of Borrower
consisting of finished goods held for resale in the ordinary course of the
business of Borrower, in each case that are acceptable to Agent based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) raw materials; (c) spare parts for equipment and
service parts; (d) packaging and shipping materials; (e) supplies used or
consumed in Borrower’s business; (f) Inventory at premises other than those
owned or leased and controlled by Borrower (Inventory of Borrower which is
in-transit from any location of Borrower permitted herein to another such
location shall be considered Eligible Inventory provided, that, it otherwise
satisfies the criteria for Eligible Inventory set forth herein and is not
in-transit more than five (5) consecutive days); provided, that, (i) as to
retail store locations which are leased by Borrower, Agent may, at its option,
establish Reserves in respect of rental payments and other amounts in respect of
such leased location of the type and to the extent Agent shall determine in
accordance with the definition of the term Reserves herein, (ii) as to all other
locations leased by Borrower, if Agent shall not have received a Collateral
Access Agreement from the owner and lessor with

 

14



--------------------------------------------------------------------------------

respect to such location, duly authorized, executed and delivered by such owner
and lessor (or Agent shall determine to accept a Collateral Access Agreement
that does not include all required provisions or provisions in the form
otherwise required by Agent), Agent may, at its option, establish such Reserves
in respect of amounts at any time due or to become due to the owner and lessor
thereof as Agent shall determine, and (iii) as to all locations owned and
operated by a person other than Borrower and not covered by clause (i) and
(ii) hereof, if Agent shall not have received a Collateral Access Agreement from
the owner and operator with respect to such location, duly authorized, executed
and delivered by such owner and operator (or Agent (and if applicable, Term Loan
Agent) shall determine to accept a Collateral Access Agreement that does not
include all required provisions or provisions in the form otherwise required by
Agent), Agent may, at its option, establish such Reserves in respect of amounts
at any time due or to become due to the owner and operator thereof as Agent
shall determine; provided, that, in addition, if required by Agent, in order for
such Inventory at locations owned and operated by a third person to be Eligible
Inventory, Agent shall have received: (A) UCC financing statements between the
owner and operator, as consignee or bailee and Borrower, as consignor or bailor,
in form and substance satisfactory to Agent in good faith, which are duly
assigned to Agent and the written authorization to file such financing
statements in a form satisfactory to Agent and (B) a written notice to any
lender to the owner and operator of the first priority security interest in such
Inventory of Agent; (g) Inventory subject to a security interest or lien in
favor of any Person other than Agent and Term Loan Agent (subject to the terms
of the Term Loan Intercreditor Agreement); (h) bill and hold goods;
(i) Inventory that is not subject to the first priority, valid and perfected
security interest of Agent; (j) damaged and/or defective Inventory; (k) returned
Inventory which is not held for sale in the ordinary course of business;
(l) Inventory purchased or sold on consignment, including without limitation,
Frigidaire Consignment Collateral, and (m) Inventory located outside the United
States of America. The criteria for Eligible Inventory set forth above may only
be changed and any new criteria for Eligible Inventory may only be established
by Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or would reasonably be expected to
adversely affect the Inventory in the good faith determination of Agent. Any
Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral.

1.44 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty
(50%) percent owned by such Lender or its parent company; (c) any Person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any commercial bank
having a combined capital and surplus of at least $250,000,000 or financial
institution having a net worth (or the equivalent thereof in the case of an
investment partnership, managed account, limited liability company or similar
entity) calculated in accordance with applicable generally accepted accounting
principles of not less than $100,000,000, or “accredited investor” (as defined
in Regulation D under the Securities Act) that is engaged in the business of

 

15



--------------------------------------------------------------------------------

making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business having a net worth
(or the equivalent thereof in the case of an investment partnership, managed
account, limited liability company or similar entity) calculated in accordance
with applicable generally accepted accounting principles of not less than
$100,000,000, and in each case, approved by Agent, provided, that, (i) in the
case of the approval of clauses (c) and (d) above, unless an Event of Default
has occurred and is continuing at the time any assignment is effected hereunder,
Borrower shall have the right to approve such assignments, such approval not to
be unreasonably withheld, conditioned or delayed by Borrower, and such approval
shall be deemed to have been given by Borrower if no objection from Borrower is
received by the assigning Lender and Agent within five (5) Business Days after
notice of such proposed assignment has been provided by the assigning Lender or
Agent to Borrower, (ii) neither Borrower nor any Guarantor or any Affiliate of
Borrower or any Guarantor shall qualify as an Eligible Assignee and (iii) no
Person to whom any Indebtedness which is in any way subordinated in right of
payment to any other Indebtedness of Borrower or any Guarantor shall qualify as
an Eligible Transferee, except as Administrative Agent may otherwise
specifically agree.

1.45 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between Borrower or any Guarantor and any
Governmental Authority, relating to (a) pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource),
(b) the exposure to, or the use, storage, recycling, treatment, generation,
manufacture, processing, distribution, transportation, handling, labeling,
production, release or disposal, or threatened release, of Hazardous Materials,
or (c) all laws with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials. The term “Environmental
Laws” includes (i) the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Federal Superfund Amendments and
Reauthorization Act, the Federal Water Pollution Control Act of 1972, the
Federal Clean Water Act, the Federal Clean Air Act, the Federal Resource
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments thereto), the Federal Solid Waste Disposal and the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
and the Federal Safe Drinking Water Act of 1974, (ii) applicable state
counterparts to such laws and (iii) any common law or equitable doctrine that
may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

1.46 “Equipment” shall mean, as to Borrower and each Guarantor, all of
Borrower’s and each Guarantor’s now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

 

16



--------------------------------------------------------------------------------

1.47 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto, each as amended or modified from time to time.

1.48 “ERISA Affiliate” shall mean any person required to be aggregated with
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.49 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan as to which the requirement of notice has not been waived; (b) the adoption
of any amendment to a Plan that would require the provision of security pursuant
to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) a complete or partial withdrawal by Borrower, Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (f) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (g) an event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (h) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower, Guarantor or any ERISA Affiliate in excess of $1,000,000.

1.50 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.51 “Eurodollar Reserve Percentage” shall mean for any day, that percentage
(expressed as a decimal and rounded upwards, if necessary, to the nearest 1/100
of 1%) which is in effect for such day under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor), as such regulation
may be amended from time to time or any successor regulation, as the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special, or marginal reserves) applicable with respect to
Eurocurrency liabilities as that term is defined in Regulation D (or any other
category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Loans is determined), whether or not any Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender.

1.52 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.53 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date of determination in accordance with the terms hereof,
equal to: (a) the Borrowing

 

17



--------------------------------------------------------------------------------

Base (after giving effect to any Reserves other than any Reserves in respect of
Letter of Credit Accommodations), minus (b) the sum of: (i) the amount of all
then outstanding and unpaid Obligations (other than any outstanding Letter of
Credit Accommodations) plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Accommodations.

1.54 “Excess Cash Flow” shall have the meaning set forth in the Term Loan
Agreement.

1.55 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.56 “Existing Lenders” shall mean the financial institutions which are parties
to the Existing Loan Agreement as lenders.

1.57 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of Borrower or any Guarantor or for which Borrower
or such Guarantor is otherwise liable listed on Schedule 1.57 hereto, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

1.58 “Fee Letter” shall mean the letter agreement, dated May 4, 2007, by and
among Borrower, Agent, Term Loan Agent and Lead Arranger setting forth, among
other fees certain fees payable by Borrower to Agent for the benefit of itself
and Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.59 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by Borrower or any Obligor in connection with this Agreement;
provided, that, the Financing Agreements shall not include any agreements with
respect to Hedging Transactions.

1.60 “Fixed Charge Coverage Ratio” shall mean, as to Borrower and its
Subsidiaries on a consolidated basis, the ratio, as of any date of
determination, of (a) EBITDA to (b) Fixed Charges.

1.61 “Fixed Charges” shall mean, as to Borrower and its Subsidiaries (on a
consolidated basis), with respect to any period, the sum of, without
duplication, (a) all cash Interest Expense during such period, plus (b) all cash
Capital Expenditures (other than any Capital Expenditures that have been
financed or are attributable to any sale leaseback transaction or Capital
Expenditures that are reimbursed by a lessor for tenant allowances) during such
period, plus (c) all regularly scheduled (as determined at the beginning of the
respective period) principal payments in respect of Indebtedness for borrowed
money and Indebtedness with respect to Capital Leases (and without duplicating
items (a) and (c) of this definition, the interest component with respect to
Indebtedness under Capital Leases) during such period, plus (d) all income taxes
paid during such period in cash, all as determined in accordance with GAAP. With
respect to any period or portion of any period preceding the date of this
Agreement, any Interest Expense attributable solely to the consolidation of
related party entities pursuant to FIN 46R or EITF Issue No. 9D-15 and EITF
Topic No. D-14 shall be excluded for purposes of this “Fixed Charges”
definition.

 

18



--------------------------------------------------------------------------------

1.62 “Frigidaire” shall mean Electrolux Home Products, Inc., as successor in
interest to White Consolidated Industries, Inc., and its successors and assigns.

1.63 “Frigidaire Consignment Agreement” shall mean the Consignment Agreement,
dated September 24, 2003, by and between Frigidaire and Borrower with respect to
certain inventory manufactured by Frigidaire and sold by Borrower, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

1.64 “Frigidaire Consignment Collateral” shall mean the items and types of
property described on Schedule 1.64 hereto.

1.65 “Frigidaire Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated February 3, 2005, by and between Agent and Frigidaire, as
acknowledged and agreed to by Borrower, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

1.66 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.18, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements delivered to Agent prior to the
date hereof.

1.67 “GE Consumer” shall mean GE Capital Consumer Card Co. and its successors
and assigns.

1.68 “GE Credit Card Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated February 3, 2005, by and between Agent and GE Consumer, as
acknowledged and agreed to by Borrower, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

1.69 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.70 “Guarantors” shall mean, (a) HHG Distributing, LLC, an Indiana limited
liability company and its respective successors and assigns, and (b) any
Subsidiaries of Borrower which become parties to this Agreement, in accordance
with Section 9.10(h) hereof (together with their respective successors and
assigns); each sometimes being referred to herein individually as a
“Guarantor”).

 

19



--------------------------------------------------------------------------------

1.71 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.72 “Hedging Transactions” shall mean (a) any and all rate swap transactions,
basis swaps, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options, forward bond or forward bond price or
forward bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transaction, currency
options or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, or
(b) any and all transactions of any kind, and the related confirmations, that
are subject to the terms or conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, including but
not limited to, any such obligations or liabilities under any such agreement.

1.73 “Indebtedness” shall mean, with respect to any Person, without duplication,
any liability, whether or not contingent, in each case as determined in
accordance with GAAP (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes
(i) an account payable to a trade creditor (whether or not an Affiliate)
created, incurred, assumed or guaranteed by such Person in the ordinary course
of business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith and (ii) any unearned portion of
contingent purchase price or earnout obligations to the extent that the
liability on account of any such contingent purchase price or earnout is not
fixed); (c) all obligations as lessee under Capital Leases which have been, or
should be capitalized on the balance sheet of such Person in accordance with
GAAP; (d) any contractual obligation, contingent or otherwise, of such Person to
pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of

 

20



--------------------------------------------------------------------------------

credit, banker’s acceptances, drafts or similar documents or instruments issued
for such Person’s account; (g) indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any assets of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; provided, that, for the purposes hereof, to the
extent such Indebtedness referred to in this clause (g) is non-recourse to such
Person, the amount of such Indebtedness shall not be deemed to exceed the lesser
of (i) the principal amount of such Indebtedness or (ii) the value of the
asset(s) securing such Indebtedness; (h) all obligations, liabilities and
indebtedness of such Person (marked to market) arising under any Hedging
Transactions; (i) all obligations owed by such Person under License Agreements
with respect to non-refundable, advance or minimum guarantee royalty payments;
and (j) the principal portion of all rental obligations of such Person under any
synthetic lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, that, amounts in respect of
landlord improvement allowances that in accordance with GAAP are included on
Borrower’s balance sheet as liabilities shall not be deemed “Indebtedness.”

1.74 “Information Certificate” shall mean, collectively, the Information
Certificate of Borrower and each Guarantor constituting Exhibit B hereto
containing material information with respect to Borrower and Guarantors, their
respective businesses and assets provided by or on behalf of Borrower and
Guarantors to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

1.75 “Insurance and Condemnation Event” shall mean the receipt by Borrower or
any Guarantor of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

1.76 “Intellectual Property” shall mean, as to Borrower and each Guarantor,
Borrower’s and each Guarantor’s now owned and hereafter arising or acquired:
patents, patent rights, patent applications, copyrights, works which are the
subject matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to Borrower’s or any Guarantor’s use of any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; source codes, object code, executable codes, data, databases
and other physical manifestations or embodiments of any of the foregoing;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

21



--------------------------------------------------------------------------------

1.77 “Interest Expense” shall mean, for any period, as to any Person and its
Subsidiaries on a consolidated basis, as determined, without duplication, in
accordance with GAAP, (a) the total interest expense of such Person and its
Subsidiaries, whether paid or accrued during such period (including the interest
component of Capital Leases for such period), including, without limitation,
discounts in connection with the sale of any Accounts and bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments, and amortization of debt
issuance and deferred financing costs, commissions and fees, minus (b) interest
income of such Person and its Subsidiaries for such period.

1.78 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), three (3) or six (6) months (or if available to
all Lenders, nine (9) or twelve (12) months) duration as Borrower may elect, the
exact duration to be determined in accordance with the customary practice in the
London interbank market; provided, that, Borrower may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.

1.79 “Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Base Rate Loans, a rate equal to the then Applicable Margin for Base
Rate Loans on a per annum basis plus the Base Rate, and

(ii) as to Eurodollar Rate Loans, a rate equal to the then Applicable Margin for
Eurodollar Rate Loans on a per annum basis plus the Adjusted Eurodollar Rate.

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the per annum rates set forth above
plus (in each case) two (2%) percent per annum, at Agent’s option, without
notice: (i) either (A) for the period from and after the effective date of
termination or non-renewal hereof until Agent and Lenders have received full and
final payment of all outstanding and unpaid Obligations which are not contingent
and cash collateral or letter of credit, as Agent may specify, in the amounts
and on the terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against Borrower or any Guarantor) or
(B) from and after the date of the occurrence of an Event of Default and for so
long as such Event of Default is continuing as determined by Agent in good faith
and (ii) on Loans at any time outstanding in excess of the Borrowing Base
(whether or not such excess(es) arise or are made with or without the knowledge
or consent of Agent or any Lender and whether made before or after an Event of
Default).

1.80 “Inventory” shall mean, as to Borrower and each Guarantor, all of
Borrower’s and each Guarantor’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by Borrower or any Guarantor as
lessor; (b) are held by Borrower or any Guarantor

 

22



--------------------------------------------------------------------------------

for sale or lease or to be furnished under a contract of service; (c) are
furnished by Borrower or any Guarantor under a contract of service; or
(d) consist of raw materials, work in process, finished goods or materials used
or consumed in its business.

1.81 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, by and among Agent,
Borrower or any Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of Borrower or any Guarantor (as the case may be)
acknowledging, among other things, that subject to the terms of the Term Loan
Intercreditor Agreement, such securities intermediary, commodity intermediary or
other person has custody, control or possession of such investment property on
behalf of Agent, that it will comply with entitlement orders originated by Agent
with respect to such investment property, or other instructions of Agent.

1.82 “IPO” means the initial public offering of the Capital Stock of Parent
registered with the SEC under the Securities Act.

1.83 “Lenders” shall mean the financial institutions which are signatories
hereto as Lenders and other persons made a party to this Agreement as a Lender
in accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

1.84 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by Agent or any Lender for the account of Borrower
or any Obligor or (b) with respect to which Agent or Lenders have agreed to
indemnify the issuer or guaranteed to the issuer the performance by Borrower or
any Obligor of its obligations to such issuer; sometimes being referred to
herein individually as “Letter of Credit Accommodation”.

1.85 “Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) all Indebtedness of Borrower and its Subsidiaries on a consolidated basis on
such date to (b) EBITDA of Borrower and its Subsidiaries for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date for
which financial statements are available. Solely for purposes of calculating the
Leverage Ratio, (x) Indebtedness shall be calculated (A) using the average
principal amount of borrowings hereunder for the twelve (12) month period ending
on or immediately prior to the applicable date of determination and (B) to
exclude any contingent reimbursement obligations of the type specified in
clause (f) of the definition of Indebtedness (other than unreimbursed draws in
respect of letters of credit, banker’s acceptances, drafts or similar documents
or instruments), and (y) EBITDA shall be calculated on a pro forma basis, in a
manner reasonably acceptable to Agent, (A) to include the EBITDA of any Person,
business or assets acquired pursuant to Section 9.10(h) hereof or otherwise
approved pursuant to the terms hereof during such period and (B) to exclude the
EBITDA of any Person, business or assets sold or otherwise disposed of pursuant
to any disposition of assets permitted hereunder during such period, in each
case assuming such transaction occurred on the first day of the applicable
period.

1.86 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

 

23



--------------------------------------------------------------------------------

1.87 “Loans” shall mean the loans now or hereafter made by or on behalf of any
Lender or by Agent for the account of any Lender on a revolving basis pursuant
to the Credit Facility (involving advances, repayments and readvances) as set
forth in Section 2.1 hereof.

1.88 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. Dollars at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, that, if more than one rate
is specified on Reuters Screen LIBOR01 Page (or any successor page), the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term “London Interbank Offered Rate”
shall mean, with respect to any Eurodollar Loan for the Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Agent to be the arithmetic
mean of the rate per annum at which deposits in U.S. Dollars in minimum amounts
of at least $5,000,000 would be offered by first class banks in the London
interbank market to Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

1.89 “LTM EBITDA” shall mean as of the end of any fiscal quarter, the EBITDA of
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters then
ended.

1.90 “Material Adverse Effect” shall mean, with respect to Borrower or any of
its Subsidiaries, a material adverse effect on (a) the financial condition,
business, performance or operations of Borrower and its Subsidiaries (taken as a
whole); (b) the legality, validity or enforceability of this Agreement or any of
the other Financing Agreements or any of the terms and provisions hereunder or
thereunder; (c) the legality, validity, enforceability, perfection or priority
of the security interests and liens of Agent upon the Collateral (taken as a
whole); (d) the ability of Borrower or any Material Subsidiary to perform its
obligations under this Agreement or any of the other Financing Agreements.

1.91 “Material Contract” shall mean any contract or agreement (other than the
Financing Agreements), whether written or oral, to which Borrower or any
Guarantor is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto has or would reasonably be expected to
have a Material Adverse Effect.

1.92 “Material Obligor” shall mean an Obligor which represented at least
five (5%) percent of the EBITDA or consolidated total assets of Borrower and its
Subsidiaries for the most recently completed fiscal year.

1.93 “Material Subsidiary” shall mean a Subsidiary which represented at least
five (5%) percent of the EBITDA or consolidated total assets of Borrower and its
Subsidiaries for the most recently completed fiscal year.

1.94 “Maximum Credit” shall mean the amount of $100,000,000.

 

24



--------------------------------------------------------------------------------

1.95 “Monthly Average Excess Availability” shall mean, at any time, the daily
average of the aggregate amount of the Excess Availability (calculated without
regard to any Maximum Credit limitation) for the immediately preceding calendar
month.

1.96 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Borrower, Guarantor
or any ERISA Affiliate.

1.97 “Net Cash Proceeds” means, as applicable, (a) with respect to any sale or
other disposition of Borrower or any Guarantor, the gross cash proceeds received
by Borrower or such Guarantor therefrom less the sum of (i) taxes assessed by a
Governmental Authority as a result of such sale and any other fees and expenses
incurred in connection therewith, (ii) the principal amount of, premium, if any,
and interest on any Indebtedness secured by a lien on the asset (or a portion
thereof) sold, which Indebtedness is required to be repaid in connection with
such sale, (iii) all amounts applied to the Obligations in accordance with the
terms of this Agreement and the Term Loan Intercreditor Agreement, (iv) all
distributions and other payments required to be made to any other Person owning
a beneficial interest in the assets subject to the a disposition of assets
permitted under Section 9.7(b) hereof (including minority interest holders in
Subsidiaries or joint venture partners), (v) any reserve, established in
accordance with GAAP against liabilities associated with the assets disposed of
in such asset disposition, until such amounts are released (other than in
connection with the payment of such liability), and (vi) any reserves
established in accordance with GAAP with respect to purchase price adjustments,
indemnification obligations or post-employment severance obligations relating to
such asset disposition or otherwise arising in connection therewith, until such
amounts are released (other than in connection with the payment of such
liability), (b) with respect to any issuance of Capital Stock or Indebtedness by
Borrower or any Guarantor, the gross cash proceeds received by Borrower or such
Guarantor therefrom less the sum of all legal, underwriting and other fees and
expenses incurred in connection therewith and (c) with respect to any Insurance
and Condemnation Event involving Borrower or any Guarantor, the gross cash
proceeds received by Borrower or such Guarantor therefrom less the sum of
(i) all fees and expenses in connection therewith, (ii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a lien on the asset
(or a portion thereof) subject to such Insurance and Condemnation Event, which
Indebtedness is required to be repaid in connection therewith and (iii) all
amounts applied to the Obligations in accordance with the terms of this
Agreement and the Term Loan Intercreditor Agreement.

1.98 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time on an “in-store going out of
business sale” basis as set forth in the most recent acceptable appraisal of
Inventory received by Agent in accordance with Section 7.3, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable original Cost of the aggregate amount of the Inventory subject
to such appraisal.

1.99 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower or any Guarantor to Agent or any
Lender and/or any of their respective Affiliates, in each case, including
principal, interest, charges, fees, costs and expenses, however evidenced,

 

25



--------------------------------------------------------------------------------

whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, upon Borrower’s request (which
request may be evidenced by its signature on the agreement referred to in clause
(i) below) and with the prior consent of Agent, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrower or any Guarantor to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising to the
extent such obligations, liabilities and indebtedness would not cause the total
amount of the Obligations to exceed the value of the Collateral; provided, that,
(i) as to any such obligations, liabilities and indebtedness arising under or
pursuant to a Hedging Transaction, the same shall only be included within the
Obligations if upon Agent’s request, Agent shall have entered into an agreement,
in form and substance satisfactory to Agent, with such Bank Product Provider
that is a counterparty to such Hedging Transaction, as acknowledged and agreed
to by Borrower and each Guarantor, providing for the delivery to Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, and (ii) in no event shall any Bank Product
Provider to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness other than for purposes of Section 5.1 hereof and
other than for purposes of Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12
and 13.5 hereof and in no event shall the approval of any such person be
required in connection with the release or termination of any security interest
or lien of Agent.

1.100 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantor), other than Borrower.

1.101 “Other Taxes” shall mean any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements.

1.102 “Parent” shall mean hhgregg, Inc., a Delaware corporation, and its
successors and assigns.

1.103 “Parent Overhead Expenses” shall mean accounting and auditing costs and
expenses incurred by Parent in the ordinary course of its business in connection
with preparing financial reports and tax filings, (b) customary fees and
expenses payable to the SEC and other reasonable and customary costs and
expenses payable in connection with Parent being a publicly traded company
(including, without limitation, reasonable and customary fees and expenses

 

26



--------------------------------------------------------------------------------

required to be paid for professional fees and expenses, listing expenses and
regulatory compliance), (c) reasonable and customary legal fees and expenses
required for the corporate maintenance of Parent and its Subsidiaries,
(d) reasonable and customary director fees and reimbursements, (e) reasonable
and customary costs and expenses payable for director and officer insurance,
(f) transfer agent fees payable in connection with Capital Stock of Parent,
(g) franchise taxes and other fees payable to the jurisdiction of incorporation
or qualification of Parent incurred in the ordinary course of conducting its
business, (h) taxes attributable to the consolidated operations of Borrower and
its Subsidiaries, and (i) salaries and bonuses and other customary payroll and
benefit expenses of employees of Parent who are principally engaged in the
consolidated operations of Borrower and its Subsidiaries.

1.104 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.7 of this
Agreement governing participations.

1.105 “Permitted Holders” shall mean the persons listed on Schedule 1.105 hereto
and their respective successors and assigns.

1.106 “Permitted Sale Leasebacks” shall mean any sale and leaseback transaction
with any Person (other than Borrower or its Subsidiaries) providing for the
leasing by Borrower or any of its Subsidiaries of Real Property (including any
improvements thereon) consisting of built to suit retail store, warehouse or
distribution center properties; provided that:

(a) such sale and leaseback transaction is consummated within eighteen
(18) months of the date of completion of the construction of such improvements,

(b) as of each fiscal quarter end, any Permitted Sale Leaseback transaction that
has been initiated and not completed as of such date shall be disclosed in the
compliance certificate delivered in respect of such fiscal quarter pursuant to
Section 9.6(a) hereof (such disclosure to include, without limitation, (i) the
date of completion of the construction of such improvements, (ii) a description
of the Real Property involved in the sale and leaseback transaction and
(iii) the aggregate fair market value of the property and related Real Property
sold or to be sold in such sale and leaseback transaction), and

(c) in each case the property is sold by Borrower or such Subsidiary for fair
value and cash consideration only.

1.107 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.108 “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which Borrower or any Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions other than any
Multiemployer Plan.

 

27



--------------------------------------------------------------------------------

1.109 “Prime Rate” shall mean the rate from time to time publicly announced by
Wachovia Bank, National Association, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank.

1.110 “Private Label Credit Card” shall mean the private label credit card or
private label credit cards issued by GE Consumer (or any subsequent Credit Card
Issuer replacing GE Consumer reasonably acceptable to Agent) with respect to
such private label credit card or private label credit cards to customers or
prospective customers of Borrower pursuant to the Private Label Credit Card
Agreement.

1.111 “Private Label Credit Card Agreement” shall mean the Private Label
Consumer Credit Card Program Agreement, dated as of August 26, 2004, by and
between Borrower and GE Consumer, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

1.112 “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letter of Credit Accommodations and the denominator shall be the
aggregate amount of all unpaid Loans and Letter of Credit Accommodations.

1.113 “Qualified Public Offering” shall mean any bona fide, firm commitment,
underwritten offering to the public by Borrower of not less than twenty
(20%) percent of the Capital Stock of Borrower pursuant to an effective
registration statement under the Securities Act.

1.114 “Real Property” shall mean all now owned and hereafter acquired real
property of Borrower and each Guarantor, including leasehold interests, together
with all of Borrower’s and each Guarantor’s right, title and interest in and to
all buildings, structures, and other improvements located thereon and all of
Borrower’s and each Guarantor’s right, title and interest in and to all
licenses, easements and appurtenances relating thereto, wherever located.

1.115 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower and each Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of Borrower or any Guarantor; (d) all
letters of credit, indemnities, guarantees, security or other deposits and
proceeds thereof issued or payable to Borrower or any Guarantor or otherwise in
favor of or delivered to Borrower or any Guarantor in connection with any
Account; or (e) all other accounts, contract rights, chattel paper, instruments,
notes, general intangibles and other forms of obligations owing to Borrower or
any Guarantor, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by Borrower or any
Guarantor or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of Borrower or any Guarantor) or
otherwise associated with any Accounts, Inventory or general intangibles of
Borrower or any Guarantor (including, without limitation, choses in action,
causes of action, tax

 

28



--------------------------------------------------------------------------------

refunds, tax refund claims, any funds which may become payable to Borrower or
any Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to Borrower or any Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which
Borrower or any Guarantor is a beneficiary).

1.116 “Records” shall mean, as to Borrower and each Guarantor, all of Borrower’s
and each Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of Borrower or any Guarantor with respect to the foregoing
maintained with or by any other person).

1.117 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.118 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom at least more than fifty (50%) percent of the then outstanding
Obligations are owing; provided, that, so long as any one Lender’s Pro Rata
Share is more than fifty (50%) percent of the aggregate of the Commitments of
all Lenders, then Required Lenders shall mean such Lender and any other Lender.

1.119 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Loans and Letter of Credit Accommodations which would otherwise be
available to Borrower under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by Agent
in good faith, adversely affect, or would have a reasonable likelihood of
adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations, its value or the amount that might be received by
Agent from the sale or other disposition or realization upon such Collateral, or
(ii) the assets, business or prospects of Borrower or any Obligor or (iii) the
security interests and other rights of Agent or any Lender in the Collateral
(including the enforceability, perfection and priority thereof) or (b) to
reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Obligor to Agent is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Accommodations as provided in
Section 2.2 hereof or (d) in respect of any state of facts which Agent
determines in good faith constitutes a Default or an Event of Default. Without
limiting the generality of the foregoing, Reserves may, at Agent’s option, be
established to reflect: (i) dilution with respect to the Accounts (based on the
ratio of the aggregate amount of non-cash reductions in Accounts for any period
to the aggregate dollar amount of the sales of Borrower for such period) as
calculated by Agent for any period is or is reasonably anticipated to be greater
than five (5%) percent (the “Dilution Reserve”); provided, that, as of the date
of this Agreement, the Dilution Reserve shall

 

29



--------------------------------------------------------------------------------

be two (2%) percent until otherwise adjusted by Agent; (ii) inventory shrinkage
and variances between the perpetual inventory records of Borrower and the
results of the test counts of Inventory conducted by Agent with respect thereto
in excess of the percentage acceptable to Agent, (iii) cost variances (pursuant
to discrepancies between the purchase order price of Inventory and the actual
cost thereof), (iv) retail markdowns or markups inconsistent with prior period
practice and performance and any increase in the number of days of the turnover
of Inventory or a change in the mix of the Inventory that results in an overall
decrease in the value thereof or a deterioration in its nature or quality (but
only to the extent not addressed by the lending formulas in a manner
satisfactory to Agent) or any material increase (in the good faith determination
of Agent) in levels of slow moving or obsolete Inventory, (v) amounts past due
in respect of sales, use and/or withholding taxes, (vi) any rental payments,
service charges or other amounts to become due to lessors of real property to
the extent Inventory or Records are located in or on such property or such
Records are needed to monitor or otherwise deal with the Collateral (other than
for those locations where Agent has received a Collateral Access Agreement that
Agent has accepted in writing); provided, that, the Reserves established
pursuant to this clause (vi) as to retail store locations that are leased shall
not, except as Agent may otherwise determine in good faith, exceed at any time
the aggregate of amounts payable for the next two (2) months from any such time
to the lessors of such retail store locations located in those States where any
right of the lessor to Collateral may have priority over the security interest
and lien of Agent therein, provided, that, such general practice with respect to
the amount of the Reserves pursuant to this clause (vi) shall only apply so long
as: (A) no Default or Event of Default shall exist or have occurred and be
continuing, (B) neither Borrower nor Agent shall have received notice of any
event of default by the lessee under the lease with respect to such location,
and (C) Borrower shall not have granted to the lessor a security interest or
lien upon any assets of Borrower, (vii) amounts owing by Borrower to Credit Card
Issuers or Credit Card Processors in connection with the Credit Card Agreements,
(viii) with respect to merchandise gift certificates, customer deposits, gift
cards, vouchers, and coupons, an amount equal to fifty (50%) percent of the
aggregate amount thereof, (ix) the purchase price of layaway goods and the
amount of all check request refunds, (x) amounts which must be paid by Borrower
as royalties, fees or other charges in respect of licenses or other agreements
to use Intellectual Property owned by third parties other than Guarantor,
(xi) the dollar amount of merchandise returned by customers which gave rise to
Eligible Credit Card Receivables, (xii) at any time that a Default or Cash
Dominion Event has occurred and is continuing, amounts owing by Borrower to
Frigidaire under the Frigidaire Consignment Agreement, and (xiii) obligations,
liabilities or indebtedness (contingent or otherwise) of Borrower or any
Guarantor to Agent or any Bank Product Provider arising under or in connection
with any Bank Products or as such Bank Product Provider may otherwise require in
connection therewith to the extent that such obligations, liabilities or
indebtedness constitute Obligations as such term is defined herein or otherwise
receive the benefit of the security interest of Agent in any Collateral. To the
extent Agent may revise the lending formulas used to determine the Borrowing
Base or establish new criteria or revise existing criteria for Eligible
Commercial Receivables, Eligible Credit Card Receivables or Eligible Inventory
so as to address any circumstances, condition, event or contingency in a manner
satisfactory to Agent, Agent shall not establish a Reserve for the same purpose.
The amount of any Reserve established by Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reserve as determined by Agent in good faith. The amount of any Reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in good faith.

 

30



--------------------------------------------------------------------------------

1.120 “Scheduled Maturity Date” shall the meaning set forth in Section 13.1
hereof.

1.121 “Seasonal Period” shall mean the period beginning on October 1 of each
calendar year and ending on December 31 of the same calendar year.

1.122 “Securities Act” shall mean the Securities Act of 1933, as amended, or any
comparable statement under any similar federal statute then in force.

1.123 “SEC” shall mean the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

1.124 “Seller Notes” shall mean, collectively, the existing 6% Junior
Subordinated Notes, each dated February 3, 2005, by Borrower in favor of the
former shareholders of Borrower in the aggregate principal amount of $25,000,000
and all agreements, documents and instruments at any time executed and/or
delivered by Borrower or any other person in connection therewith or related
thereto.

1.125 “Senior Note Indenture” shall mean the Indenture, dated February 3, 2005,
as amended by the Senior Note Indenture Amendment, by and among Borrower, as
issuer, HHG, as subsidiary guarantor and Senior Note Trustee, as trustee, with
respect to the Senior Notes, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.126 “Senior Note Indenture Amendment” shall mean the Supplemental Indenture,
dated July 10, 2007, by and among Borrower, HHG and Senior Note Trustee.

1.127 “Senior Notes” shall mean, collectively, the Senior Notes due 2013 issued
by Borrower pursuant to the Senior Note Indenture, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.128 “Senior Note Trustee” shall mean Wells Fargo Bank, National Association,
as trustee under the Senior Note Indenture and any successor, replacement or
additional trustee and their respective successors and assigns.

1.129 “Solvent” shall mean, as to any Person on any particular date, that such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

1.130 “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

 

31



--------------------------------------------------------------------------------

1.131 “Store Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.132 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.133 “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

1.134 “Tender Offer” shall mean the tender offer from Borrower to the holders of
the Senior Notes to purchase the outstanding Senior Notes pursuant to the Offer
to Purchase and Consent Solicitation Statement, dated as of June 26, 2007
(including any amendments to the Offer to Purchase and Consent Solicitation
Statement that are filed with the Securities and Exchange Commission from time
to time).

1.135 “Term Loan Agent” shall mean Wachovia Bank, National Association, a
national banking association, in its capacity as administrative agent acting for
and on behalf of the Term Loan Lenders pursuant to the Term Loan Agreement and
any replacement or successor agent thereunder.

1.136 “Term Loan Agreement” shall mean the Credit Agreement, dated of even date
herewith, among Term Loan Agent, Term Loan Lenders and Borrower, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.137 “Term Loan Bank Product Providers” shall mean, collectively, Term Loan
Agent, any Term Loan Lender and any of their respective Affiliates that may,
from time to time, provide any Bank Products to Borrower or any of its
Subsidiaries.

1.138 “Term Loan Documents” shall mean, collectively, the following (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed or replaced): (a) the Term Loan Agreement and (b) all agreements,
documents and instruments executed and delivered in connection therewith and
related thereto.

1.139 “Term Loan Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated of even date herewith, by and between Agent and Term Loan
Agent, as acknowledged and agreed to by Borrower and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.140 “Term Loan Lenders” shall mean, collectively, the financial institutions
from time to time party to the Term Loan Agreement as lenders, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Term Loan Lender”.

 

32



--------------------------------------------------------------------------------

1.141 “Term Loan Priority Collateral” shall have the meaning set forth in the
Term Loan Intercreditor Agreement.

1.142 “Term Loans” shall mean, collectively, the initial term loan made by Term
Loan Lenders to Borrower on the date hereof pursuant to Section 2.1 of the Term
Loan Agreement and any incremental term loans made by Term Loan Lenders to
Borrower after the date hereof pursuant to Section 2.5 of the Term Loan
Agreement.

1.143 “Transaction Costs” shall mean all transaction fees, expenses, charges and
other amounts related to the Transactions (including, without limitation, any
financing fees, rating agency fees, legal fees and expenses, due diligence fees
or any other fees and expenses in connection therewith).

1.144 “Transactions” means, collectively, the transactions contemplated by this
Agreement, the Term Loan Documents, the IPO, the repayment of all existing
Indebtedness of Borrower and Guarantors (other than the Indebtedness permitted
hereunder) and the corporate reorganization in connection with the formation of
Parent.

1.145 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

1.146 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) Cost or (b) market value, provided, that, for
purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to Borrower, (B) storage
and purchasing costs in respect of Inventory of Borrower which are capitalized,
(C) vendor rebates or (D) write-ups or write-downs in value with respect to
currency exchange rates and (ii) notwithstanding anything to the contrary
contained herein, the cost of the Inventory shall be computed in the same manner
and consistent with the most recent appraisal of the Inventory received and
accepted by Agent prior to the date hereof, if any.

1.147 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.148 “Wachovia” shall mean Wachovia Capital Finance Corporation (Central), an
Illinois corporation, in its individual capacity, and its successors and
assigns.

 

33



--------------------------------------------------------------------------------

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Loans to
Borrower from time to time in amounts requested by Borrower up to the aggregate
amount outstanding for all Lenders at any time equal to the lesser of
(i) Borrowing Base or (ii) the Maximum Credit.

(b) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Accommodations outstanding at any time shall not exceed the Maximum
Credit, and (ii) the aggregate principal amount of the Loans outstanding at any
time to Borrower shall not exceed the Borrowing Base.

(c) In the event that the aggregate principal amount of the Loans outstanding to
Borrower exceed the Borrowing Base, or the aggregate amount of the outstanding
Letter of Credit Accommodations exceeds the sublimit for Letter of Credit
Accommodations set forth in Section 2.2(e), or the aggregate amount of the Loans
and Letter of Credit Accommodations exceed the Maximum Credit, such event shall
not limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrower shall, upon at least one
(1) day’s prior written notice from Agent to Borrower, which may be made at any
time or from time to time, immediately repay to Agent the entire amount of any
such excess(es) for which payment is demanded.

(d) Borrower may from time to time request and repay Loans subject to the
provisions of this Agreement and the other Financing Agreements.

2.2 Letter of Credit Accommodations.

(a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Agent agrees, for the ratable risk of each Lender according
to its Pro Rata Share, to provide or arrange for Letter of Credit Accommodations
for the account of Borrower containing terms and conditions acceptable to Agent
and the issuer thereof. Any payments made by or on behalf of Agent or any Lender
to any issuer thereof and/or related parties in connection with the Letter of
Credit Accommodations provided to or for the benefit of Borrower shall
constitute additional Loans to Borrower pursuant to this Section 2 (or Special
Agent Advances as the case may be).

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrower shall pay to
Agent, for the benefit of Lenders, a letter of credit fee at a rate equal to
(i) one and one-quarter (1 1/4 %) percent per annum on the daily outstanding
balance of such Letter of Credit Accommodations, for the period from the date
hereof through and including July 31, 2007, and (ii) the Applicable Margin (then
in effect pursuant to the terms of this Agreement) in excess of the Adjusted
Eurodollar Rate per annum on the daily outstanding balance of such Letter of
Credit Accommodations at all times thereafter, except that Agent may, and upon
the written direction of Required Lenders shall, require Borrower to pay to
Agent for the benefit of Lenders such letter of credit fee, at a rate equal to
two (2%) percent per annum in excess of the Applicable Margin on such daily

 

34



--------------------------------------------------------------------------------

outstanding balance for: (A) the period from and after the date of termination
hereof until Agent and Lenders have received full and final payment of all
Obligations (notwithstanding entry of a judgment against Borrower) and (B) the
period from and after the date of the occurrence of an Event of Default for so
long as such Event of Default is continuing as determined by Agent. Such letter
of credit fee shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrower to pay
such fee shall survive the termination of this Agreement. In addition to the
letter of credit fees set forth above, Borrower agrees to pay to Agent, for the
account of Agent, in respect of each Letter of Credit Accommodation issued
pursuant to the terms of this Agreement, a fronting fee at a rate equal to
one-eighth of one (1/8%) percent (on a per annum basis) calculated upon the
daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month.

(c) Borrower shall give Agent two (2) Business Days’ prior written notice of
Borrower’s request for the issuance of a Letter of Credit Accommodation. Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit Accommodation requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
Borrower shall attach to such notice the proposed terms of the Letter of Credit
Accommodation.

(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent: (i) Borrower shall have delivered to the
proposed issuer of such Letter of Credit Accommodation at such times and in such
manner as such proposed issuer may require, an application, in form and
substance reasonably satisfactory to Agent and satisfactory to such proposed
issuer, for the issuance of the Letter of Credit Accommodation and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit Accommodation shall be satisfactory to
Agent and such proposed issuer, (ii) as of the date of issuance, no order of any
court, arbitrator or other Governmental Authority shall purport by its terms to
enjoin or restrain money center banks generally from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit Accommodation,
and no law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that the proposed issuer of such Letter of Credit
Accommodation refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit Accommodation; and (iii) Excess Availability
prior to giving effect to any Reserves with respect to such Letter of Credit
Accommodation, on the date of the proposed issuance of any Letter of Credit
Accommodation, shall be equal to or greater than: (A) if the proposed Letter of
Credit Accommodation is for the purpose of purchasing Eligible Inventory and the
documents of title with respect thereto are consigned to the issuer, the sum of
(1) the percentage equal to one

 

35



--------------------------------------------------------------------------------

hundred (100%) percent minus the then applicable percentage with respect to
Eligible Inventory set forth in the definition of the term Borrowing Base
multiplied by the Value of such Eligible Inventory, plus (2) freight, taxes,
duty and other amounts which Agent estimates must be paid in connection with
such Inventory upon arrival and for delivery to one of Borrower’s locations for
Eligible Inventory within the United States of America and (B) if the proposed
Letter of Credit Accommodation is for any other purpose or the documents of
title are not consigned to the issuer in connection with a Letter of Credit
Accommodation for the purpose of purchasing Inventory, an amount equal to one
hundred (100%) percent of the face amount thereof and all other commitments and
obligations made or incurred by Agent with respect thereto. Effective on the
issuance of each Letter of Credit Accommodation, a Reserve shall be established
in the applicable amount set forth in Section 2.2(d)(iii)(A) or
Section 2.2(d)(iii)(B).

(e) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Accommodations and all other commitments and
obligations made or incurred by Agent or any Lender in connection therewith
shall not at any time exceed $25,000,000.

(f) Borrower and each Guarantor shall indemnify and hold Agent and Lenders
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses which Agent or any Lender may suffer or incur in connection
with any Letter of Credit Accommodations and any documents, drafts or
acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit Accommodation, except for
such losses, claims, damages, liabilities, costs or expenses that are a direct
result of the gross negligence or willful misconduct of Agent or any Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction. Borrower and each Guarantor assume all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
Borrower’s agent. Borrower and each Guarantor each assumes all risks for, and
agrees to pay, all foreign, Federal, State and local taxes, duties and levies
relating to any goods subject to any Letter of Credit Accommodations or any
documents, drafts or acceptances thereunder. Borrower and each Guarantor each
hereby releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by Borrower, Guarantor, by
any issuer or correspondent or otherwise with respect to or relating to any
Letter of Credit Accommodation, except for the gross negligence or willful
misconduct of Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
of this Agreement.

(g) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrower and each Guarantor shall, at Agent’s request, and
subject to the terms of the Term Loan Intercreditor Agreement, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest to deliver them to Agent (or Term Loan Agent) and/or
subject to Agent’s (or Term Loan Agent’s) order, and if they shall come into
Borrower’s or any Guarantor’s possession, to deliver them, upon Agent’s (or Term
Loan Agent’s) request, to Agent (or Term Loan Agent) in their original form.
Subject to the terms of the Term Loan Intercreditor Agreement, Borrower and each
Guarantor shall also, at Agent’s request, designate Agent as the consignee on
all bills of lading and other negotiable and non-negotiable documents.

 

36



--------------------------------------------------------------------------------

(h) Borrower and each Guarantor each hereby irrevocably authorizes and directs
any issuer of a Letter of Credit Accommodation to name Borrower or such
Guarantor as the account party therein and to deliver to Agent all instruments,
documents and other writings and property received by issuer pursuant to the
Letter of Credit Accommodations and to accept and rely upon Agent’s instructions
and agreements with respect to all matters arising in connection with the Letter
of Credit Accommodations or the applications therefor. Nothing contained herein
shall be deemed or construed to grant Borrower or any Guarantor any right or
authority to pledge the credit of Agent or any Lender in any manner. Agent and
Lenders shall have no liability of any kind with respect to any Letter of Credit
Accommodation provided by an issuer other than Agent or any Lender unless Agent
has duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrower and each Guarantor shall be bound by any reasonable interpretation made
in good faith by Agent, or any other issuer or correspondent under or in
connection with any Letter of Credit Accommodation or any documents, drafts or
acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of Borrower or such Guarantor.

(i) So long as no Event of Default exists or has occurred and is continuing,
Borrower may (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Agent’s
consent, grant any extensions of the maturity of, time of payment for, or time
of presentation of, any drafts, acceptances, or documents, and agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

(j) At any time an Event of Default exists or has occurred and is continuing,
Agent shall have the right and authority to, and Borrower shall not, without the
prior written consent of Agent, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, (iv) grant any
extensions of the maturity of, time of payments for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit Accommodations,
or documents, drafts or acceptances thereunder or any letters of credit included
in the Collateral. Agent may take such actions either in its own name or in
Borrower’s name.

(k) Any rights, remedies, duties or obligations granted or undertaken by
Borrower or any Guarantor to any issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by

 

37



--------------------------------------------------------------------------------

Borrower or such Guarantor to Agent for the ratable benefit of Lenders. Any
duties or obligations undertaken by Agent to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement by
Agent in favor of any issuer or correspondent to the extent relating to any
Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrower and each Guarantors to Agent for the ratable benefit of Lenders and to
apply in all respects to Borrower and each Guarantors.

(l) Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

(m) Borrower is irrevocably and unconditionally obligated, without presentment,
demand or protest, to pay to Agent any amounts paid by an issuer of a Letter of
Credit Accommodation with respect to such Letter of Credit Accommodation
(whether through the borrowing of Loans in accordance with Section 2.2(a) or
otherwise). In the event that Borrower fails to pay Agent on the date of any
payment under a Letter of Credit Accommodation in an amount equal to the amount
of such payment, Agent (to the extent it has actual notice thereof) shall
promptly notify each Lender of the unreimbursed amount of such payment and each
Lender agrees, upon one (1) Business Day’s notice, to fund to Agent the purchase
of its participation in such Letter of Credit Accommodation in an amount equal
to its Pro Rata Share of the unpaid amount. The obligation of each Lender to
deliver to Agent an amount equal to its respective participation pursuant to the
foregoing sentence is absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuance of any Event of Default, the
failure to satisfy any other condition set forth in Section 4 or any other event
or circumstance. If such amount is not made available by a Lender when due,
Agent shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by Borrower in
respect of Loans that are Base Rate Loans as set forth in Section 3.1(a) hereof.

2.3 Increase in Maximum Credit.

(a) Borrower may, at any time, deliver a written request to Agent to increase
the Maximum Credit. Any such written request shall specify the amount of the
increase in the Maximum Credit that Borrower is requesting, provided, that,
(i) in no event shall the aggregate amount of any such increase in the Maximum
Credit cause the Maximum Credit to exceed $125,000,000, (ii) such request shall
be for an increase of not less than $5,000,000, (iii) any such request shall be
irrevocable, and (iv) in no event shall more than one such written request be
delivered to Agent in any calendar quarter.

(b) Upon the receipt by Agent of any such written request, Agent shall seek
increased Commitments from existing Lenders or new Commitments from such
Eligible Transferees as it may determine, after consultation with Borrower. In
the event Lenders (or Lenders and any such Eligible Transferees, as the case may
be) have committed in writing to provide increases in their Commitments or new
Commitments in an aggregate amount in excess of the increase in the Maximum
Credit requested by Borrower or permitted hereunder, Agent

 

38



--------------------------------------------------------------------------------

shall then have the right to allocate such commitments in such amounts and
manner as Agent may determine, after consultation with Borrower. No Lender shall
be obligated to provide an increase in its Commitment, and any determination to
increase the Commitment of a Lender shall be within the sole and absolute
discretion of such Lender.

(c) The Maximum Credit shall be increased by the amount of the increase in
Commitments from Lenders or new Commitments from Eligible Transferees, allocated
by Agent as provided above, for which Agent has received Assignment and
Acceptances thirty (30) days after the date of the request by Borrower for the
increase or such earlier date as Agent and Borrower may agree (but subject to
the satisfaction of the conditions set forth below), whether or not the
aggregate amount of the increase in Commitments and new Commitments, as the case
may be, equal or exceed the amount of the increase in the Maximum Credit
requested by Borrower in accordance with the terms hereof, effective on the date
that each of the following conditions have been satisfied:

(i) Agent shall have received from each Lender or Eligible Transferee that is
providing an additional or new Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and Borrower, provided, that, the aggregate Commitments set forth in
such Assignment and Acceptance(s) shall be not less than $5,000,000;

(ii) the conditions precedent to the making of Loans set forth in Section 4.2
shall be satisfied as of the date of the increase in the Maximum Credit, both
before and after giving effect to such increase;

(iii) Agent shall have received an opinion of counsel to Borrower in form and
substance and from counsel reasonably satisfactory to Agent addressing such
matters as Agent may reasonably request (including an opinion as to no conflicts
with other Indebtedness);

(iv) such increase in the Maximum Credit on the date of the effectiveness
thereof shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently;

(v) there shall have been paid to each Lender and Eligible Transferee providing
an additional or new Commitment in connection with such increase in the Maximum
Credit all fees and expenses due and payable to such Person on or before the
effectiveness of such increase; and

(vi) there shall have been paid to Agent, for the account of Agent and Lenders
(in accordance with any agreement among them), all fees and expenses (including
reasonable fees and expenses of counsel) due and payable pursuant to any of the
Financing Agreements on or before the effectiveness of such increase.

(d) As of the effective date of any such increase in the Maximum Credit, each
reference to the term Maximum Credit herein, and in any of the other Financing
Agreements shall be deemed amended to mean the amount of the Maximum Credit
specified in the most recent written notice from Agent to Borrower of the
increase in the Maximum Credit.

 

39



--------------------------------------------------------------------------------

2.4 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Accommodations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

2.5 Bank Products. Borrower or any of its Subsidiaries may (but no such Person
is required to) request that the Bank Product Providers provide or arrange for
such Person to obtain Bank Products from Bank Product Providers, and each Bank
Product Provider may, in its sole discretion, provide or arrange for such Person
to obtain the requested Bank Products. Borrower or any of its Subsidiaries that
obtains Bank Products shall indemnify and hold Agent, each Lender and their
respective Affiliates harmless from any and all obligations now or hereafter
owing to any other Person by any Bank Product Provider in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider.

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrower shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.

(b) Borrower may from time to time request Eurodollar Rate Loans or may request
that Base Rate Loans be converted to Eurodollar Rate Loans or that any existing
Eurodollar Rate Loans continue for an additional Interest Period. Such request
from Borrower shall specify the amount of the Eurodollar Rate Loans or the
amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or the
amount of the Eurodollar Rate Loans to be continued (subject to the limits set
forth below) and the Interest Period to be applicable to such Eurodollar Rate
Loans. Subject to the terms and conditions contained herein, three (3) Business
Days after receipt by Agent of such a request from Borrower, such Eurodollar
Rate Loans shall be made or Base Rate Loans shall be converted to Eurodollar
Rate Loans or such Eurodollar Rate Loans shall continue, as the case may be,
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, Borrower shall have complied with such customary
procedures as are established by Agent and specified by Agent to Borrower from
time to time for requests by Borrower for Eurodollar Rate Loans, (iii) no more
than eight (8) Interest Periods may be in effect at any one time, (iv) the
aggregate amount of the Eurodollar Rate Loans must be in an amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (v) at all
times that a Cash Dominion Event has occurred and is continuing (and at all
other times, Borrower shall use its best efforts to ensure that) the maximum
amount of the Eurodollar Rate Loans in the aggregate at any time requested by
Borrower shall not exceed the amount equal to the lowest principal amount of the
Loans which it is anticipated will be outstanding during the applicable Interest
Period, in each case as determined by Agent in good faith (but with no
obligation of Agent or Lenders to make such Loans), and (vi) Agent and each
Lender shall have determined that the

 

40



--------------------------------------------------------------------------------

Interest Period or Adjusted Eurodollar Rate is available to Agent and such
Lender and can be readily determined as of the date of the request for such
Eurodollar Rate Loan by Borrower. Any request by or on behalf of Borrower for
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans or
to continue any existing Eurodollar Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase United States Dollar deposits in the London
interbank market to fund any Eurodollar Rate Loans, but the provisions hereof
shall be deemed to apply as if Agent and Lenders had purchased such deposits to
fund the Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Borrower, be subsequently converted to Base Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrower shall pay to Agent, for
the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Base Rate Loans.

(d) Interest shall be payable by Borrower to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed for Eurodollar Rate Loans and a three hundred sixty five (365) or
three hundred sixty six (366) day year, as applicable, and actual days elapsed
for Base Rate Loans. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the first day of the month
after any change in such Base Rate is announced based on the Base Rate in effect
on the last day of the month in which any such change occurs. In no event shall
charges constituting interest payable by Borrower to Agent and Lenders exceed
the maximum amount or the rate permitted under any applicable law or regulation,
and if any such part or provision of this Agreement is in contravention of any
such law or regulation, such part or provision shall be deemed amended to
conform thereto.

3.2 Fees.

(a) Borrower shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to one-quarter (1/4%) percent per annum calculated upon
the amount by which the Maximum Credit exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.

(b) Borrower agrees to pay to Agent the other fees and amounts set forth in the
Fee Letter in the amounts and at the times specified therein.

 

41



--------------------------------------------------------------------------------

3.3 Changes in Laws and Increased Costs of Loans.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or any Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s policies
with respect to capital adequacy) by an amount deemed by such Lender, in good
faith, to be material, and the result of any of the foregoing events described
in clauses (i), (ii) or (iii) is or results in an actual increase in the cost to
any Lender of funding or maintaining the Loans, the Letter of Credit
Accommodations or its Commitment, then Borrower and each Guarantor shall from
time to time upon demand by Agent pay to Agent additional amounts sufficient to
indemnify Lenders against such actual increased cost on an after-tax basis
(after taking into account applicable deductions and credits in respect of the
amount indemnified). A certificate as to the amount of such actual increased
cost and showing in reasonable detail the computation thereof shall be submitted
to Borrower by Agent and shall be conclusive, absent manifest error.

(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower and each Guarantor) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
London Interbank Offered Rate for such Interest Period, (ii) Agent has received
notice from the Required Lenders that the London Interbank Offered Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, Agent
shall give telecopy or telephonic notice thereof to Borrower as soon as
practicable thereafter, and will also give prompt written notice to Borrower
when such conditions no longer exist. If such notice is given (A) any Eurodollar
Rate Loans requested to be made on the first day of such Interest Period shall
be made as Base Rate Loans, (B) any Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurodollar Rate Loans
shall be converted to or continued as Base Rate Loans and (C) each outstanding
Eurodollar Rate Loan shall be converted, on the last day of the then-current
Interest Period thereof, to Base Rate Loans. Until such notice has been
withdrawn by Agent, no further Eurodollar Rate Loans shall be made or continued
as such, nor shall Borrower has the right to convert Base Rate Loans to
Eurodollar Rate Loans.

 

42



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Borrower (which notice shall be
withdrawn whenever such circumstances no longer exist), (ii) the commitment of
such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such and convert Base Rate Loans to Eurodollar Rate Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Rate Loans, such Lender shall then
have a commitment only to make a Base Rate Loan when a Eurodollar Rate Loan is
requested and (iii) such Lender’s Loans then outstanding as Eurodollar Rate
Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, Borrower and each Guarantor shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 3.3(d) below.

(d) Borrower and each Guarantor shall indemnify Agent and each Lender and to
hold Agent and each Lender harmless from any loss or expense which Agent or such
Lender may sustain or incur as a consequence of (i) default by Borrower in
making a borrowing of, conversion into or extension of Eurodollar Rate Loans
after Borrower has given a notice requesting the same in accordance with the
provisions of this Loan Agreement, (ii) default by Borrower in making any
prepayment of a Eurodollar Rate Loan after Borrower has given a notice thereof
in accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto. With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of
(A) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
such Agent or such Lender) which would have accrued to Agent or such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the London interbank market. This covenant shall survive the
termination or non-renewal of this Loan Agreement and the payment of the
Obligations.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Agent and Lenders making the
initial Loans and providing the initial Letter of Credit Accommodations
hereunder:

(a) the Indebtedness of Borrower under the Seller Notes shall have been
terminated and repaid in full;

 

43



--------------------------------------------------------------------------------

(b) all requisite corporate action or limited liability company action, as
applicable, and proceedings in connection with this Agreement and the other
Financing Agreements shall be reasonably satisfactory in form and substance to
Agent, and Agent shall have received all information and copies of all
documents, including records of requisite corporate action and proceedings which
Agent may have reasonably requested in connection therewith, such documents
where requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of Borrower and each Guarantors certified by the Secretary of
State (or equivalent Governmental Authority) which shall set forth the same
complete corporate or limited liability company name of Borrower or such
Guarantor, as the case may be, as is set forth herein and such document as shall
set forth the organizational identification number of Borrower or such
Guarantor, if one is issued in its jurisdiction of incorporation or
organization);

(c) no material adverse change shall have occurred in the assets, business or
prospects of Borrower since the date of Agent’s latest field examination and no
change or event shall have occurred which would impair in any material respect
the ability of Borrower or any Obligor to perform its obligations hereunder or
under any of the other Financing Agreements to which it is a party or of Agent
or any Lender to enforce the Obligations or realize upon the Collateral;

(d) [Intentionally Deleted];

(e) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Collateral Access Agreements from the owners of the premises leased by
Borrower located at (i) 4141, 4151 and 4161 East 96th Street, Indianapolis,
Indiana and (ii) 3000 Southpark Blvd., Ellenwood, Georgia;

(f) Agent shall have received, in form and substance reasonably satisfactory to
it in good faith, evidence that Borrower has consummated the transactions
contemplated by the Term Loan Documents and received cash or other immediately
available funds in the aggregate gross amount of $100,000,000 constituting the
proceeds of the Term Loans made in accordance with the terms and conditions of
the Term Loan Documents;

(g) Agent shall have received, in form and substance reasonably satisfactory to
Agent in good faith, true, correct and complete copies of each of the Term Loan
Documents, in each case duly authorized, executed and delivered by the parties
thereto;

(h) Agent shall have received (i) true, correct and complete copies of all
agreements, documents and instruments executed and delivered in connection with
the Tender Offer (including, without limitation, if applicable, the Senior Note
Amendment), in each case duly authorized, executed and delivered by the parties
thereto; and (ii) evidence that (A) the holders of at least a majority of the
principal amount of the outstanding Senior Notes as of the date hereof have
(x) tendered their Senior Notes in connection with the Tender Offer and
(y) consented to the Senior Note Indenture Amendment and (B) Borrower has
deposited with Senior Note Trustee an amount sufficient to pay in full all of
the principal, interest and other amounts due and outstanding with respect to
all of the Senior Notes that are tendered pursuant to the Tender Offer in
compliance with applicable laws;

 

44



--------------------------------------------------------------------------------

(i) Borrower shall have received from Parent the primary net cash proceeds from
the IPO;

(j) Agent shall have received, in form and substance reasonably satisfactory to
Agent in good faith, the Term Loan Intercreditor Agreement, duly authorized,
executed and delivered by Term Loan Agent and acknowledged by Borrower and HHG;

(k) Agent shall have received, in form and substance reasonably satisfactory to
Agent, Deposit Account Control Agreements by and among Agent, Term Loan Agent,
Borrower and each Guarantor, as the case may be and each bank where Borrower (or
any Guarantor) has a deposit account (other than Store Accounts), in each case,
duly authorized, executed and delivered by such bank, Term Loan Agent and
Borrower or such Guarantor, as the case may be (or, subject to the terms of the
Term Loan Intercreditor Agreement, Agent shall be the bank’s customer with
respect to such deposit account as Agent may specify);

(l) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement;

(m) Agent shall have received Borrower’s projected financial statements for the
fiscal years ending on or about March 31, 2008, March 31, 2009, March 31,
2010, March 31, 2011 and March 31, 2012, which shall be prepared on fiscal
quarterly basis for the fiscal year ending on or about March 31, 2008 and on an
annual basis for each fiscal year thereafter, together with a certificate, dated
the date hereof, of an authorized officer of Borrower stating that such
projected financial statements were prepared by an authorized officer of
Borrower in good faith and are based on assumptions that are believed to be
reasonable in light of all facts and circumstances known to Borrower at such
time, all of which shall be satisfactory to Agent and Lenders in good faith (it
being understood that any forward-looking statement or projection shall be
judged in light of the circumstances then known to, or which reasonably should
have been known to a person making such statement or projection and having the
information reasonably available to a Person so situated);

(n) Agent shall have received, in form and substance satisfactory to Agent in
good faith, (i) the audited consolidated balance sheet of Borrower and its
Subsidiaries as of March 31, 2007 and the related audited statements of income
and retained earnings and cash flows for the fiscal year ended March 31, 2007
and (ii) a pro forma unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of the most recent fiscal month ended prior to the date hereof
for which financial statements are available reflecting the Transactions,
including, but not limited to Loans and Letter of Credit Accommodations provided
by Agent and Lenders to Borrower on the date hereof and the use of the proceeds
of the initial Loans as provided herein and the consummation of the
Transactions, accompanied by a certificate, dated of even date herewith, of the
chief financial officer of Borrower stating that (i) such pro forma balance
sheet was prepared in good faith by Borrower and based on assumptions that are
reasonable in light of all facts and circumstances known to Borrower at such
time, and (ii) in the opinion of such officer, Borrower and Guarantors, on a
consolidated basis, is and will be Solvent on the date of and immediately after
giving effect to the consummation of the Transactions, (iii) attached thereto
are calculations evidencing that on a pro forma basis the ratio of (x) all
Indebtedness of Borrower and its

 

45



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis as of the date hereof to (y) EBITDA of
Borrower and its Subsidiaries on a consolidated basis for the most recently
ended twelve (12) fiscal month period ended prior to the date hereof for which
financial statements are available, is less than or equal to 2.25 to 1.00, and
(iv) the financial projections previously delivered to Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of Borrower and its Subsidiaries;

(o) Agent shall have received and reviewed lien search results for the
jurisdiction of incorporation and organization of Borrower and Guarantors and
judgment search results for the jurisdiction of the chief executive office of
Borrower and Guarantors, which search results shall be in form and substance
satisfactory to Agent;

(p) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee;

(q) Agent shall have received, in form and substance reasonably satisfactory to
Agent, such opinion letters of counsel to Borrower and Guarantors with respect
to the Financing Agreements and such other matters as Agent may request; and

(r) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent.

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is an additional condition precedent to the Loans and/or
providing Letter of Credit Accommodations to Borrower, including the initial
Loans and Letter of Credit Accommodations and any future Loans and Letter of
Credit Accommodations:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Agreement, the other Financing Agreements, the Term Loan Documents or the
Tender Offer, or (ii) has or would reasonably be expected to have a Material
Adverse Effect; and

 

46



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, Borrower and each Guarantor hereby grants to Agent, for itself and
the benefit of Lenders and Bank Product Providers, a continuing security
interest in, a lien upon, and a right of set off against, and hereby assigns to
Agent, for itself and the benefit of Lenders and Bank Product Providers, as
security, and hereby confirms, reaffirms and restates the prior grant thereof to
Agent, for itself and the and the benefit of Lenders and Bank Product Providers
pursuant to the Existing Financing Agreements, all personal and real property
and fixtures, and interests in property and fixtures, of Borrower and such
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located, subject to Section 5.3 hereof (together with all other collateral
security for the Obligations at any time granted to or held or acquired by Agent
or any Lender, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all fixtures;

(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(f) all instruments, including, without limitation, all promissory notes;

(g) all documents and all credit card sales drafts, credit card sales slips or
charge slips or receipts and other forms of store receipts;

(h) all deposit accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

47



--------------------------------------------------------------------------------

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower or Guarantors now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of Borrower or any Guarantor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2 Perfection of Security Interests.

(a) Borrower and each Guarantor each irrevocably and unconditionally authorizes
Agent (or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and Borrower or such Guarantor as debtor, as Agent may require,
and including any other information with respect to Borrower or Guarantors or
otherwise required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Borrower and
each Guarantor hereby ratifies and approves all financing statements naming
Agent or its designee as secured party and Borrower or any Guarantor, as the
case may be, as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Agent prior to
the date hereof and ratifies and confirms the authorization of Agent to file
such financing statements (and amendments, if any). Borrower and each Guarantor
hereby authorizes Agent to adopt on behalf of Borrower and such Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and Borrower or any Guarantor as debtor includes
assets and properties of Borrower or any Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by Borrower or such Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral. Until such time
as all of the Obligations have been paid in full in accordance with
Section 13.1(a) hereof, in no event shall Borrower or any Guarantor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming Agent or its designee as secured party and Borrower
or any Guarantor as debtor.

 

48



--------------------------------------------------------------------------------

(b) Neither Borrower nor any Guarantor has any chattel paper (whether tangible
or electronic) or instruments as of the date hereof, except as set forth in the
Information Certificate. In the event that Borrower or any Guarantor shall be
entitled to or shall receive any chattel paper or instrument after the date
hereof, Borrower and such Guarantor shall promptly notify Agent thereof in
writing. Promptly upon the receipt thereof by or on behalf of Borrower or any
Guarantor (including by any agent or representative), Borrower or such
Guarantor, subject to the terms of the Term Loan Intercreditor Agreement, shall
deliver, or cause to be delivered to Agent (or Term Loan Agent, as applicable),
all tangible chattel paper and instruments that Borrower or such Guarantor has
or may at any time acquire, accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time specify, in
each case except as Agent may otherwise agree. At Agent’s option, Borrower and
each Guarantor shall, or Agent may at any time on behalf of Borrower or such
Guarantor, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Agent with the following
legend referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Wachovia Capital
Finance Corporation (Central), as Agent and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”

(c) In the event that Borrower or any Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with a value in
excess of $250,000, in the aggregate, Borrower or such Guarantor shall promptly
notify Agent thereof in writing. Promptly upon Agent’s request, Borrower or such
Guarantor shall take, or cause to be taken, such actions as Agent may request to
give Agent control of such electronic chattel paper under Section 9-105 of the
UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction, all subject to the terms of the Term Loan Intercreditor Agreement.

(d) Neither Borrower nor any Guarantor has any deposit accounts as of the date
hereof, except as set forth in the Information Certificate. Borrower and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five
(5) Business Days prior written notice of the intention of Borrower or any
Guarantor to open or establish such account, which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom Borrower
or such Guarantor is dealing and the purpose of the account, (ii) the bank where
such account is opened or maintained shall be reasonably acceptable to Agent,
and (iii) on or before the opening of such deposit account (other than the
opening of a Store Account), Borrower or such Guarantor shall, as Agent may
specify, either (A) deliver to Agent a Deposit Account Control Agreement with
respect to such deposit account duly authorized, executed and delivered by
Borrower or such Guarantor, Term Loan Agent (as applicable) and the bank at
which such deposit account is opened and maintained or (B) arrange for Agent (or
Term Loan Agent, as applicable) to become the customer of the bank with respect
to the deposit account on terms and conditions acceptable to Agent (or Term Loan
Agent, as applicable), all subject to the terms of

 

49



--------------------------------------------------------------------------------

the Term Loan Intercreditor Agreement. The terms of this subsection (d) shall
not apply to deposit accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s or any Guarantor’s employees.

(e) Neither Borrower nor any Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.

(i) In the event that Borrower or any Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities,
Borrower or such Guarantor shall promptly endorse, assign and deliver the same
to Agent (or Term Loan Agent, as applicable), accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may from time to time
specify, all subject to the terms of the Term Loan Intercreditor Agreement. If
any securities, now or hereafter acquired by Borrower or any Guarantor are
uncertificated and are issued to Borrower or such Guarantor or its nominee
directly by the issuer thereof, Borrower or such Guarantor shall immediately
notify Agent thereof and shall as Agent (or Term Loan Agent, as applicable) may
specify, either (A) cause the issuer to agree to comply with instructions from
Agent (or Term Loan Agent, as applicable) as to such securities, without further
consent of Borrower or such Guarantor or such nominee, or (B) arrange for Agent
(or Term Loan Agent, as applicable) to become the registered owner of the
securities, all subject to the terms of the Term Loan Intercreditor Agreement.

(ii) Neither Borrower nor any Guarantor shall, directly or indirectly, after the
date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (A) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of Borrower or
any Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower or such Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be reasonably acceptable to Agent, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, Borrower or such Guarantor
shall as Agent (or Term Loan Agent, as applicable) may specify either
(1) execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by Borrower or such Guarantor, Term Loan Agent (if
applicable) and such securities intermediary or commodity intermediary or
(2) arrange for Agent (or Term Loan Agent, as applicable) to become the
entitlement holder with respect to such investment property on terms and
conditions acceptable to Agent, all subject to the terms of the Term Loan
Intercreditor Agreement.

 

50



--------------------------------------------------------------------------------

(f) Neither Borrower nor any Guarantor is the beneficiary or otherwise entitled
to any right to payment under any letter of credit, banker’s acceptance or
similar instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that Borrower or any Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument with a principal amount in excess of
$250,000, individually, and $500,000, in the aggregate whether as beneficiary
thereof or otherwise after the date hereof, Borrower or such Guarantor shall
promptly notify Agent thereof in writing. Borrower or Guarantors shall
immediately, as Agent (or Term Loan Agent, as applicable) may specify, either
(i) deliver, or cause to be delivered to Agent (or Term Loan Agent, as
applicable), with respect to any such letter of credit, banker’s acceptance or
similar instrument, the written agreement of the issuer and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to Agent,
consenting to the assignment of the proceeds of the letter of credit to Agent
(or Term Loan Agent, as applicable) by Borrower or such Guarantor and agreeing
to make all payments thereon directly to Agent or as Agent may otherwise direct
or (ii) cause Agent (or Term Loan Agent, as applicable) to become, at Borrower’s
expense, the transferee beneficiary of the letter of credit, banker’s acceptance
or similar instrument (as the case may be), all subject to the terms of the Term
Loan Intercreditor Agreement.

(g) Neither Borrower nor any Guarantors has any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that Borrower or any Guarantor shall at any time after the date hereof have any
commercial tort claims for an amount in excess of $250,000, individually, and
$500,000 in the aggregate, Borrower or such Guarantor shall promptly notify
Agent thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such commercial tort claim and (ii) subject to the
terms of the Term Loan Intercreditor Agreement, include the express grant by
Borrower or such Guarantor to Agent of a security interest in such commercial
tort claim (and the proceeds thereof). In the event that such notice does not
include such grant of a security interest, the sending thereof by Borrower or
such Guarantor to Agent shall be deemed to constitute such grant to Agent. Upon
the sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by Borrower or such Guarantor of this
Agreement or any of the other Financing Agreements, Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Agent or its designee as secured party and Borrower or such Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, Borrower and Guarantors shall
promptly upon Agent’s request, execute and deliver, or cause to be executed and
delivered, to Agent such other agreements, documents and instruments as Agent
may require in connection with such commercial tort claim.

(h) Borrower and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of Borrower or a Guarantor
permitted herein in the ordinary course of business of Borrower or such
Guarantor in the possession of the carrier transporting such goods. In the event
that any goods, documents of title or other Collateral (other than goods
in-transit) with a Value in excess of $250,000 either individually or in the
aggregate, are at any time after the date

 

51



--------------------------------------------------------------------------------

hereof in the custody, control or possession of any other person not referred to
in the Information Certificate or such carriers, Borrower and Guarantors shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request,
Borrower and Guarantors shall deliver to Agent a Collateral Access Agreement
duly authorized, executed and delivered by such person and the Borrower or such
Guarantor that is the owner of such Collateral.

(i) Borrower and each Guarantor shall take any other actions reasonably
requested by Agent from time to time to cause the attachment, perfection and
first or second priority of, and the ability of Agent to enforce, the security
interest of Agent in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that Borrower’s or any Guarantor’s signature thereon
is required therefor, (ii) causing Agent’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, or (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction, in each case subject to the terms of
the Term Loan Intercreditor Agreement, liens, security interest or other
encumbrances that are permitted under Section 9.8 hereof and such other
exceptions with respect to priority and perfection as are set forth herein and
in the other Financing Agreements.

5.3 Special Provisions Regarding Collateral. Notwithstanding anything to the
contrary contained in this Section 5, the types or items of Collateral described
in Section 5.1 shall not include (a) any personal or real property leasehold
rights or interests, (b) any motor vehicles or certificates of title relating
thereto or (c) any rights or interest in any contract (other than a lease of
personal or real property), license, permit or license agreement covering
personal or real property of Borrower or any Guarantor, so long as under the
terms of such contract, license, permit or license agreement, or applicable law
with respect thereto, the grant of a security interest or lien therein to Agent
is prohibited and such prohibition has not been or is not waived or the consent
of the other party to such contract, license, permit or license agreement has
not been or is not otherwise obtained; provided, that, the foregoing exclusion
in clause (c) shall in no way be construed (i) to apply if any such prohibition
is unenforceable under the UCC or other applicable law or (ii) so as to limit,
impair or otherwise affect Agent’s unconditional continuing security interests
in and liens upon any rights or interests of Borrower or any Guarantor in or to
monies due or to become due under any such contract, license, permit or license
agreement (including any Receivables).

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrower’s Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of Borrower or any Guarantor and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Agent’s customary practices as in effect from time to time.

 

52



--------------------------------------------------------------------------------

6.2 Statements. Agent shall render to Borrower each month a statement setting
forth the balance in the Borrower’s loan account(s) maintained by Agent for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and each Guarantor and
conclusively binding upon Borrower and each Guarantor as an account stated
except to the extent that Agent receives a written notice from Borrower of any
specific exceptions of Borrower thereto within thirty (30) days after the date
such statement has been received by Borrower. Until such time as Agent shall
have rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrower and each Guarantor.

6.3 Collection of Accounts.

(a) Borrower and each Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 to the Information Certificate and, subject to
Section 5.2(d) hereof, such other banks as Borrower may hereafter select. The
banks set forth on Schedule 8.10 to the Information Certificate constitute all
of the banks with which Borrower and each Guarantor have deposit account
arrangements and merchant payment arrangements as of the date hereof and
identifies each of the deposit accounts at such banks that are used solely for
receiving receipts from one or more retail store locations, warehouses or
distribution centers of Borrower and making ordinary course disbursements on
account of each such retail store location, warehouse and distribution center
(together with any other deposit accounts at any time established or used by
Borrower for receiving such receipts from any retail store location, warehouse
or distribution center, collectively, the “Store Accounts” and each
individually, a “Store Account”) or otherwise describes the nature of the use of
such deposit account by Borrower.

(i) Borrower shall deposit all proceeds from sales of Inventory in every form,
including, without limitation, cash, checks, credit card sales drafts, credit
card sales or charge slips or receipts and other forms of daily store receipts
(other than nominal amounts retained in registers at the retail store locations
as cash on hand), from each retail store location of Borrower on each Business
Day into the Store Account of Borrower used solely for such purpose. All such
funds deposited into the Store Accounts shall be sent by wire transfer or other
electronic funds transfer no less frequently than three (3) times a week (or
more frequently upon Agent’s request at any time after the occurrence of a Cash
Dominion Event) to the Blocked Accounts as provided in Section 6.3(a)(ii) below,
except nominal amounts which are required to be maintained in such Store
Accounts under the terms of Borrower’s arrangements with the bank at which such
Store Accounts are maintained, which nominal amounts shall not exceed $5,000 at
any time as to any individual retail store location and shall not exceed
$1,000,000 in the aggregate any time as to all retail store locations.

 

53



--------------------------------------------------------------------------------

(ii) Borrower shall establish and maintain, at its expense, deposit accounts
with such banks as are reasonably acceptable to Agent (the “Blocked Accounts”)
into which Borrower shall promptly either cause all amounts on deposit in the
Store Accounts of Borrower to be sent as provided in Section 6.3(a)(i) above or
shall itself deposit or cause to be deposited all proceeds from sales of
Inventory, and all other amounts payable to Borrower from Credit Card Issuers
and Credit Card Processors and all other proceeds of Collateral. Borrower and
each Guarantor shall deliver, or cause to be delivered to Agent a Deposit
Account Control Agreement duly authorized, executed and delivered by each bank
where a Blocked Account is maintained as provided in Section 5.2 hereof or,
subject to the terms of the Term Loan Intercreditor Agreement, at any time and
from time to time Agent may become the bank’s customer with respect to any of
the Blocked Accounts and promptly upon Lender’s request, Borrower shall execute
and deliver such agreements and documents as Lender may require in connection
therewith. Borrower and each Guarantor each agree that all payments made to such
Blocked Accounts or other funds received and collected by Agent, whether in
respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Agent in respect of the Obligations
and therefore shall constitute the property of Agent to the extent of the then
outstanding Obligations, subject to the terms of the Term Loan Intercreditor
Agreement as to proceeds of Term Loan Priority Collateral; provided, that,
subject to the terms of the Term Loan Intercreditor Agreement, each Deposit
Account Control Agreement shall provide that the applicable depository banks at
which the Blocked Accounts are maintained are authorized by Agent to transfer
the funds on deposit in the Blocked Accounts to such operating bank account of
Borrower as Borrower may specify in writing to Agent until such time as Agent
shall notify the depository bank otherwise. Subject to the terms of the Term
Loan Intercreditor Agreement, Agent may instruct the depository banks at which
the Blocked Accounts are maintained to transfer all funds received or deposited
into the Blocked Accounts to the Payment Account at any time a Cash Dominion
Event shall exist or have occurred.

(b) For purposes of calculating the amount of the Loans available to Borrower,
such payments shall be applied (conditional upon final collection) to the
Obligations, in accordance with Section 6.4(a) hereof on the Business Day of
receipt by Agent of immediately available funds in the Agent Payment Account
provided such payments and notice thereof are received in accordance with
Agent’s usual and customary practices, as in effect from time to time, by 11:00
a.m. Chicago, Illinois time and if not, then on the next Business Day. For the
purposes of calculating interest on the Obligations, such payments or other
funds received will be applied (conditional upon final collection) to the
Obligations on the date of receipt of immediately available funds by Agent in
the Agent Payment Account and within sufficient time to credit Borrower’s loan
account on such day, and if not, then on the next Business Day.

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Term Loan Intercreditor Agreement as to proceeds of
Term Loan Priority Collateral, Borrower and each Guarantor and their respective
shareholders, directors, employees, agents, Subsidiaries or other Affiliates
shall, acting as trustee for Agent, receive, as the property of Agent, any
monies, cash, checks, drafts, notes, credit card sales drafts, credit card sales
or charge slips or receipts, other forms of store receipts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and immediately upon receipt thereof,
shall remit the same or cause the same to be remitted, in kind, to Agent, or
shall deposit or cause the same to be deposited in the applicable Store Account
of Borrower and all such funds deposited into such Store Account shall be sent
by wire transfer or other electronic funds transfer on each Business Day to a
Blocked Account;

 

54



--------------------------------------------------------------------------------

provided, that, at any time a Cash Dominion Event has occurred and is
continuing, Borrower shall promptly upon Agent’s request cause the portion
thereof representing sales and/or use taxes payable in connection with such
sales or otherwise to be deposited into a separate bank account or accounts
established for such purpose. Borrower agrees to reimburse Agent on demand for
any amounts owed or paid to any bank or other financial institution at which a
Blocked Account or any other deposit account or investment account is
established or any other bank, financial institution or other person involved in
the transfer of funds to or from the Blocked Accounts arising out of Agent’s
payments to or indemnification of such bank, financial institution or other
person. The obligations of Borrower to reimburse Agent for such amounts pursuant
to this Section 6.3 shall survive the termination of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time.
Subject to the other terms and conditions contained herein, Agent shall apply
payments received or collected from Borrower or any Guarantor or for the account
of Borrower or such Guarantor (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent and Lenders from
Borrower and Guarantors; second, to pay interest due in respect of any Loans
(and including any Special Agent Advances); third, to pay or prepay principal in
respect of Special Agent Advances; fourth, to pay or prepay principal in respect
of the Loans and to pay or prepay any Obligations arising under or pursuant to
any Hedging Transactions of Borrower or any Guarantor with any Bank Product
Provider (up to the amount of the any then effective Reserve established in
respect of such Obligations), on a pro rata basis; fifth, to pay or prepay any
other Obligations (but not including for this purpose any Obligations arising
under or pursuant to any Bank Products) whether or not then due, in such order
and manner as Agent determines and, at any time on or after an Event of Default
and for so long as same is continuing, to be held as cash collateral with
respect to any Letter of Credit Accommodation or other contingent Obligations
(but not including for this purpose any Obligations arising under or pursuant to
any Bank Products); and sixth, at any time after an Event of Default and for so
long as same is continuing, to pay or prepay any Obligations arising under or
pursuant to any Bank Products (other than to the extent provided for above) on a
pro rata basis. Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Borrower, or unless a Default or an Event
of Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Eurodollar Rate Loans, except (A) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (B) in the event that there are no outstanding Base Rate Loans and
(ii) to the extent Borrower uses any proceeds of the Loans or Letter of Credit
Accommodations to acquire rights in or the use of any Collateral or to repay any
Indebtedness used to acquire rights in or the use of any Collateral, payments in
respect of the Obligations shall be deemed applied first to the Obligations
arising from Loans and Letter of Credit Accommodations that were not used for
such purposes and second to the Obligations arising from Loans and Letter of
Credit Accommodations the proceeds of which were used to acquire rights in or
the use of any Collateral in the chronological order in which Borrower acquired
such rights in or the use of such Collateral.

 

55



--------------------------------------------------------------------------------

(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of Borrower maintained by Agent,
provided, that, Agent shall use best efforts to notify Borrower no less than
three (3) Business Days prior to charging Borrower’s loan account for any fees,
costs or expenses. Borrower and each Guarantor shall make all payments to Agent
and Lenders on the Obligations free and clear of, and without deduction or
withholding for or on account of, any setoff, counterclaim, defense, duties,
taxes, levies, imposts, fees, deductions, withholding, restrictions or
conditions of any kind. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent or any
Lender is required to surrender or return such payment or proceeds to any Person
for any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrower and each Guarantor shall be liable to pay to
Agent, and do hereby indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds surrendered or returned. This Section 6.4(b)
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This Section 6.4
shall survive the payment of the Obligations and the termination of this
Agreement.

6.5 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans and provide the Letter of Credit Accommodations based upon telephonic or
other instructions received from anyone purporting to be an officer of Borrower
or other authorized person or, at the discretion of Agent, if such Loans are
necessary to satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
11:00 a.m. Chicago, Illinois time on any day shall be deemed to have been made
as of the opening of business on the immediately following Business Day. All
Loans and Letter of Credit Accommodations under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, Borrower or Guarantors when deposited to the credit of Borrower or
Guarantors or otherwise disbursed or established in accordance with the
instructions of Borrower or Guarantors or in accordance with the terms and
conditions of this Agreement.

6.6 Use of Proceeds. Borrower shall use the initial proceeds of the Loans
provided by Agent to Borrower hereunder only for: (a) the purchase of certain of
the Senior Notes tendered pursuant to the Tender Offer, (b) the repayment of the
Seller Notes, and (c) the costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements. All other Loans made or Letter of Credit Accommodations
provided to or for the benefit of Borrower pursuant to the provisions hereof
shall be used by Borrower only for general operating purposes, working capital
and other proper corporate purposes of Borrower not otherwise prohibited by the
terms hereof. None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, as amended.

 

56



--------------------------------------------------------------------------------

6.7 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.

6.8 Sharing of Payments, Etc.

(a) Borrower and each Guarantor, jointly and severally agrees that, in addition
to (and without limitation of) any right of setoff, banker’s lien or
counterclaim Agent or any Lender may otherwise have, each Lender shall be
entitled, at its option (but subject, as among Agent and Lenders, to the
provisions of Section 12.3(b) hereof), to offset balances held by it for the
account of Borrower or any Guarantor at any of its offices, in dollars or in any
other currency, against any principal of or interest on any Loans owed to such
Lender or any other amount payable to such Lender hereunder, that is not paid
when due (after the expiration of any particular grace period and regardless of
whether such balances are then due to Borrower or any Guarantor), in which case
it shall promptly notify Borrower and Agent thereof; provided, that, such
Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender (including Agent) shall obtain from Borrower or any Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by Borrower or Guarantors to such Lender than
the percentage thereof received by any other Lender, it shall promptly pay to
Agent, for the benefit of Lenders, the amount of such excess and simultaneously
purchase from such other Lenders a participation in the Loans or such other
amounts, respectively, owing to such other Lenders (or such interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all Lenders shall share
the benefit of such excess payment (net of any expenses that may be incurred by
such Lender in obtaining or preserving such excess payment) in accordance with
their respective Pro Rata Shares or as otherwise agreed by Lenders. To such end
all Lenders shall make appropriate adjustments among themselves (by the resale
of participation sold or otherwise) if such payment is rescinded or must
otherwise be restored.

(c) Borrower and each Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other

 

57



--------------------------------------------------------------------------------

Indebtedness or obligation of Borrower or Guarantors. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section applies, such Lender shall, to the
extent practicable, assign such rights to Agent for the benefit of Lenders and,
in any event, exercise its rights in respect of such secured claim in a manner
consistent with the rights of Lenders entitled under this Section to share in
the benefits of any recovery on such secured claim.

6.9 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to Borrower’s loan
account(s) or otherwise to be advanced by Lenders pursuant to the terms hereof,
without requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 3:00 p.m. Chicago, Illinois
time on the Business Day immediately preceding the date of each settlement
computation; provided, that, Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week. Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent and received by a Lender prior to 12:00 p.m. Chicago, Illinois
time, then such Lender shall make the settlement transfer described in this
Section by no later than 3:00 p.m. Chicago, Illinois time on the same Business
Day and if received by a Lender after 12:00 p.m. Chicago, Illinois time, then
such Lender shall make the settlement transfer by not later than 3:00 p.m.
Chicago, Illinois time on the next Business Day following the date of receipt.
If, as of the end of any Settlement Period, the amount of a Lender’s Pro Rata
Share of the outstanding Loans is more than such Lender’s Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase. Alternatively, if the amount of a Lender’s Pro
Rata Share of the outstanding Loans in any Settlement Period is less than the
amount of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Loans and Letter of Credit Accommodations.
Each Lender shall only be entitled to receive interest on its Pro Rata Share of
the Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest

 

58



--------------------------------------------------------------------------------

with respect to Loans shall be allocated by Agent in accordance with the amount
of Loans actually advanced by and repaid to each Lender and the Agent and shall
accrue from and including the date such Loans are so advanced to but excluding
the date such Loans are either repaid by Borrower or actually settled with the
applicable Lender as described in this Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) If Agent is not funding a particular Loan to Borrower pursuant to
Sections 6.9(a) and 6.9(b) above on any day, but is requiring each Lender to
provide Agent with immediately available funds on the date of such Loan as
provided in Section 6.9(c) above, Agent may assume that each Lender will make
available to Agent such Lender’s Pro Rata Share of the Loan requested or
otherwise made on such day and Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of Borrower on such day. If Agent makes such corresponding amount
available to Borrower and such corresponding amount is not in fact made
available to Agent by such Lender, Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three
(3) days of Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof applicable to Base Rate Loans. During the period in which
such Lender has not paid such corresponding amount to Agent, notwithstanding
anything to the contrary contained in this Agreement or any of the other
Financing Agreements, the amount so advanced by Agent to or for the benefit of
Borrower shall, for all purposes hereof, be a Loan made by Agent for its own
account. Upon any such failure by a Lender to pay Agent, Agent shall promptly
thereafter notify Borrower of such failure and Borrower shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Borrower’s receipt of such notice. A Lender who fails to pay Agent its Pro
Rata Share of any Loans made available by the Agent on such Lender’s behalf, or
any Lender who fails to pay any other amount owing by it to Agent, is a
“Defaulting Lender”. Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
discretion, relend to Borrower the amount of all such payments received or
retained by it for the

 

59



--------------------------------------------------------------------------------

account of such Defaulting Lender. For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0). This
Section shall remain effective with respect to a Defaulting Lender until such
default is cured. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, or relieve or excuse
the performance by Borrower or any Obligor of their duties and obligations
hereunder.

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by any Lender hereunder in fulfilling its
Commitment.

6.10 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

6.11 Taxes.

(a) Any and all payments by Borrower and any Guarantors to Agent or any Lender
under this Agreement and any of the other Financing Agreements shall be made
free and clear of, and without deduction or withholding for, any Taxes. In
addition, Borrower shall pay all Other Taxes (or Agent may, at its option, pay
such Other Taxes and charge the loan account of Borrower for such amounts so
paid).

(b) Subject to the last sentence of Section 6.11(f), Borrower and Guarantors
shall indemnify and hold harmless Agent and Lenders for the full amount of Taxes
or Other Taxes paid by Agent or any Lender (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section, but not
including Other Taxes that arise as a result of Agent’s or any Lender’s
arrangements with the applicable taxing jurisdiction, if any, and not as a
result of this Agreement) and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses) other than those
resulting solely from a failure by Agent or any Lender to pay any Taxes or Other
Taxes which it is required to pay and for which it received an indemnity
payment) arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. Payment under this indemnification shall be made within ten (10) days
after the date Agent or any Lender makes written demand therefor. If Borrower
reasonably believes that such Taxes or Other Taxes were not correctly or legally
asserted, Agent or such Lender shall, upon Borrower’s request and at Borrower’s
expense, provide such documents to Borrower in form and substance reasonably
satisfactory to Borrower, to enable Borrower to contest such Taxes or Other
Taxes

 

60



--------------------------------------------------------------------------------

pursuant to appropriate proceedings then available to Borrower (so long as
providing such documents shall not, in the good faith determination of Agent,
have a reasonable likelihood of resulting in any liability of Agent or any
Lender).

(c) If Borrower or any Guarantor shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder or
under the other Financing Agreements to Agent or any Lender, then:

(i) subject to the last sentence of Section 6.11(f) the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) Agent or such Lender receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made;

(ii) Borrower or such Guarantor shall make such deductions and withholdings;

(iii) Borrower or such Guarantor shall pay the full amount deducted or withheld
to the relevant taxing authority or other authority in accordance with
applicable law; and

(iv) to the extent not paid to Agent or Lenders pursuant to Section 6.11(c)(i),
Borrower or such Guarantor shall also pay to Agent or any Lender, at the time
interest is paid, all additional amounts which are necessary to preserve the
after-tax yield Agent or such Lender would have received pursuant to the
Financing Agreements if such Taxes or Other Taxes had not been imposed.

(d) Within thirty (30) days after the date of any payment by Borrower or any
Guarantor of Taxes or Other Taxes, Borrower or such Guarantor shall furnish to
Agent the original or a certified copy of a receipt or any other or other
evidence of payment reasonably satisfactory to Agent.

(e) If Borrower or any Guarantor otherwise would be required to pay additional
amounts to Agent or a Lender pursuant to Section 6.11(c), then upon Borrower’s
written request, such Lender shall use reasonable efforts at Borrower’s expense
(consistent with legal and regulatory restrictions) to take such action,
including changing the jurisdiction of its lending office so as to eliminate any
such additional payment by Borrower or such Guarantor which may thereafter
accrue. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by such Lender in connection with any action taken by such Lender in accordance
with this Section 6.11(e).

(f) In the event that Borrower or any Guarantor is required to pay additional
amounts or to make indemnity payments pursuant to this Section 6.11, Borrower
may, upon notice to Agent and the applicable Lender, either prepay in whole or
in part the outstanding balance of any Loan being maintained by the applicable
Lender or require such Lender to assign and delegate without recourse all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
selected by Borrower or Agent.

(g) In the event a Lender shall assign the Obligations and its rights hereunder
to an assignee which is organized under the laws of a jurisdiction outside the
United States, such

 

61



--------------------------------------------------------------------------------

assignee of a Lender shall provide Borrower with an IRS Form W-8BEN or Form
W-8ECI or other applicable form, certificate or document prescribed by the
Internal Revenue Service certifying as to such assignee’s being entitled to full
exemption from United States withholding tax with respect to all payments to be
made to such assignee hereunder and under any of the other Financing Agreements
(unless such assignee of a Lender is unable to do so by reason of a change in
law, including, without limitation, any statute, treaty, ruling, determination
or regulation occurring subsequent to the effective date of such assignment).
Notwithstanding anything to the contrary contained in this Section 6.11, unless
Borrower has received forms or other documents indicating that payments to such
assignee hereunder or under any of the other Financing Agreements are not
subject to United States of America withholding tax, Borrower shall, in the case
of payments to or for any assignee of a Lender organized under the laws of a
jurisdiction outside the United States (i) withhold taxes from such payments at
the applicable statutory rate, or at a rate reduced by an applicable tax treaty
and (ii) pay such assignee such payment net of any taxes so withheld. Such
assignee will be required to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable by Borrower or any Guarantor pursuant to this
Section 6.11; provided, that, such efforts shall not cause the imposition on
such assignee of any additional costs or legal or regulatory burdens deemed by
such assignee in good faith to be material.

(h) If Agent or any Lender receives a permanent tax benefit in respect of any
Taxes or Other Taxes for which Agent or such Lender has received an
indemnification payment from Borrower or any Guarantor hereunder, so long as no
Event of Default shall exist or have occurred and be continuing, Agent or such
Lender (as the case may be) shall credit to the loan account of Borrower the
amount of such permanent tax benefit.

(i) Each Person that is a Lender as of the date of this Agreement (i) represents
and warrants to Borrower that such Person is incorporated or organized under the
laws of the United States or a state thereof, (ii) agrees to furnish (if it is
organized under the laws of any jurisdiction other than the United States or any
State thereof) to Agent and Borrower prior to the time that Agent or Borrower is
required to make any payment of principal, interest or fees hereunder, duplicate
executed originals of either U.S. Internal Revenue Service Form W-8BEN or
W-8ECI, as applicable (wherein such Lender claims entitlement to the benefits of
a tax treaty that provides for a complete exemption from U.S. federal income
withholding tax on all payments hereunder) and agrees to provide new such forms
upon the expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by such Lender, and (iii) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrower shall provide Agent with the following documents in a form
satisfactory to Agent:

(i) as soon as possible after the end of each month (except during a Cash
Dominion Period, then as soon as possible after the end of each week), but in
any event within ten (10) Business Days after the end of such month (or during a
Cash Dominion Event by the

 

62



--------------------------------------------------------------------------------

third (3rd) Business Day after the end of such week) or as more frequently as
Borrower may desire, (A) schedules of sales made, credits issued and cash
received during such period, (B) inventory reports by categories, location, and
mix (including indicating the amounts of Inventory at warehouses and stores, and
detail regarding Inventory subject to the Frigidaire Consignment Agreement) as
of the end of such period, (C) reports of sales of Inventory, indicating gross
sales, returns, allowances and net sales, and reports of aggregate Inventory
purchases (including all costs related thereto, such as freight, duty and taxes)
during such period, and (D) a report of credit card sales during such period,
including the amount of the chargebacks and credits with respect thereto and
providing an aging of such sales identifying those outstanding more than ten
(10) Business Days since the sale date giving rise thereto; provided, that, this
report does not have to be provided to Agent unless a Cash Dominion Event has
occurred and is continuing;

(ii) as soon as possible after the end of each month (but in any event within
ten (10) Business Days after the end thereof), or during a Cash Dominion Event,
more frequently as Agent may request, (A) agings of accounts receivable
(together with a reconciliation to the previous month’s aging and general
ledger), and (B) agings of accounts payable (including information indicating
the aggregate amount owing to owners and lessors of leased premises, warehouses,
fulfillment centers, processors and other third parties from time to time in
possession of any Collateral) as of the end of such month;

(iii) as soon as possible after the end of each month (but in any event ten
(10) Business Days after the end thereof), in each case certified by the chief
financial officer, treasurer or controller of Borrower as true and correct:
(A) a statement confirming the payment of rent and other amounts due to owners
and lessors of real property used by Borrower in the immediately preceding
month, subject to year-end or monthly percentage rent payment adjustments,
(B) the addresses of all new retail store locations of Borrower opened and
existing retail store locations closed or sold (including a report of results by
category of inventory of any going out of business sales and identifying the
proceeds of any other assets of Borrower sold in connection with such store
closures), in each case since the date of the most recent certificate delivered
to Agent containing the information required under this clause, (C) reports
regarding consigned inventory, (D) reports regarding inventory subject to the
Frigidaire Consignment Agreement, (E) reports regarding customer deposits and
gift cards, (F) a report of any new deposit account established or used by
Borrower with any bank or other financial institution, including the name of the
account, the account number, the name and address of the financial institution
at which such account is maintained, the purpose of such account and, if any,
the amount held in such account on or about the date of such report, and (G) a
report of each purchase of Senior Notes permitted pursuant to
Section 9.9(e)(v)(B) hereof made during the immediately preceding month, which
report shall include the effective date of each such purchase, the principal
amount of Senior Notes purchased during such month and the amount that Borrower
or Guarantors paid in respect thereof (including interest, fees and commissions,
if any, paid in connection with any such purchase);

(iv) as soon as possible after the end of each fiscal quarter (but in any event
within ten (10) Business Days after the end thereof), (A) a report from the
chief financial officer, treasurer or controller of Borrower certifying the
number of shares of Capital Stock issued by Parent during the immediately
preceding fiscal quarter and the parties to whom such shares were

 

63



--------------------------------------------------------------------------------

issued; and (B) a report from the chief financial officer, treasurer or
controller of Borrower certifying the addresses of all new retail store
locations opened by Borrower during the immediately preceding fiscal quarter;

(v) upon Agent’s request, (A) reports of sales for each category of Inventory,
(B) reports of aggregate Inventory purchases (including all costs related
thereto, such as freight, duty and taxes) and identifying items of Inventory in
transit to Borrower related to the applicable documentary letter of credit
and/or bill of lading number, (C) copies of purchase orders, sales invoices,
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (D) copies of shipping and delivery documents, (E) copies of
purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrower, (F) reports by retail store location of sales and
operating profits for each such retail store location, (G) reports on sales and
use tax collections, deposits and payments, including monthly sales and use tax
accruals, (H) perpetual inventory reports, and (I) the monthly statements
received by Borrower or any of its Affiliates from any Credit Card Issuers or
Credit Card Processors, together with such additional information with respect
thereto as shall be sufficient to enable Agent to monitor the transactions
pursuant to the Credit Card Agreements; and

(vi) such other reports as to the Collateral as Agent shall reasonably request
from time to time.

(b) If Borrower’s or any Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, Borrower and each Guarantor hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Agent and to follow Agent’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

7.2 Accounts Covenants. Borrower shall, to the extent any of the following
exceeds $500,000, notify Agent promptly of: (i) any material delay in Borrower’s
performance of any of its material obligations to any account debtor or the
assertion of any material claims, offsets, defenses or counterclaims by any
account debtor, Credit Card Issuer or Credit Card Processor or any material
disputes with account debtors, or any settlement, adjustment or compromise
thereof, and (ii) all material adverse information known to Borrower or
Guarantors relating to the financial condition of any account debtor, Credit
Card Issuer or Credit Card Processor and (iii) any event or circumstance which,
to the best of Borrower’s or any Guarantor’s knowledge, would cause Agent to
consider any then existing Accounts as no longer constituting Eligible Accounts.
No credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor, Credit Card Issuer or Credit
Card Processor without Agent’s consent, except in the ordinary course of
Borrower’s or such Guarantor’s business in accordance with current practices of
Borrower in effect on the date hereof or as such practices may hereafter change
as a result of changes to the policies of Borrower applicable to its similarly
situated customers generally and unrelated to the circumstances of Borrower or
otherwise with the prior approval of Agent. So long as no Event of Default
exists or has occurred and is continuing, Borrower and Guarantors shall settle,
adjust or compromise any claim, offset, counterclaim or dispute with any account
debtor, Credit Card Issuer or Credit Card Processor. At any time that an Event
of Default exists or has occurred and is continuing, subject to the terms

 

64



--------------------------------------------------------------------------------

of the Term Loan Intercreditor Agreement, Agent shall, at its option, have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with account debtors, Credit Card Issuer or Credit Card Processor or
grant any credits, discounts or allowances.

(b) With respect to each Account: (i) no payments shall be made thereon except
payments delivered to Agent pursuant to the terms of this Agreement, (ii) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto, if in the aggregate with all other
Accounts, the same exceed $500,000 and (iii) none of the transactions giving
rise thereto will violate any applicable foreign, Federal, State or local laws
or regulations, all documentation relating thereto will be legally sufficient
under such laws and regulations and all such documentation will be legally
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or similar laws limiting
creditors’ rights generally and be general equitable principles.

(c) Borrower shall notify Agent promptly of: (i) any notice of a material
default by Borrower under any of the Credit Card Agreements or of any default
which has a reasonable likelihood of resulting in the Credit Card Issuer or
Credit Card Processor ceasing to make payments or suspending payments to
Borrower, (ii) any notice from any Credit Card Issuer or Credit Card Processor
that such person is ceasing or suspending, or will cease or suspend, any present
or future payments due or to become due to Borrower from such person, or that
such person is terminating or will terminate any of the Credit Card Agreements,
and (iii) the failure of Borrower to comply with any material terms of the
Credit Card Agreements or any terms thereof which has a reasonable likelihood of
resulting in the Credit Card Issuer or Credit Card Processor ceasing or
suspending payments to Borrower.

(d) Agent shall have the right at any time or times (but prior to the occurrence
of a Cash Dominion Event, nor more frequently than once per fiscal quarter), in
Agent’s name or in the name of a nominee of Agent, to verify the validity,
amount or any other matter relating to any Receivables or other Collateral, by
mail, telephone, facsimile transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) Borrower and each
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, Borrower’s or any Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrower and Guarantors shall conduct a physical count of the Inventory
either through periodic cycle counts or wall to wall counts, so that all
Inventory is subject to such counts at least once each year but at any time or
times as Agent may request after an Event of Default has occurred and is
continuing, and promptly following such physical inventory (whether through
periodic cycle counts or wall to wall counts) shall supply Agent with a report
in the form and with such specificity as may be satisfactory to Agent concerning
such physical count; (c) Borrower and Guarantors shall not remove any Inventory
from the locations set forth or permitted herein, without the prior written
consent of Agent, except for sales of Inventory in the ordinary course of its
business and except to move Inventory directly from one location set forth or
permitted herein to another such location and except for Inventory shipped from
the manufacturer thereof to Borrower or Guarantors which is in transit to the
locations set forth or permitted herein; (d) upon Agent’s request, Borrower
shall deliver or cause to be delivered to Agent written appraisals as to the
Inventory in form, scope and methodology reasonably

 

65



--------------------------------------------------------------------------------

acceptable to Agent and by an appraiser reasonably acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely: (i) one (1) time in any twelve (12) month period at
Borrower’s expense (unless at such time (x) Excess Availability is equal to or
greater than $10,000,000 and (y) LTM EBITDA is equal to or greater than
$17,500,000, in which event such the cost of such appraisal shall be at the
expense of Agent and Lenders), (ii) at any time or times as Agent may reasonably
request at the expense of Agent and Lenders, and (iii) at any time or times as
Agent may request at Borrower’s expense at any time after an Event of Default
has occurred and is continuing; (e) Borrower and Guarantors shall produce, use,
store and maintain the Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(f) in the event any count conducted pursuant to Section 7.3(b) above indicates
any material irregularities or other adverse information regarding Inventory, in
the good faith determination of Agent, upon Agent’s request, Borrower shall, at
its expense, conduct through RGIS Inventory Specialists, Inc. or another
inventory counting service reasonably acceptable to Agent, a count of the
Inventory in form, scope and methodology reasonably acceptable to Agent no more
than one (1) times in any twelve (12) month period, but at any time or times as
Agent may request at any time an Event of Default exists or has occurred and is
continuing or at any time or times as Agent may request in the event of test
count variances in excess of the shrinkage reserve established by Borrower, the
results of which shall be reported directly by such inventory counting service
to Agent and Borrower shall promptly deliver confirmation in a form satisfactory
to Agent that appropriate adjustments have been made to the inventory records of
Borrower to reconcile the inventory count to Borrower’s inventory records;
(g) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (h) Borrower and each Guarantor assumes all responsibility and
liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (i) Borrower and Guarantors shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate Borrower or any Guarantor to repurchase such
Inventory; except for the right of return given to retail customers of Borrower
in the ordinary course of the business of Borrower in accordance with the then
current return policy of Borrower; (j) Borrower and Guarantors shall keep the
Inventory in good and marketable condition (subject to Borrower’s normal
reserves for damaged and defective Inventory), and (k) Borrower and Guarantors
shall not, without prior written notice to Agent or the specific identification
of such Inventory in a report with respect thereto provided by Borrower to Agent
pursuant to Section 7.1(a) hereof, acquire or accept any Inventory on
consignment or approval.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) upon Agent’s request, at any time or times as Agent may
request on or after an Event of Default has occurred and is continuing, Borrower
shall deliver or cause to be delivered to Agent written appraisals as to the
Equipment and/or the Real Property acquired by Borrower pursuant to Section 9.20
hereof in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and upon which Agent is expressly
permitted to rely; (b) Borrower and Guarantors shall keep the Equipment used or
useful in the ordinary course of Borrower’s business in good order, repair, and
in running and marketable condition (ordinary wear and tear excepted);
(c) Borrower and Guarantors shall use the Equipment and Real Property with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity in all material respects with all applicable laws;
(d) the

 

66



--------------------------------------------------------------------------------

Equipment is and shall be used in the business of Borrower and Guarantors and
not for personal, family, household or farming use; (e) Borrower and Guarantors
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent expressly permitted under this Agreement or necessary to
have any Equipment repaired or maintained in the ordinary course of its business
or to move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Borrower or any Guarantor in the ordinary course of business;
(f) the Equipment is now and shall remain personal property and Borrower and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to Real Property; and (g) Borrower and each Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.

7.5 Power of Attorney. Borrower and each Guarantor hereby irrevocably designates
and appoints Agent (and all persons designated by Agent) as Borrower’s and such
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in
Borrower’s, such Guarantor’s or Agent’s name, to, subject to the terms of the
Term Loan Intercreditor Agreement: (a) at any time an Event of Default exists or
has occurred and is continuing (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of Borrower’s or such Guarantor’s rights and
remedies to collect any Receivable or other Collateral, (iv) sell or assign any
Receivable upon such terms, for such amount and at such time or times as the
Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
Borrower’s or such Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to Borrower or
such Guarantor and handle and store all mail relating to the Collateral; and
(ix) do all acts and things which are necessary, in Agent’s determination, to
fulfill Borrower’s or such Guarantor’s obligations under this Agreement and the
other Financing Agreements and (b) at any time to (i) take control in any manner
of any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Agent or any Lender, (ii) have access to any lockbox or postal box
into which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (iii) endorse
Borrower’s or such Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse Borrower’s or such Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (v) clear Inventory the purchase of
which was financed with Letter of Credit Accommodations through U.S. Customs or
foreign export control authorities in Borrower’s or any Guarantor’s name,
Agent’s name or the name of Agent’s designee, and to sign and deliver to customs
officials powers of attorney in Borrower’s or such Guarantor’s name for such
purpose, and to complete in Borrower’s or such Guarantor’s or Agent’s name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (vi) sign Borrower’s or such
Guarantor’s name on

 

67



--------------------------------------------------------------------------------

any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Borrower and each
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

7.6 Right to Cure. Agent may, at its option, upon notice to Borrower, (a) cure
any default by Borrower or any Guarantor under any material agreement with a
third party that affects the Collateral, its value or the ability of Agent to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Agent or any Lender therein or the ability of Borrower or any Guarantor to
perform its obligations hereunder or under any of the other Financing
Agreements, at any time on or after a Default or Event of Default exists or has
occurred and is continuing, or if after giving effect to any Reserve in respect
of such default Excess Availability is or would be less than $10,000,000;
(b) pay or bond on appeal any judgment entered against Borrower, any Guarantor
or any Subsidiary of Borrower, at any time on or after a Default or Event of
Default exists or has occurred and is continuing, or if after giving effect to
any Reserve in respect of such judgment Excess Availability is or would be less
than $10,000,000; (c) discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and pay any amount, incur any expense or perform any act which, in Agent’s
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto;
provided, that, Agent shall not exercise its right pursuant to this
Section 7.6(c) to discharge such taxes, liens, security interest or other
encumbrances that are permitted under Section 9.8 hereof, unless either (i) a
Default or Event of Default shall exist or have occurred and be continuing, or
(ii) with respect to liens, security interests or other encumbrances, the
beneficiary or holder of such lien, security interest or other encumbrance has
the right to take action against or with respect to the Collateral which right
is not subject to an effective stay pursuant to applicable law. Agent may add
any amounts so expended to the Obligations and charge Borrower’s account
therefor, such amounts to be repayable by Borrower on demand. Agent and Lenders
shall be under no obligation to effect such cure, payment or bonding and shall
not, by doing so, be deemed to have assumed any obligation or liability of
Borrower or any Guarantor. Any payment made or other action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrower, (a) Agent or its designee shall have complete access to all
of Borrower’s and Guarantors’ premises during normal business hours and after
notice to Borrower, or at any time and without notice to Borrower if an Event of
Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of Borrower’s and
Guarantors’ books and records, including the Records, and (b) Borrower and
Guarantors shall promptly furnish to Agent such copies of such books and records
or extracts therefrom as Agent may request, and Agent or any Lender or Agent’s
designee may use during normal business hours of Borrower’s and such Guarantor’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and if an Event of Default exists or has occurred and is
continuing for the collection of Receivables and realization of other
Collateral.

 

68



--------------------------------------------------------------------------------

SECTION 8. REPRESENTATIONS AND WARRANTIES

Borrower and each Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement):

8.1 Corporate Existence, Power and Authority. Borrower and each Guarantor is a
corporation or limited liability company, as applicable, each duly organized and
in good standing under the laws of its state of incorporation or formation, and
duly qualified as a foreign corporation or limited liability company and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of this Agreement, the other Financing
Agreements and the transactions contemplated hereunder and thereunder (a) are
all within Borrower’s and Guarantors’ corporate or limited liability company
powers, as applicable, (b) have been duly authorized, (c) are not in
contravention of law or the terms of Borrower’s or any Guarantor’s
organizational documentation, or any indenture, agreement or undertaking to
which Borrower or any Guarantor is a party or by which Borrower or any Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of Borrower or any
Guarantor. This Agreement and the other Financing Agreements to which Borrower
and each Guarantor is a party constitute legal, valid and binding obligations of
Borrower and such Guarantor enforceable in accordance with their respective
terms except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws limiting creditors’ rights generally and by general
equitable principles.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of Borrower and each Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. Neither
Borrower nor any Guarantor has, during the five years prior to the date of this
Agreement, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in the Information Certificate.

(b) Borrower and each Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
Borrower and each Guarantor or accurately states that Borrower or such Guarantor
has none and accurately sets forth the federal employer identification number of
Borrower and each Guarantor.

(c) The chief executive office and mailing address of Borrower and each
Guarantor and Borrower’s and each Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in

 

69



--------------------------------------------------------------------------------

Schedule 8.2 to the Information Certificate, subject to the rights of Borrower
and Guarantors to establish new locations in accordance with Section 9.2 below.
The Information Certificate correctly identifies any of such locations which are
not owned by Borrower or Guarantors and sets forth the owners and/or operators
thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to Borrower or Guarantors which have been or may hereafter be delivered
by Borrower or Guarantors to Agent and Lenders have been prepared in accordance
with GAAP (except as to any interim financial statements, to the extent such
statements are subject to normal year-end adjustments and do not include any
notes) and fairly present in all material respects the financial condition and
the results of operations of Borrower and each Guarantor as at the dates and for
the periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrower and each Guarantor to Agent prior to the date
of this Agreement, there has been no act, condition or event which has had or
would reasonably be expected to have a Material Adverse Effect since the date of
the most recent audited financial statements of Borrower or Guarantors furnished
by Borrower to Agent prior to the date of this Agreement.

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first or second priority liens and security
interests in and upon the Collateral, subject only to (i) the liens indicated on
Schedule 8.4 to the Information Certificate, (ii) the other liens permitted
hereunder and (iii) the exceptions to perfection set forth in Section 5.3
hereof. Borrower and each Guarantor has good and marketable fee simple title to
or valid leasehold interests in all of its Real Property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Agent and such others as are specifically listed
on Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.

8.5 Tax Returns. Borrower and each Guarantor has filed, or caused to be filed,
in a timely manner all tax returns, reports and declarations which are required
to be filed by it. All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Borrower and each Guarantor
has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or Guarantors and with respect to which adequate reserves
have been set aside on its books. Adequate provision has been made for the
payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of Borrower’s or any Guarantor’s knowledge threatened,
against or affecting Borrower or such Guarantor, its or their assets or business
and (b) there is no action, suit, proceeding or claim by any Person pending, or
to the best of Borrower’s or any Guarantor’s knowledge threatened, against
Borrower or such Guarantor or its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, the other Financing
Agreements, the Senior Note Indenture or the Term Loan Documents, in each case,
which if adversely determined against Borrower or any Guarantor has or would
reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrower and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any material agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound, except for defaults or violations which would not
be reasonably expected to result in a Material Adverse Effect. Borrower and
Guarantors are in compliance with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
except for instances of non-compliance which would not be reasonably expected to
result in a Material Adverse Effect.

(b) Borrower and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”). All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or to the best of Borrower’s or any
Guarantor’s knowledge, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits to the extent the same would be
reasonably expected to have a Material Adverse Effect.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate, neither
Borrower, nor any Guarantor nor any Subsidiary of Borrower or any Guarantor has
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates any applicable
Environmental Law or Permit, and the operations of Borrower, Guarantors and any
Subsidiary of Borrower or any Guarantor complies with all Environmental Laws and
all Permits except for any violation or non-compliance which would not
reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there is
no outstanding investigation by any Governmental Authority or any outstanding
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any pending or to the best of
Borrower’s or any Guarantor’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
Borrower or Guarantors and any Subsidiary of Borrower or any Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, in each case, which if adversely determined against
Borrower or any Guarantor would reasonably be expected to have a Material
Adverse Effect.

 

71



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrower, Guarantors and their Subsidiaries have no liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials, except for any liability which would not reasonably be expected to
have a Material Adverse Effect.

(d) Borrower, Guarantors and their Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of Borrower and Guarantors
under any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other Permits are valid and in full force and effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of
Borrower’s and each Guarantor’s knowledge, nothing has occurred which would
cause the loss of such qualification. Borrower and its ERISA Affiliates have
made all required contributions to any Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending, or to the best of Borrower’s and each Guarantor’s
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan except
where such prohibited transaction or violation would not reasonably be expected
to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA;
(iii) Borrower and Guarantors have not incurred and do not reasonably expect to
incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) Borrower
and Guarantors have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) Borrower,
Guarantors, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069(a) or 4212(c) of ERISA.

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrower and Guarantors maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of Borrower and Guarantors to
establish new accounts in accordance with Section 5.2 hereof.

 

72



--------------------------------------------------------------------------------

8.11 Intellectual Property. Borrower and each Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrower and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof or in any other
country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. To the best of Borrower’s
and each Guarantor’s knowledge, no slogan or other advertising device, product,
process, method, substance or other Intellectual Property or goods bearing or
using any Intellectual Property presently contemplated to be sold by or employed
by Borrower or any Guarantor infringes any patent, trademark, servicemark,
tradename, copyright, license or other Intellectual Property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting Borrower or any Guarantor contesting its right to sell or use any such
Intellectual Property. Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of Borrower and Guarantors pursuant
to which Borrower and Guarantors have a license (other than commercially
available off-the-shelf software) or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof (other than such Intellectual Property as may be
associated with Inventory that any Borrower or Guarantor is permitted to sell
under applicable law, including the United States Copyright Act of 1976) and the
dates of the expiration of such agreements or other arrangements of Borrower or
Guarantors as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by Borrower or
Guarantors after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”). No trademark, servicemark, copyright or
other Intellectual Property at any time used by Borrower or Guarantors which is
owned by another person, or owned by Borrower or Guarantors subject to any
security interest, lien, collateral assignment, pledge or other encumbrance in
favor of any person other than Agent, is affixed to any Eligible Inventory,
except (a) to the extent permitted under the term of the license agreements
listed on Schedule 8.11 to the Information Certificate and (b) to the extent the
sale of Inventory to which such Intellectual Property is affixed is permitted to
be sold by Borrower or Guarantors under applicable law (including the United
States Copyright Act of 1976).

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Neither Borrower nor any Guarantor has any direct or indirect Subsidiaries
or is engaged in any joint venture or partnership except as set forth in
Schedule 8.12 to the Information Certificate.

(b) Borrower and Guarantors are the record and beneficial owners of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 to the Information Certificate as being owned by
Borrower or Guarantors and there are no proxies, irrevocable or otherwise, with
respect to such shares and no equity securities of any of the Subsidiaries are
or may become required to be issued by reason of any options, warrants, rights
to subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue additional shares of its Capital Stock or
securities convertible into or exchangeable for such shares.

 

73



--------------------------------------------------------------------------------

(c) The issued and outstanding shares of Capital Stock of Borrower and
Guarantors are directly and beneficially owned and held by the persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and in the case of the Capital Stock of Borrower are fully paid
and non-assessable, free and clear of all claims, liens, pledges and
encumbrances of any kind, except as disclosed in writing to Agent prior to the
date hereof.

(d) Borrower and Guarantors, on a consolidated basis, are Solvent and will
continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the consummation of the Transactions.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to Borrower and any Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of
Borrower or any Guarantor on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
Borrower or any Guarantor or, to the best of Borrower’s and each Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
Borrower or any Guarantor or, to best of Borrower’s or any Guarantor’s
knowledge, threatened against it, and (ii) no significant strike, labor dispute,
slowdown or stoppage is pending against Borrower or any Guarantor or, to the
best of Borrower’s or any Guarantor’s knowledge, threatened against Borrower or
any Guarantor.

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of Borrower or
Guarantors permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on Borrower or Guarantors or any of their
respective Subsidiaries which prohibit or otherwise restrict (a) the transfer of
cash or other assets (i) between Borrower or any Guarantor and any of its or
their Subsidiaries or (ii) between any Subsidiaries of Borrower or any Guarantor
or (b) the ability of Borrower or any Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral, other than such restrictions as are permitted by
Section 9.17 hereof.

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which Borrower and each Guarantor is a party or is
bound as of the date hereof. Borrower and each Guarantor are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.

 

74



--------------------------------------------------------------------------------

8.16 Credit Card Agreements. Set forth in Schedule 8.16 hereto is a correct and
complete list of all of the Credit Card Agreements. The Credit Card Agreements
constitute all of such agreements necessary for Borrower to operate its business
as presently conducted with respect to credit cards and debit cards and no
Accounts of Borrower or any Guarantor arise from purchases by customers of
Inventory with credit cards or debit cards, other than those which are issued by
Credit Card Issuers with whom Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.16 hereto or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.13 hereof. Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
Borrower and each Guarantor that is a party thereto and to the best of
Borrower’s and such Guarantor’s knowledge, the other parties thereto,
enforceable in accordance with their respective terms and are in full force and
effect. No default or event of default, or act, condition or event which after
notice or passage of time or both, would constitute a default or an event of
default under any of the Credit Card Agreements exists or has occurred. Borrower
and each Guarantor and the other parties thereto have complied with all of the
terms and conditions of the Credit Card Agreements to the extent necessary for
Borrower and each Guarantor to be entitled to receive all payments thereunder.
Borrower has delivered, or caused to be delivered to Agent, true, correct and
complete copies of all of the Credit Card Agreements.

8.17 Accuracy and Completeness of Information. All information (excluding
financial projections) furnished by or on behalf of Borrower or any Guarantor in
writing to Agent or any Lender in connection with this Agreement or any of the
other Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificate is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading. All financial projections furnished by Borrower to
Agent or any Lender have been prepared in good faith on the basis of assumptions
believed in good faith to be reasonable. No event or circumstance has occurred
which has had or would reasonably be expected to have a Material Adverse Effect,
which has not been fully and accurately disclosed to Agent in writing prior to
the date hereof.

8.18 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which Borrower or Guarantors shall now or
hereafter give, or cause to be given, to Agent or any Lender.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Borrower and each Guarantor shall at all times preserve, renew and keep in
full force and effect its corporate and limited liability (as the case may be)
existence and rights and franchises with respect thereto and maintain in full
force and effect all licenses, trademarks, tradenames, approvals,
authorizations, leases, contracts and Permits, in each case, necessary to carry
on the business as presently or proposed to be conducted, except as permitted in
Section 9.7 hereof.

 

75



--------------------------------------------------------------------------------

(b) Neither Borrower nor any Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
thirty (30) days prior written notice from Borrower of such proposed change in
its name, which notice shall accurately set forth the new name; and (ii) Agent
shall have received a copy of the amendment to the Certificate of Incorporation
(or Certificate of Formation, as the case may be), of Borrower or such Guarantor
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of Borrower or such Guarantor as
soon as it is available.

(c) Neither Borrower nor any Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Agent shall have received not less
than thirty (30) days’ prior written notice from Borrower of such proposed
change, which notice shall set forth such information with respect thereto as
Agent may require and Agent shall have received such agreements as Agent may
reasonably require in connection therewith. Neither Borrower nor any Guarantor
shall change its type of organization, jurisdiction of organization or other
legal structure.

9.2 New Collateral Locations. Borrower and Guarantors may only open a new
warehouse, distribution center or other new location (other than a retail store
location) within the continental United States provided Borrower or such
Guarantor (i) gives Agent thirty (30) days prior written notice of the intended
opening of any such new location and (ii) if requested by Agent, executes and
delivers, or causes to be executed and delivered, to Agent, in form and
substance reasonably satisfactory to Agent (and Term Loan Agent, as applicable),
a Collateral Access Agreement as Agent (and Term Loan Agent, as applicable) may
deem reasonably necessary or desirable to protect its interests in the
Collateral at such location; provided, that, without limiting the obligations of
Borrower under Section 7.1(a)(iv) hereof or as may otherwise be provided herein,
Borrower and Guarantors shall not be required to give such notice or cause to be
executed or delivered any Collateral Access Agreement pursuant to this
Section 9.2 with respect to any retail store location opened after the date
hereof.

9.3 Compliance with Laws, Regulations, Etc.

(a) Borrower and Guarantors shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority,
the failure to comply with or observe would reasonably be expected to have a
Material Adverse Effect.

(b) Borrower and Guarantors shall give written notice to Agent promptly upon
Borrower’s or any Guarantor’s receipt of any notice of, or Borrower’s or such
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any material
event involving the release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any material
non-compliance with or violation of any Environmental Law by Borrower or any
Guarantor or (B) the material release, spill or discharge, threatened or actual,
of any Hazardous

 

76



--------------------------------------------------------------------------------

Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by
Borrower or such Guarantor to Agent. Borrower and Guarantors shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall regularly report to Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance by Borrower or Guarantors, or any
condition which requires any action by or on behalf of Borrower or any Guarantor
in order to avoid any non-compliance by Borrower or any Guarantor, with any
Environmental Law, Borrower shall, at Agent’s request and Borrower’s expense:
(i) cause an independent environmental engineer reasonably acceptable to Agent
to conduct such tests of the site where non-compliance or alleged non-compliance
with such Environmental Laws has occurred as to such non-compliance and prepare
and deliver to Agent a report as to such non-compliance setting forth the
results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and
(ii) provide to Agent a supplemental report of such engineer whenever the scope
of such non-compliance, or Borrower’s or such Guarantor’s response thereto or
the estimated costs thereof, shall change in any material respect.

(d) Borrower and Guarantors shall each indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of Borrower or
Guarantors and the preparation and implementation of any closure, remedial or
other required plans (“Losses”) unless it is determined pursuant to a final
non-appealable order of a court of competent jurisdiction that the Losses were
the result of acts or omissions constituting gross negligence or willful
misconduct of Agent or any Lender (but without limiting the obligations of
Borrower or Guarantors as to any other Indemnitee (other than any officers,
directors, agents or employees of the Indemnitee whose gross negligence or
willful misconduct resulted in such losses, claims, damages, liabilities, costs
or expenses)). All representations, warranties, covenants and indemnifications
in this Section 9.3 shall survive the payment of the Obligations and the
termination of this Agreement.

9.4 Payment of Taxes and Claims. Borrower and Guarantors shall, and shall cause
any Subsidiary to, duly pay and discharge all taxes, assessments, contributions
and governmental charges upon or against it or its properties or assets, except
for taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower, any Guarantor or
Subsidiary, as the case may be, and with respect to which adequate reserves have
been set aside on its books. Borrower and Guarantors shall be liable for any tax
or penalties imposed on Agent or any Lender as a result of the financing
arrangements provided for herein and Borrower and each Guarantor agrees to
indemnify and hold Agent and Lenders harmless with respect to the foregoing, and
to repay to Agent, for the benefit of Lenders, on demand the amount thereof, and
until paid by Borrower or Guarantors such amount shall be

 

77



--------------------------------------------------------------------------------

added and deemed part of the Loans, provided, that, nothing contained herein
shall be construed to require Borrower or Guarantors to pay any income, or
franchise taxes attributable to the income of Lenders from any amounts charged
by or paid hereunder to Lenders. The foregoing indemnity shall survive the
payment of the Obligations and the termination of this Agreement.

9.5 Insurance.

(a) Borrower and Guarantors shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be reasonably satisfactory
to Agent as to form, amount and insurer. Borrower and Guarantors shall furnish
certificates, policies or endorsements to Agent as Agent shall reasonably
require as proof of such insurance, and, if Borrower or any Guarantor fails to
do so, Agent is authorized, but not required, to obtain such insurance at the
expense of Borrower. All policies shall provide for at least thirty (30) days
prior written notice to Agent of any cancellation or reduction of coverage and
that Agent may act as attorney for Borrower and Guarantors at any time an Event
of Default exists or has occurred and is continuing, in adjusting, settling,
amending and canceling such insurance. Borrower and Guarantors shall cause Agent
to be named as a loss payee and an additional insured (but without any liability
for any premiums) under such insurance policies and Borrower and Guarantors
shall obtain non-contributory lender’s loss payable endorsements to all
insurance policies in form and substance satisfactory to Agent. Subject to the
terms of the Term Loan Intercreditor Agreement, such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent and Lenders
shall be paid regardless of any act or omission by Borrower, any Guarantor or
any of its or their Affiliates.

(b) Agent shall apply any insurance proceeds of Collateral (other than
(x) insurance proceeds of Equipment which is subject to purchase money security
interests or liens permitted by Section 9.8 hereof, in which case Agent shall,
to the extent it receives such insurance proceeds, remit same to Borrower and
(y) insurance proceeds of Term Loan Priority Collateral, in which case Agent
shall, to the extent it receives such insurance proceeds, remit same to Term
Loan Agent subject to the terms of the Term Loan Intercreditor Agreement)
received by Agent at any time to the cost of repairs or replacement of
Collateral and/or to payment of the Obligations, whether or not then due, in any
order and in such manner as Agent may in good faith determine or hold such
proceeds as cash collateral for the Obligations, except, that, Agent shall not
apply such insurance proceeds or hold such proceeds as cash collateral for the
Obligations unless either an Event of Default has occurred and is continuing or
Excess Availability is equal to less than $25,000,000 (provided, that, for
purposes of calculating the Borrowing Base in order to determine Excess
Availability for this purpose, the Borrowing Base shall be calculated after
giving effect to any change to the Borrowing Base that may occur as a result of
the casualty or condemnation event). Notwithstanding anything to the contrary
contained herein, to the extent that any Equipment is no longer Term Loan
Priority Collateral, and such Equipment is lost, physically damaged or
destroyed, upon the written request of Borrower, Agent shall release the net
cash proceeds from insurance received by Agent pursuant to this Section 9.5 to
Borrower as a result of such loss, damage or destruction to the extent

 

78



--------------------------------------------------------------------------------

necessary for the repair, refurbishing or replacement of such Equipment,
provided, that, each of the following conditions is satisfied: (i) no Event of
Default shall exist or have occurred and be continuing at the time immediately
after giving effect to such release, (ii) such proceeds shall be used solely to
repair, refurbish or replace the property so lost, damaged or destroyed (free
and clear of any security interests, liens, claims or other encumbrances other
than as permitted in Section 9.8 hereof), (iii) the repair, refurbishing or
replacement of the property so lost, damaged or destroyed shall be commenced as
soon as reasonably practicable and shall be diligently pursued to satisfactory
completion, (iv) so long as a Cash Dominion Event has occurred and is
continuing, the proceeds shall be held by Agent as cash collateral for the
Obligations and shall be disbursed from such cash collateral from time to time
as needed and/or, at Agent’s option, released by Agent directly to the
contractor, subcontractor, materialmen, laborers, engineers, architects and
other persons rendering services or materials to repair, refurbish or replace
the property so lost, damaged or destroyed, (v) the amount of the insurance
proceeds and Borrower’s unrestricted cash available for such purposes are
sufficient in Agent’s reasonable determination, to allow Borrower to effect such
repair, refurbishing or replacement in a satisfactory manner, (vi) the repair,
refurbishing or replacement to which the proceeds are applied shall cause the
Equipment so lost, damaged, destroyed to be of at least equal value and
substantially the same character as prior to such loss, damage or destruction,
and (vii) the casualty shall have resulted in payment of $1,000,000 in insurance
proceeds or less. Upon completion of the work and payment in full therefor, or
upon the failure to commence, or diligently to continue the work or the
replacement of the Collateral, Agent may, at Agent’s option and after prior
notice to Borrower, either apply the amount of any such proceeds then or
thereafter in the possession of Agent to the payment of the Obligations or hold
such proceeds as cash collateral for the Obligations on terms and conditions
acceptable to Agent and not release such funds to Borrower, provided, that,
subject to the terms of the Term Loan Intercreditor Agreement, nothing contained
herein shall limit the right of Agent to apply any or all of such proceeds to
the Obligations at any time an Event of Default shall exist or have occurred and
be continuing. Notwithstanding anything to the contrary contained in this
Section 9.5(b), so long as Excess Availability (after giving effect to any
change to the Borrowing Base that may occur as a result of the applicable
casualty or condemnation event) exceeds $25,000,000 and no Event of Default has
occurred and is continuing, Borrower shall be permitted to remit any insurance
proceeds in respect of Collateral (other than Term Loan Priority Collateral)
received in connection with any casualty or condemnation event to repay the Term
Loans in accordance with the Term Loan Agreement, or to reinvest in replacement
assets useful in the business of Borrower and its Subsidiaries in accordance
with the terms of the Term Loan Agreement (as in effect on the date hereof or as
permitted to be amended under the terms of the Term Loan Intercreditor
Agreement).

(c) Notwithstanding anything to the contrary set forth in Section 9.5(a) and
(b) above, Agent acknowledges that with respect to certain retail store location
leases identified on Schedule 9.5 hereof, Borrower has obtained separate
property insurance policies covering (i) the improvements and fixtures owned by
the lessor of such retail store location, under which such lessor is named as
the “loss payee” thereunder, provided, that, Borrower represents and warrants
that none of such lessors have any interest in Borrower’s business interruption
insurance or the Collateral, and (ii) the Collateral constituting tangible
personal property located at the premises demised under such leases, under which
Agent and Lenders are named as the “loss payee” thereunder. In no event shall
any such lessor be named as a “loss payee” or “additional insured” under the
insurance policies described in clause (ii) above. Any amounts received by or on

 

79



--------------------------------------------------------------------------------

behalf of Borrower in respect of its rights as a lessee in respect of a
leasehold, or improvements thereon as a result of any casualty or condemnation
event affecting such lease or the real property and improvements demised under
such lease (other than amounts that constitute Term Loan Priority Collateral),
shall be paid to Agent, in accordance with Section 9.5(a) hereof, to the extent
that Borrower has used its own funds or proceeds of Loans to fund such
restoration costs) of restoration costs for the affected premises; provided,
that, to the extent that Excess Availability (after giving effect to any change
to the Borrowing Base that may occur as a result of the applicable casualty or
condemnation event) exceeds $25,000,000 and no Event of Default has occurred and
is continuing, any such insurance proceeds in respect of Collateral (other than
Term Loan Priority Collateral) may be used by Borrower to repay the Term Loans
or to reinvest in replacement assets useful in the business of Borrower and its
Subsidiaries in each case in accordance with the terms of the Term Loan
Agreement (as in effect on the date hereof or as permitted to be amended under
the terms of the Term Loan Intercreditor Agreement).

9.6 Financial Statements and Other Information.

(a) Borrower and Guarantors shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
Borrower, Guarantors and their Subsidiaries in accordance with sound business
practices sufficient to permit the preparation of financial statements in
accordance with GAAP. Borrower and Guarantors shall promptly furnish to Agent
and Lenders all such financial and other information as Agent shall reasonably
request relating to the Collateral and the assets, business and operations of
Borrower and Guarantors, and Borrower shall notify the auditors and accountants
of Borrower and Guarantors that Agent is authorized to obtain such information
directly from them. Without limiting the foregoing, Borrower and Guarantors
shall furnish or cause to be furnished to Agent, the following: (i) within
thirty (30) days (or earlier if required by applicable law) after the end of
each fiscal month (except for fiscal months which are the end of fiscal
quarters, then within forty-five (45) days (or earlier if required by applicable
law) after the end of the first three fiscal quarters and within ninety
(90) days (or earlier if required by applicable law) after the end of the fourth
fiscal quarter), monthly, and with respect to any fiscal quarter end, quarterly
unaudited consolidated financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
Borrower and its Subsidiaries as of the end of and through such fiscal month
(together with a comparison to the applicable prior year period), certified to
be correct by the chief financial officer of Borrower, subject to normal
year-end adjustments and no footnotes and, in the case of financial statements
as of the end of a fiscal quarter of Borrower, accompanied by a compliance
certificate substantially in the form of Exhibit C hereto, along with a schedule
in a form satisfactory to Agent of the calculations used in determining, as of
the end of such quarter, whether Borrower and Guarantors are in compliance with
the covenants set forth in Section 9.18 of this Agreement as of the end of such
quarter and (ii) within ninety (90) days (or earlier if required by applicable
law) after the end of each fiscal year, audited consolidated financial
statements and unaudited consolidating financial statements of Borrower and its
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the

 

80



--------------------------------------------------------------------------------

operations of Borrower and its Subsidiaries as of the end of and for such fiscal
year, together with the unqualified opinion of independent certified public
accountants with respect to the audited consolidated financial statements, which
accountants shall be KPMG LLP or another independent accounting firm of
nationally recognized reputation selected by Borrower, that such audited
consolidated financial statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of Borrower and its Subsidiaries as of the end of and for
the fiscal year then ended.

(b) Borrower and Guarantors shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $2,000,000 or which if
adversely determined would be reasonably expected to result in a Material
Adverse Effect, (ii) any Material Contract being terminated or amended or any
new Material Contract entered into (in which event Borrower or the applicable
Guarantor shall provide Agent with a copy of such Material Contract upon the
request of Agent), (iii) any order, judgment or decree in excess of $2,000,000
shall have been entered against Borrower or any Guarantor any of its or their
properties or assets, (iv) any notification of a material violation of laws or
regulations received by Borrower or any Guarantor, (v) any ERISA Event, and
(vi) the occurrence of any Default or Event of Default. Borrower shall also
disclose in each compliance certificate delivered pursuant to clause (a) above
with the financial statements for each fiscal quarter, any Permitted Sale
Leasebacks that were initiated and not completed as of such fiscal quarter end.

(c) Borrower and Guarantors shall promptly after the sending or filing thereof
furnish or cause to be furnished to Agent copies of all reports and registration
statements which Borrower or any Guarantor files with the Securities and
Exchange Commission, any national securities exchange or the National
Association of Securities Dealers, Inc.

(d) Borrower and Guarantors shall furnish or cause to be furnished to Agent as
soon as the same are complete, but in no event more than forty-five (45) days
after the commencement of each fiscal year of Borrower, a consolidated budget
presented on a quarterly basis for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year) and, during a Cash Dominion
Event, furnish or cause to be furnished to Agent, no less frequently than
quarterly, any significant revisions of such budget.

(e) Agent is hereby authorized to deliver a copy of any financial statement or
any other information relating to the business of Borrower and Guarantors to any
court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant
or prospective Lender or Participant or any Affiliate or Participant subject to
Section 13.5 hereof. Borrower and each Guarantor hereby irrevocably authorizes
and directs all accountants or auditors to deliver to Agent, at Borrower’s
expense, copies of the financial statements of Borrower and Guarantors and any
reports or management letters prepared by such accountants or auditors on behalf
of Borrower or Guarantors and to disclose to Agent and Lenders, subject to
Section 13.5 hereof, such information as they may have regarding the business of
Borrower and Guarantors. Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by Borrower to Agent or such Lender in
writing.

 

81



--------------------------------------------------------------------------------

(f) Borrower and Guarantors shall furnish or cause to be furnished to Agent
copies of all reports, certificates, documents and other information that is
furnished to the Term Loan Agent and Term Loan Lenders under the Term Loan
Agreement.

(g) Documents required to be delivered to Agent and Lenders pursuant to
Sections 9.6(a) or 9.6(c) hereof (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the following website address: www.hhgregg.com; or (ii) on
which such documents are posted on Borrower’s behalf on an internet or intranet
website, if any, to which Agent and each Lender have access (whether a
commercial website, third-party website or whether sponsored by Agent);
provided, that: (A) Borrower shall deliver paper copies of such documents to
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender and (B) Borrower shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide to Agent paper copies of the compliance certificate required
by Section 9.6(a) hereof.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower and each
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it, except, that, Guarantor or
any wholly owned Subsidiary of Guarantor or Borrower may merge with and into or
consolidate with Borrower or any other wholly owned Subsidiary of Borrower,
provided, that, each of the following conditions is satisfied as determined by
Agent: (i) Agent shall have received not less than five (5) days’ prior written
notice of the consummation of any merger or consolidation of Borrower or any
Guarantor to so merge or consolidate and such information with respect thereto
as Agent may reasonably request, (ii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Event of Default or Default,
shall exist or have occurred, (iii) Agent shall have received, true, correct and
complete copies of all agreements, documents and instruments relating to such
merger, including, but not limited to, the certificate or certificates of merger
as filed with each appropriate Secretary of State, (iv) the surviving entity of
a merger between Borrower and any Guarantor or a merger between Borrower and any
other Subsidiary of Borrower or any Guarantor shall be Borrower, and (v) the
surviving entity of a merger between any Guarantor and any other Subsidiary of
Borrower or any Guarantor shall be a Guarantor;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for:

(i) sales of Inventory in the ordinary course of business,

 

82



--------------------------------------------------------------------------------

(ii) the sale or other disposition (other than in connection with the closing or
sale of a retail store location) of worn-out or obsolete Equipment or Equipment
no longer used or useful in the business of Borrower or any Guarantor;

(iii) the issuance and sale by Borrower or any Guarantor of Capital Stock of
Borrower or such Guarantor after the date hereof; provided, that, (A) Borrower
or such Guarantor shall not be required to pay any cash dividends or repurchase
or redeem such Capital Stock or make any other payments in respect thereof,
except as otherwise permitted in Section 9.11 hereof, (B) the terms of such
Capital Stock, and the terms and conditions of the purchase and sale thereof,
shall not include any terms that include any limitation on the right of Borrower
to request or receive Loans or Letter of Credit Accommodations or the right of
Borrower and Guarantors to amend or modify any of the terms and conditions of
this Agreement or any of the other Financing Agreements or otherwise in any way
relate to or affect the arrangements of Borrower and Guarantors with Agent and
Lenders or are more restrictive or burdensome to Borrower or Guarantors than the
terms of any Capital Stock in effect on the date hereof, (C) except as Agent may
otherwise agree in writing or as is otherwise permitted in
Section 9.9(l)(iii)(B)(2) hereof and subject to the terms of the Term Loan
Intercreditor Agreement, all of the proceeds of the sale and issuance of such
Capital Stock shall be paid to Agent (or Term Loan Agent, as applicable) for
application to the Obligations in such order and manner as Agent may determine
so long as a Cash Dominion Event has occurred and is continuing, and (D) in no
event shall Borrower or Guarantors issue or sell Capital Stock which would
result in a Change of Control or would result in any Subsidiary ceasing to be
wholly owned (directly or indirectly) by Borrower;

(iv) sales or other dispositions of assets in connection with the closing or
sale of a retail store location, warehouse or distribution center in the
ordinary course of business which consist of leasehold interests in the premises
of such facility, the Equipment and fixtures located at such premises and the
books and records relating exclusively and directly to the operations of such
facility; provided, that, as to each and all such sales, (A) on the date of, and
after giving effect to, any such sale of a retail store, in any calendar year,
Borrower and each Guarantor shall not have closed or sold retail store locations
(excluding any retail store locations closed or sold pursuant to “in-market”
relocations so long as the Borrower or its Subsidiaries have opened another
retail store location in such market within the nine (9) month period following
such closure or sale) accounting for more than five (5%) percent of all sales of
Borrower and its Subsidiaries in the immediately preceding twelve (12) month
period, (B) Agent shall have received not less than three (3) Business Days
prior written notice of such sale, which notice shall set forth in reasonable
detail satisfactory to Agent, the parties to such sale or other disposition, the
assets to be sold or otherwise disposed of, the purchase price and the manner of
payment thereof and such other information with respect thereto as Agent may
request, (C) as of the date of such sale or other disposition and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing, (D) such sale shall be on commercially reasonable prices and
terms in a bona fide arm’s length transaction, and (E) subject to the terms of
the Term Loan Intercreditor Agreement, any and all net proceeds payable or
delivered to Borrower in respect of such sale or other disposition shall be paid
or delivered, or caused to be paid or delivered, to Agent (or Term Loan Agent,
as applicable) in accordance with the terms of this Agreement (or the Term Loan
Agreement, as applicable),

 

83



--------------------------------------------------------------------------------

(v) Permitted Sale Leasebacks; and

(vi) additional sales or other dispositions of assets by Borrower or any of its
Subsidiaries not otherwise permitted pursuant to this Section 9.7(b) in an
amount not to exceed $5,000,000 in any fiscal year and an amount not to exceed
$15,000,000 during the term of this Agreement; provided that any Net Cash
Proceeds received from such asset sales or dispositions shall be applied in
accordance with Section 2.4(b)(ii) of the Term Loan Agreement; and

(c) wind up, liquidate or dissolve except that any Guarantor or any Subsidiary
may wind up, liquidate and dissolve; provided, that, each of the following
conditions is satisfied: (i) the winding up, liquidation and dissolution of such
Guarantor or Subsidiary shall not violate any law or any order or decree of any
court or other Governmental Authority in any material respect and shall not
conflict with or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or any other agreement or instrument to
which Borrower or such Guarantor is a party or may be bound, (ii) such winding
up, liquidation or dissolution shall be done in accordance with the requirements
of all applicable laws and regulations, (iii) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Guarantor
or Subsidiary shall be duly and validly transferred and assigned to Borrower or
such Guarantor, free and clear of any liens, restrictions or encumbrances other
than the security interest and liens of Agent or as permitted under Section 9.8
of this Agreement (and Agent shall have received such evidence thereof as Agent
may require) and Agent shall have received such deeds, assignments or other
agreements as Agent may request to evidence and confirm the transfer of such
assets to of such Guarantor or Subsidiary to Borrower, or such Guarantor, as
applicable, (iv) Agent shall have received all documents and agreements that
Borrower or such Guarantor has filed with any Governmental Authority or as are
otherwise required to effectuate such winding up, liquidation or dissolution,
(v) neither Borrower nor any Guarantor shall assume any Indebtedness,
obligations or liabilities as a result of such winding up, liquidation or
dissolution, or otherwise become liable in respect of any obligations or
liabilities of the entity that is winding up, liquidating or dissolving, unless
such Indebtedness is otherwise expressly permitted hereunder, (vi) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of such Guarantor to wind up, liquidate or dissolve, and (vii) as of
the date of such winding up, liquidation or dissolution and after giving effect
thereto, no Default or Event of Default shall exist or have occurred; or

(d) agree to do any of the foregoing unless the consummation of the applicable
agreement is contingent upon Borrower’s obtaining Agent and Lenders’ consent to
such transaction.

9.8 Encumbrances. Borrower and Guarantors shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any security interest,
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever on
any of its assets or properties, including the Collateral, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any security interest or lien with respect to any such assets
or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of
Lenders and the Bank Product Providers (but only to the extent provided for
herein);

 

84



--------------------------------------------------------------------------------

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet delinquent or the validity of which are being
contested in good faith by appropriate proceedings and available to Borrower,
any Guarantor or any Subsidiary, as the case may be, and with respect to which
adequate reserves have been set aside on its books;

(c) non-consensual statutory or common law liens (other than liens securing the
payment of taxes) arising in the ordinary course of Borrower’s, any Guarantor’s
or Subsidiary’s business to the extent: (i) such liens secure Indebtedness which
is not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower, any
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower, any Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) security interests and mortgages to secure Indebtedness permitted under
Section 9.9(b) hereof so long as such security interests and mortgages do not
apply to any property of Borrower, any Guarantor or any Subsidiary other than
the Equipment or Real Property so acquired (and the proceeds thereof) and such
security interests are granted within two hundred seventy (270) days of the date
of such acquisition or completion of construction, remodeling or improvement of
such Equipment or Real Property, as the case may be;

(f) pledges and deposits of cash by Borrower or any Guarantor after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
benefits;

(g) pledges and deposits of cash by Borrower or any Guarantor after the date
hereof to secure the performance of tenders, bids, leases, contracts (other than
for the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business of Borrower or such
Guarantor; provided, that, in connection with any performance bonds issued by a
surety or other person, the issuer of such bond shall have waived in writing any
rights in or to, or other interest in, any of the Collateral in an agreement, in
form and substance satisfactory to Agent;

(h) liens and the precautionary UCC financing statement filings in respect
thereof arising from (i) operating leases and (ii) equipment or other materials
which are not owned by Borrower or any Guarantor but are located on the premises
of Borrower or any Guarantor (but not in connection with, or as part of, the
financing thereof) from time to time in the ordinary course of business and
consistent with current practices of Borrower or such Guarantor;

(i) liens or rights of setoff against credit balances of Borrower with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Borrower in the ordinary course of
business, but not liens on or rights of setoff

 

85



--------------------------------------------------------------------------------

against any other property or assets of Borrower, pursuant to the Credit Card
Agreements (as in effect on the date hereof) to secure the obligations of
Borrower to the Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks;

(j) statutory or common law liens or rights of setoff of depository banks with
respect to funds of Borrower at such banks to secure fees and charges in
connection with returned items or the standard fees and charges of such banks in
connection with the deposit accounts maintained by Borrower at such banks (but
not any other Indebtedness or obligations);

(k) deposits of cash with the owner or lessor of premises leased and operated by
Borrower in the ordinary course of the business of Borrower to secure the
performance by Borrower of their respective obligations under the terms of the
lease for such premises;

(l) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such lien is imposed within the period specified in
Section 10.1(d) hereof in effect and (iv) Agent may establish a Reserve with
respect thereto;

(m) the security interests and liens upon the Frigidaire Consignment Collateral
in favor of Frigidaire to secure Indebtedness owing to Frigidaire under the
Frigidaire Consignment Agreement as permitted in Section 9.9(i) hereof;
provided, that, such security interests and liens shall at all times be subject
to the terms of the Frigidaire Intercreditor Agreement;

(n) the liens of customs brokers on Inventory of Borrower incurred in the
ordinary course of business in the connection with the importation of Inventory;
provided, that, such Inventory is not Eligible Inventory;

(o) the security interests in and liens upon the Collateral in favor of Term
Loan Agent to secure the Indebtedness and other liabilities of Borrower and
Guarantors owing to Term Loan Agent, Term Loan Lenders and Term Loan Bank
Product Providers (other than Term Loan Bank Product Providers which are Lenders
hereunder) to the extent such Indebtedness is permitted under Sections 9.9(h)
and (l) hereof; provided, that, such security interests and liens shall be
subject to the terms of the Term Loan Intercreditor Agreement;

(p) the security interests and liens upon the portion of Collateral that secures
any Indebtedness and other liabilities owing in connection with any floor plan
financing arrangements to the extent permitted under Section 9.23 hereof;
provided, that, such security interests and liens shall at all times be subject
to the terms of the intercreditor agreement referred to in Section 9.23 hereof;

(q) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate; and

(r) other liens securing obligations of Borrower and Guarantors permitted
hereunder in an aggregate amount not to exceed $5,000,000 at any time.

 

86



--------------------------------------------------------------------------------

9.9 Indebtedness. Borrower and Guarantors shall not, and shall not permit any
Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

(b) Indebtedness (including Capital Leases) arising after the date hereof to the
extent secured by security interests in Equipment (including Capital Leases) and
mortgages on Real Property to finance the acquisition, construction, remodeling
or improvement thereof not to exceed $25,000,000 in the aggregate at any time
outstanding so long as the Indebtedness secured thereby does not exceed the cost
of the Equipment or Real Property so acquired, constructed, remodeled or
improved, as the case may be;

(c) guarantees by any Guarantor of the Obligations of Borrower or any other
Guarantor in favor of Agent for the benefit of Lenders;

(d) the Indebtedness of Borrower or any Guarantor arising after the date hereof
pursuant to loans by Borrower or any Guarantor to the other permitted under
Section 9.10(f) hereof;

(e) Indebtedness of Borrower evidenced by the Senior Notes that are not tendered
pursuant to the Tender Offer (as in effect on the date hereof or as permitted to
be amended pursuant to the terms hereof), provided, that:

(i) the aggregate amount of such Indebtedness shall not exceed $3,500,000, less
the aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest thereon at the rate provided for in
the Senior Notes as in effect on the date hereof,

(ii) neither the Senior Notes nor the Senior Note Indenture shall contain any
restrictions or limitations on the Obligations of Borrower and Guarantor to
Agent and Lenders,

(iii) Borrower and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Senior Notes, the Senior Note Indenture or any related agreements, documents
and instruments, except that Borrower (A) may enter into the Senior Note
Indenture Amendment and (B) may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof after the date hereof so as to extend
the maturity thereof or defer the timing of any payments in respect thereof, or
to forgive or cancel any portion of such Indebtedness other than pursuant to
payments thereof, or to reduce the interest rate or any fees in connection
therewith or to make any other change that does not adversely affect the
Obligations or the rights or interests of Agent or any Lender;

(iv) Borrower and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, redeem, retire, defease, purchase or
otherwise acquire all or any part of such Indebtedness other than at maturity
(as set forth in the Senior Note Indenture as in effect on the date hereof and
after giving effect to any amendment to the Senior

 

87



--------------------------------------------------------------------------------

Note Indenture permitted pursuant to subsection (iii) above), or set aside or
otherwise deposit or invest any sums for such purpose, except that Borrower or
any Guarantor may (A) make regularly scheduled payments of interest in respect
of such Indebtedness when due in accordance with the terms of the Senior Notes
and the Senior Note Indenture, in each case as in effect on the date hereof and
after giving effect to any amendment thereto permitted pursuant to subsection
(iii) above and (B) purchase or redeem such Indebtedness from the holders of the
Senior Notes or make any other payments in respect of such Indebtedness with the
proceeds of the Loans, the proceeds of other Indebtedness permitted hereunder or
with cash on hand in one or a series of arm’s length transactions; provided,
that (1) Borrower shall provide Agent with written notice immediately following
such purchase, and in any event within one (1) Business Day following the date
of such purchase, which notice shall include, among other things, the dollar
amount of Senior Notes so purchased, (2) Excess Availability on the date of and
after giving effect to any such purchase in respect thereof shall not be less
than $10,000,000, and (3) as of the date of any such purchase in respect thereof
and after giving effect thereto, no Default, Event of Default or other Cash
Dominion Event shall exist or have occurred and be continuing,

(v) such Indebtedness shall be unsecured,

(vi) Agent shall have received true, correct and complete copies of all
amendments and supplements to the Senior Note Indenture and all related
agreements, documents and instruments at any time entered into in connection
therewith, and

(vii) Borrower and Guarantors shall furnish to Agent all material written
notices or demands in connection with such Indebtedness either received by
Borrower or any Guarantor or on its behalf, promptly after the receipt thereof,
or sent by Borrower or any Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(f) unsecured subordinated Indebtedness of Borrower or Guarantors arising after
the date hereof to any third person (but not to Borrower or any other
Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent and shall be subject and subordinate in right of payment to
the right of Agent and Lenders to receive the prior indefeasible payment and
satisfaction in full payment of all of the Obligations pursuant to the terms of
an intercreditor agreement between Agent and such third party, in form and
substance satisfactory to Agent, (ii) Agent shall have received not less than
ten (10) days prior written notice of the intention of Borrower or any Guarantor
to incur such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Agent the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in writing and unless otherwise provided under the terms of the
Term Loan Intercreditor Agreement, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent (or Term
Loan Agent, as applicable) for application to the Obligations in such order and
manner as Agent may determine (to the extent payable to Agent pursuant to this
clause (iv)), (v) in no event shall the aggregate outstanding principal amount
of such Indebtedness exceed $30,000,000 at any time, (vi) as of the date of
incurring

 

88



--------------------------------------------------------------------------------

such Indebtedness and after giving effect thereto, no Default or Event of
Default shall exist or have occurred, (vii) Borrower and Guarantors shall not,
directly or indirectly, (A) amend, modify, alter or change the terms of such
Indebtedness or any agreement, document or instrument related thereto, except,
that, Borrower or any Guarantor may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payments thereof), or
to reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except for
regularly scheduled payments permitted herein or permitted by the intercreditor
agreement referenced in clause (i) of this Section 9.9(f)), or set aside or
otherwise deposit or invest any sums for such purpose, and (viii) Borrower and
Guarantors shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by Borrower or any Guarantor or on its behalf
promptly after the receipt thereof, or sent by Borrower or any Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

(g) Indebtedness of Borrower or any Guarantor entered into in the ordinary
course of business pursuant to a Hedging Transaction; provided, that, (i) such
arrangements are either with a Bank Product Provider or other financial
institutions acceptable to Agent, (ii) such arrangements are not for speculative
purposes, and (iii) such Indebtedness shall be unsecured, except as to
obligations under Hedging Transactions with Bank Product Providers, but only to
the extent of the security interest of Agent in the Collateral as provided
herein;

(h) Indebtedness of Borrower or any Guarantor entered into in the ordinary
course of business pursuant to a Hedging Agreement (as defined in the Term Loan
Agreement) to the extent such Indebtedness is permitted under the Term Loan
Agreement (as in effect on the date hereof or as permitted to be amended under
the terms of the Term Loan Intercreditor Agreement); provided, that, (i) such
arrangements are not for speculative purposes, and (ii) such Indebtedness shall
be unsecured, except as to obligations under Hedging Agreements with Term Loan
Bank Product Providers, but only to the extent of the security interest of Term
Loan Agent in the Collateral as provided in the Term Loan Documents (as in
effect on the date hereof or as permitted to be amended under the terms of the
Term Loan Intercreditor Agreement);

(i) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrower and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrower and Guarantors shall
not, directly or indirectly, (A) amend, modify, alter or change the terms of
such Indebtedness or any agreement, document or instrument related thereto as in
effect on the date hereof except, that, Borrower and Guarantors may, after prior
written notice to Agent, amend, modify, alter or change the terms thereof so as
to extend the maturity thereof, or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness (other than
pursuant to payments thereof), or to reduce the interest rate or any fees in
connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose except as permitted in Section 9.9(i)(i) hereof, and
(iii) Borrower and Guarantors shall furnish to Agent all notices or demands in
connection with such Indebtedness either received by Borrower or any Guarantor
or on its behalf, promptly after the receipt thereof, or sent by Borrower or any
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be;

 

89



--------------------------------------------------------------------------------

(j) unsecured Indebtedness of Borrower and Guarantors arising after the date
hereof to any third person (but not to Borrower or any other Guarantor) that is
not otherwise permitted pursuant to Sections 9.9(a) through (i), provided, that,
each of the following conditions is satisfied as determined by Agent: (i) in no
event shall the aggregate outstanding principal amount of such Indebtedness
exceed $15,000,000 at any time, (ii) as of the date of incurring such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, and (iii) Borrower and Guarantors shall furnish to
Agent all material notices or demands in connection with such Indebtedness
either received by Borrower or any Guarantor or on its behalf promptly after the
receipt thereof, or sent by Borrower or any Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;

(k) unsecured guarantees by Borrower or any Guarantor in respect of (i) leases
and Capital Leases permitted hereunder that are entered into by Borrower’s
Subsidiaries in the ordinary course of business or (ii) obligations of
Borrower’s Subsidiaries (other than for Indebtedness for borrowed money)
otherwise permitted hereunder and incurred in the ordinary course of business;

(l) the Indebtedness of Borrower and Guarantors to Term Loan Agent and Term Loan
Lenders evidenced by or arising under the Term Loan Agreement (as in effect on
the date hereof or as permitted to be amended under the terms of the Term Loan
Intercreditor Agreement), provided, that, each of the following conditions is
satisfied as determined by Agent:

(i) the aggregate principal amount of such Indebtedness shall not exceed
$165,000,000, less the aggregate amount of all repayments, repurchases or
redemptions, whether optional or mandatory, in respect thereof, plus any
interest in accordance with the terms of the Term Loan Agreement (as in effect
on the date hereof or as permitted to be amended under the Term Loan
Intercreditor Agreement);

(ii) Agent shall have received true, correct and complete copies of all of the
Term Loan Documents or other agreements, documents, and instruments evidencing
or otherwise related to such Indebtedness, each as executed and delivered by the
parties thereto;

(iii) Borrower and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that

(A) Borrower may make regularly scheduled payments of principal and interest in
respect of such Indebtedness when due in accordance with the terms of the Term
Loan Agreement (as in effect on the date hereof or as permitted to be amended
under the Term Loan Intercreditor Agreement), and fees, if any, in respect of
such Indebtedness when due in accordance with the terms of the Fee Letter or the
Term Loan Agreement (as in effect on the date hereof or as permitted to be
amended under the Term Loan Intercreditor Agreement); and

(B) Borrower may make mandatory prepayments of principal in respect of the Term
Loans to the extent required under the Term Loan Agreement (as in effect on the
date hereof or as permitted to be amended under the Term Loan Intercreditor
Agreement) as follows:

 

90



--------------------------------------------------------------------------------

(1) Borrower may prepay the Term Loans in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any issuance of Indebtedness not
permitted under this Agreement or the Term Loan Agreement and such prepayment
may be made as and when required by the terms of the Term Loan Agreement;

(2) Borrower may prepay the Term Loans in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any sale of assets permitted
pursuant to Section 9.7(b) hereof by Borrower or any of its Subsidiaries and
such prepayments may be made as and when required by the terms of the Term Loan
Agreement;

(3) Borrower may prepay the Term Loans in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Insurance and Condemnation
Event received by Borrower or any of its Subsidiaries in respect of (x) any Term
Loan Priority Collateral, and (y) any Collateral (other than Term Loan Priority
Collateral), but only (i) after such insurance proceeds have been applied to the
Obligations in accordance with Section 9.5(b) hereof or (ii) if such insurance
proceeds are not required to be applied to the Obligations in accordance with
Section 9.5(b) hereof;

(4) within one hundred twenty (120) days after the end of any fiscal year of
Borrower (commencing with the fiscal year ending March 31, 2009), Borrower may
prepay the Term Loans in an amount equal to the sum of (x) up to fifty percent
(50%) of Excess Cash Flow, if any, for such fiscal year, minus (y) the aggregate
amount of all optional prepayments of the Term Loans during such fiscal year
except to the extent any such prepayment is funded with the proceeds of
Indebtedness, any issuance of Capital Stock permitted hereunder, any sale of
assets permitted hereunder, or any casualty proceeds, condemnation proceeds or
other proceeds that would not be included in EBITDA of Borrower; and

(5) Borrower may make voluntary prepayments of the Term Loans to the extent
permitted by the terms of the Term Loan Agreement so long as no Event of Default
shall have occurred and be continuing on the date of any such voluntary
prepayment and after giving effect thereto;

(iv) Borrower and Guarantors shall not, directly or indirectly, amend, modify,
alter or change the terms of such Indebtedness or any of the Term Loan Documents
in any manner prohibited by the Term Loan Intercreditor Agreement,

(v) Borrower shall furnish to Agent all material notices or demands in
connection with such Indebtedness either received by Borrower or on its behalf
promptly after the receipt thereof, or sent by Borrower or on its behalf
concurrently with the sending thereof, as the case may be; and

(vi) the security interests and liens and other terms thereof shall be subject
to the terms of the Term Loan Intercreditor Agreement to the extent provided for
therein;

(m) the guarantee by Guarantors of the Indebtedness permitted under
Section 9.9(l) hereof; and

 

91



--------------------------------------------------------------------------------

(n) Indebtedness arising under any floor plan financing arrangements to the
extent permitted under Section 9.23 hereof.

9.10 Loans, Investments, Etc. Borrower and Guarantors shall not, and shall not
permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all
or a substantial part of the assets or property of any person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents, provided, that, (i) no Loans are
then outstanding, except that notwithstanding that any Loans are outstanding,
Borrower may from time to time in the ordinary course of business make deposits
of cash or other immediately available funds in operating demand deposit
accounts used for disbursements to the extent required to provide funds for
amounts drawn or anticipated to be drawn shortly on such accounts and such funds
may be held in Cash Equivalents consisting of overnight investments until so
drawn (so long as such funds and Cash Equivalents are not held more than five
(5) Business Days from the date of the initial deposit thereof and do not exceed
$2,500,000, except that, during the thirty (30) days prior to any scheduled
interest payment date under the Senior Note Indenture (as in effect on the date
hereof), Borrower may make such deposits and such funds may be held in Cash
Equivalents so long as such funds and Cash Equivalents are not held more than
thirty (30) days and do not exceed $10,000,000) and (ii) the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account, investment account or other account in which such cash or Cash
Equivalents are held;

(c) the existing equity investments of Borrower as of the date hereof in its
Subsidiaries, and so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, additional investments by Borrower or any
Guarantor not otherwise permitted under this Section in any Guarantor,

(d) loans and advances by Borrower or any Guarantor to employees of Borrower or
any Guarantor in the ordinary course of business: (i) not to exceed the
principal amount of $2,000,000 in the aggregate at any time outstanding with
respect to employees who are not senior executives of Borrower, (ii) not to
exceed the principal amount of $4,000,000 in the aggregate at any time
outstanding with respect to employees who are senior executives of Borrower, and
(iii) not to exceed the principal amount of $5,000,000 in the aggregate at any
time outstanding in connection with the acquisition by employees of Capital
Stock of Borrower;

(e) stock or obligations issued to Borrower or any Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to Borrower or any Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, subject to the terms
of the Term Loan Intercreditor Agreement, the original of any such stock or
instrument evidencing such obligations shall be promptly delivered to Agent (or
Term Loan Agent, as applicable), upon Agent’s (or Term Loan Agent’s) request,
together with such stock power, assignment or endorsement by Borrower or such
Guarantor as Agent (or Term Loan Agent) may request;

 

92



--------------------------------------------------------------------------------

(f) loans by Borrower or any Guarantor to the other after the date hereof,
provided, that,

(i) as to all of such loans, (A) within thirty (30) days after the end of each
fiscal month, Borrower shall provide to Agent a report in form and substance
satisfactory to Agent of the outstanding amount of such loans as of the last day
of the immediately preceding month and indicating any loans made and payments
received during the immediately preceding month, (B) the Indebtedness arising
pursuant to any such loan shall not be evidenced by a promissory note or other
instrument, unless the single original of such note or other instrument is
promptly delivered to Agent (or Term Loan Agent, as applicable) upon its request
to hold as part of the Collateral, with such endorsement and/or assignment by
the payee of such note or other instrument as Agent (or Term Loan Agent, as
applicable) may require, subject to the terms of the Term Loan Intercreditor
Agreement, and (C) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) as to loans by any Guarantor to Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent, (B) promptly upon Agent’s request, Agent shall have
received a subordination agreement, in form and substance satisfactory to Agent,
providing for the terms of the subordination in right of payment of such
Indebtedness of Borrower to the prior final payment and satisfaction in full of
all of the Obligations, duly authorized, executed and delivered by such
Guarantor and Borrower, and (C) Borrower shall not, directly or indirectly make,
or be required to make, any payments in respect of such Indebtedness prior to
the end of the then current term of this Agreement, and

(iii) as to loans by Borrower to any Guarantor, other than loans to a Guarantor
made for the purpose of acquiring a Subsidiary in accordance with
Section 9.10(g) below, as of the date of any such loan and after giving effect
thereto, (A) the Excess Availability of Borrower shall be not less than
$5,000,000, and (B) the aggregate principal amount of all such loans outstanding
at any time shall not exceed $10,000,000, and

(g) loans of money or property (other than Collateral) after the date hereof by
Borrower or any Guarantor to any Person (other than to Borrower or another
Guarantor) or investments after the date hereof by Borrower or any Guarantor by
capital contribution in any Person not otherwise permitted pursuant to this
Section 9.10; provided, that, as to any such loans or investments, each of the
following conditions is satisfied or waived as determined, in good faith, by
Agent:

(i) as of the date of any such loan or investment, and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(ii) the aggregate outstanding amount of all such loans and investments shall
not exceed $10,000,000 at any time;

 

93



--------------------------------------------------------------------------------

(iii) in the case of an investment by capital contribution, at the option of
Agent (or Term Loan Agent, as applicable) and subject to the terms of the Term
Loan Intercreditor Agreement, the original stock certificate or other instrument
evidencing such capital contribution (or such other evidence as may be issued in
the case of a limited liability company) shall be promptly delivered to Agent
(or Term Loan Agent, as applicable), together with such stock power, assignment
or endorsement as Agent (or Term Loan Agent, as applicable) may request, and
promptly upon Agent’s reasonable request, Borrower or such Guarantor making such
investment shall execute and deliver to Agent, in form and substance reasonably
satisfactory to Agent, a pledge and security agreement (in form and substance
substantially similar to the same type of agreement executed by Borrower in
favor of Agent on or prior to the date hereof), granting to Agent a pledge of,
security interest in and lien upon all of the issued and outstanding shares of
such stock or other instrument or interest (and in the case of a limited
liability company take such other actions as Agent shall reasonably require with
respect to Agent’s security interests therein);

(iv) in the case of loans of money or property, the original of any promissory
note or other instrument evidencing the Indebtedness arising pursuant to such
loans shall be delivered, or caused to be delivered, to Agent (or Term Loan
Agent, as applicable), at its option and subject to the terms of the Term Loan
Intercreditor Agreement, together with an appropriate endorsement, in form and
substance reasonably satisfactory to Agent (or Term Loan Agent, as applicable);

(v) Agent shall have received (A) prompt written notice thereof setting forth in
reasonable detail the nature and terms thereof, (B) true, correct and complete
copies of all material agreements, documents and instruments relating thereto
and (C) such other information with respect thereto as Agent may reasonably
request; and

(vi) the requirements (other than the dollar limitations) of any applicable
clause of this Section shall apply to such additional investment;

(h) the formation or acquisition by Borrower or any Guarantor after the date
hereof of any direct wholly-owned Subsidiary of Borrower or any Guarantor
organized under the laws of a jurisdiction in the United States of America or
the purchase by Borrower or any Guarantor of all or a substantial part of the
assets or properties (other than Capital Stock) of any third Person organized
under the laws of a jurisdiction in the United States of America; provided,
that, as to the formation or acquisition of any such Subsidiary, or the purchase
of the assets of any such third Person, each of the following conditions is
satisfied or waived as determined, in good faith, by Agent:

(i) as of the date of the formation or acquisition of such Subsidiary or the
making of any payments in connection with the formation or acquisition of such
Subsidiary, or the purchase of the assets of any third Person, and in each case
after giving effect thereto, no Default or Event of Default shall exist or shall
have occurred and be continuing;

(ii) the aggregate amount of all investments and payments made in connection
with the acquisition or formation of Subsidiaries (or series of related
acquisitions) plus the aggregate amount of the purchase price in respect of all
acquisitions (or series of related acquisitions) of the assets of any third
Person, including in each case any and all payments made after the closing
thereof, shall not exceed $10,000,000 in any fiscal year and shall not exceed
$40,000,000 during the term of this Agreement,

 

94



--------------------------------------------------------------------------------

(iii) in the case of the formation or acquisition of any Subsidiary by Borrower
or any Guarantor, the Subsidiary formed or acquired shall be engaged in a
business related, ancillary or complementary to the business of Borrower and in
the case of the purchase of the assets or properties of any third Person by
Borrower or any Guarantor, the assets or properties being acquired shall be
related, ancillary or complementary to the business of the Borrower;

(iv) in the case of the formation or acquisition by Borrower or any Guarantor of
any Subsidiary, as to any such Subsidiary, (A) Borrower or the Guarantor forming
or acquiring such Subsidiary shall cause any such Subsidiary to execute and
deliver to Agent, the following (each in form and substance satisfactory to
Agent), (1) an absolute and unconditional guarantee of payment of the
Obligations, (2) a security agreement granting to Agent a security interest and
lien (except as otherwise consented to in writing by Agent and such liens as are
otherwise permitted to exist under the terms of the Financing Agreements) upon
all of the assets of any such Subsidiary, (3) a joinder agreement which will
evidence that such Subsidiary shall be a Guarantor under the Loan Agreement,
and/or (4) such other agreements, documents and instruments as Agent may
require, including, but not limited to, supplements and amendments hereto (all
such agreements to be in form and substance substantially similar to the same
types of agreements executed in connection with this Agreement on or prior to
the date hereof), and (B) Borrower or the Guarantor forming such Subsidiary
shall (1) execute and deliver to Agent, a pledge and security agreement (in form
and substance substantially similar to the same type of agreement executed by
Borrower in favor of Agent on or prior to the date hereof) granting to Agent a
pledge of and lien on all of the issued and outstanding shares of Capital Stock
of such Subsidiary, and (2) deliver to Agent (or Term Loan Agent, as applicable)
the original stock certificates evidencing such shares of Capital Stock (or such
other evidence as may be issued in the case of a limited liability company),
together with stock powers with respect thereto duly executed in blank (or the
equivalent thereof in the case of a limited liability company in which such
interests are certificated, or otherwise take such actions as Agent shall
reasonably require with respect to Agent’s security interests therein);

(v) the assets of any Subsidiary formed or acquired by Borrower or any
Guarantor, or the assets acquired by Borrower or any Guarantor, as applicable,
shall in each case be free and clear of any security interests, mortgages,
pledges, liens, charges or other encumbrances (other than those permitted in
this Agreement) and Agent shall have received evidence satisfactory to it of the
same,

(vi) Agent shall have received (A) not less than five (5) Business Days’ prior
written notice thereof setting forth in reasonable detail, to the extent
applicable, (1) the nature and terms of such formation, acquisition or purchase,
(2) the proposed date and amount of such formation, acquisition or purchase,
(3) a description of all assets to be acquired, and (4) the total purchase price
for the assets to be purchased (and the terms of payment of such purchase
price), (B) true, correct and complete copies of all material agreements,
documents and instruments relating to such formation, acquisition or purchase,
(C) in the case of any acquisition of a Subsidiary, evidence reasonably
satisfactory to Agent that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Subsidiary to be acquired,

 

95



--------------------------------------------------------------------------------

(D) evidence that at the time of such formation or acquisition is made, the
Leverage Ratio is less than or equal to 3.00 to 1.00 (after giving pro forma
effect to such formation or acquisition and any Indebtedness incurred in
connection therewith), and (E) such other information with respect thereto as
Agent may reasonably request;

(vii) the formation or acquisition of such Subsidiary by Borrower or such
Guarantor or the purchase of such assets by Borrower or such Guarantor shall not
violate any law or regulation or any order or decree of any court or
Governmental Authority in any material respect and shall not and will not
conflict with or result in the breach of, or constitute a material default in
any respect under, any Material Contract, document or instrument to which
Borrower or such Guarantor (including the Subsidiary formed or acquired) is a
party or may be bound, or result in the creation or imposition of, or the
obligation to grant, any lien, charge, security interest, claim or other
encumbrance upon any assets or properties of Borrower or such Guarantor
(including the Subsidiary formed or acquired or the assets being purchased),
other than the security interests and liens of Agent and Term Loan Agent or
violate any provision of the certificate of incorporation, by-laws, certificate
of formation, operating agreement or other organizational documentation of
Borrower or such Guarantor (including the Subsidiary being formed or acquired);

(viii) neither Borrower nor any Guarantor shall become obligated with respect to
any Indebtedness, nor any of its property become subject to any security
interest or lien, pursuant to such formation, acquisition or purchase unless
Borrower or such Guarantor could incur such Indebtedness or create such security
interest or lien hereunder or under the other Financing Agreements other than as
set forth in clause (v) above;

(ix) Agent shall have received, in form and substance reasonably satisfactory to
Agent, (A) evidence that Agent has valid and perfected security interests in and
liens upon all purchased assets to the extent such assets constitute Collateral
hereunder, (B) UCC financing statements or other similar registrations required
in any foreign jurisdiction), (C) all Collateral Access Agreements and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets purchased consistent
with the requirements of Section 5 hereof and the other provisions regarding
Collateral set forth herein and in the other Financing Agreements, (D) if
requested by Agent, the agreement of the seller consenting to the collateral
assignment by Borrower or such Guarantor purchasing such assets of all rights
and remedies and claims for damages of Borrower or such Guarantor relating to
the Collateral under the agreements, documents and instruments relating to such
acquisition, which if requested by Agent, Borrower and Guarantors shall use
commercially reasonable efforts to obtain, and (E) such other agreements,
documents and instruments as Agent may reasonably request in connection
therewith, and

(x) in no event shall any Accounts or Inventory so acquired by Borrower pursuant
to such acquisition be deemed Eligible Commercial Accounts, Eligible Credit Card
Receivables or Eligible Inventory unless and until Agent shall have conducted a
field examination with respect thereto and then only to the extent the criteria
for Eligible Commercial Accounts, Eligible Credit Card Receivables or Eligible
Inventory and set forth herein are satisfied with respect thereto in accordance
with this Agreement (or such other or additional

 

96



--------------------------------------------------------------------------------

criteria as Agent may, at its option, establish with respect thereto in
accordance with this Agreement and subject to such Reserves as Agent may
establish in accordance with this Agreement), and upon the request of Agent, the
Accounts and Inventory acquired by Borrower or such Guarantor pursuant to such
acquisition shall at all times after such acquisition be separately identified
and reported to Agent in a manner satisfactory to Agent;

(i) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, Borrower and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto and Borrower and Guarantors shall furnish to Agent all material
notices or demands in connection with such loans and advances either received by
Borrower or Guarantors or on their behalf, promptly after the receipt thereof,
or sent by Borrower or such Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(j) loans and advances to Parent, the proceeds of which shall be used to make
repurchases of Capital Stock of Parent issued to employees of Parent, Borrower
or any Guarantor, provided, that, as to any such loan, each of the following
conditions is satisfied in the determination of Agent: (i) as of the date of any
such loan and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (ii) such repurchase by Parent shall
be paid with funds legally available therefor, (iii) such repurchase shall not
violate any law or regulation or the terms of any indenture, agreement or
undertaking to which Parent, Borrower or any Guarantor is a party or by which
Parent, Borrower or such Guarantor or its or their property are bound, and
(iv) the aggregate amount of all payments for such repurchases in any fiscal
year, when taken together with the dividends and distributions for repurchases
permitted under Section 9.11(d) hereof, shall not exceed $2,000,000 (net of cash
proceeds of any sales of Capital Stock to other employees and excluding the
cancellation of stock purchase notes); and

(k) additional investments in an aggregate amount not to exceed the amount
permitted at such time for dividends and distributions under Section 9.11(e)
hereof not previously used for such dividends and distributions so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom; provided, that, (i) for any investments made pursuant to this
subsection (k), the limitations (other than the dollar limitations) and
requirements of the applicable clauses of this Section shall apply to such
additional investments and (ii) for purposes of determining the amount of any
investment made pursuant to this subsection (k), such amount shall be deemed to
be the amount of such investment when made, purchased or acquired, less any
amount realized in cash in respect of such investment upon the sale, collection
or return of capital (not to exceed the original amount invested).

9.11 Dividends and Redemptions. Borrower and Guarantors shall not, directly or
indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of Borrower or any Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) Borrower or any Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Event of Default
shall exist or occur);

 

97



--------------------------------------------------------------------------------

(b) Borrower and Guarantors may pay dividends to the extent permitted in
Section 9.12 below;

(c) any Subsidiary of Borrower or any Guarantor may pay dividends to Borrower or
any Guarantor;

(d) Borrower and Guarantors may pay dividends or make distributions to Parent to
repurchase Capital Stock of Parent issued to employees of Parent, Borrower or
any of their respective Subsidiaries; provided, that, as to any such dividend or
distribution, each of the following conditions is satisfied: (i) as of the date
of such dividend or distribution and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (ii) such
dividend or distribution and the proposed repurchase shall not violate any law
or regulation or the terms of any indenture, agreement or undertaking to which
Borrower or any Guarantor is a party or by which Borrower or such Guarantor or
its or their property are bound, and (iii) the aggregate amount of all such
dividends or distributions in any fiscal year (when taken together with the
aggregate amount of loans made by Borrower to Parent in accordance with
Section 9.10 (j) hereof) shall not exceed $2,000,000 (net of cash proceeds of
any sales of Capital Stock to other employees and excluding the cancellation of
stock purchase notes);

(e) Borrower may pay dividends and make distributions to Parent to allow Parent
to repurchase the Capital Stock of Parent or to pay dividends thereon; provided,
that, (i) on date of the payment of such dividends or the making of such
distributions, no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would result after giving effect to such
dividends or distributions, (ii) at the time such dividend is paid or
distribution is made, the Leverage Ratio is less than or equal to 3.00 to 1.00
(after giving pro forma effect to such dividend or distribution and any
Indebtedness incurred in connection therewith), (iii) the aggregate amount of
all such dividends and distributions shall not exceed $10,000,000 less the
aggregate amount of investments made pursuant to Section 9.10(k) hereof during
the term of this Agreement; provided that notwithstanding the foregoing to the
contrary, the aggregate amount of dividends and distributions permitted under
this subsection (e) shall be increased to $50,000,000 less the aggregate amount
of investments made pursuant to Section 9.10(k) hereof during the term of this
Agreement, if at the time such dividend is paid or distribution is made (and
after giving pro forma effect to such dividend or distribution and any
Indebtedness incurred in connection therewith) the Leverage Ratio as of the date
that such dividend or distribution is made is less than or equal to 1.50 to
1.00, and

(f) Borrower may pay dividends and make distributions to Parent to pay Parent
Overhead Expenses.

 

98



--------------------------------------------------------------------------------

9.12 Transactions with Affiliates. Borrower and Guarantors shall not, directly
or indirectly:

(a) except for the existing arrangements described on Schedule 9.12 hereto,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to (other than Capital Stock of Parent, as permitted herein), any
officer, director or other Affiliate of Borrower or any Guarantor, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s or
any Guarantor’s business (as the case may be) and upon fair and reasonable terms
no less favorable to Borrower or such Guarantor than Borrower or such Guarantor
would obtain in a comparable arm’s length transaction with an unaffiliated
person; or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of Borrower or any Guarantor, except (i) reasonable compensation to
officers, employees and directors for services rendered to Borrower or
Guarantors in the ordinary course of business, (ii) payment of fees by the
Borrower to Freeman Spogli & Co. LLC (or by Borrower to Parent to pay Freeman
Spogli & Co. LLC) for any financial or M&A advisory, financing, underwriting or
placement services (whether structured as a fee or an underwriting discount) in
connection with financings, acquisitions or divestitures, provided, that,
(A) the fees for any such transaction shall not exceed the greater of 2% of the
transaction value and 5% of the amount of any new equity invested by Freeman
Spogli & Co. LLC in connection with such transaction, (B) each such payment
shall be approved by a majority of the disinterested members of the Board of
Directors of Parent, and (c) as of the date of any such fee payment and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (iii) loans and advances to employees permitted
under Section 9.10(d) hereof, and (iv) payments to Affiliates permitted under
Sections 9.11(d), (e) and (f) hereof.

9.13 Credit Card Agreements. Borrower shall (c) observe and perform all material
terms, covenants, conditions and provisions of the Credit Card Agreements to be
observed and performed by it at the times set forth therein; and (d) at all
times maintain in full force and effect the Credit Card Agreements and not
terminate, cancel, surrender, modify, amend, waive or release any of the Credit
Card Agreements, or consent to or permit to occur any of the foregoing; except,
that, (i) Borrower may terminate, cancel or amend in any manner that would not
have a Material Adverse Effect any of the Credit Card Agreements in the ordinary
course of the business of Borrower; provided, that, Borrower shall give Agent
not less than fifteen (15) days prior written notice of its intention to so
terminate, cancel, amend or modify any of the Credit Card Agreements; (e) not
enter into any new Credit Card Agreements with any new Credit Card Issuer or
Credit Card Processor unless (i) Agent shall have received not less than thirty
(30) days prior written notice of the intention of Borrower to enter into such
agreement (together with such other information with respect thereto as Agent
may request) and (ii) Borrower delivers, or causes to be delivered to Agent, a
Credit Card Acknowledgment in favor of Agent duly authorized, executed and
delivered by the new Credit Card Issuer or Credit Card Processor; (f) give Agent
immediate written notice of any Credit Card Agreement entered into by Borrower
after the date hereof, together with a true, correct and complete copy thereof
and such other information with respect thereto as Agent may request; and
(g) furnish to Agent, promptly upon the request of Agent, such information and
evidence as Agent may reasonably require from time to time concerning the
observance, performance and compliance by Borrower or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements.

 

99



--------------------------------------------------------------------------------

9.14 Compliance with ERISA. Borrower and Guarantors shall: (a) maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(c) not terminate any of such Plans so as to incur any material liability to the
Pension Benefit Guaranty Corporation; (d) not allow or suffer to exist any
prohibited transaction involving any of such Plans or any trust created
thereunder which would subject Borrower or Guarantors to a material tax or
penalty or other material liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (e) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code; (f) not allow or suffer to exist any accumulated funding deficiency,
whether or not waived, with respect to any such Plan; or (g) not allow nor
suffer to exist any occurrence of a reportable event or any other event or
condition which presents a material risk of termination by the Pension Benefit
Guaranty Corporation of any such Plan that is a single employer plan, which
termination would result in any material liability of the Borrower or Guarantors
to the Pension Benefit Guaranty Corporation.

9.15 End of Fiscal Years; Fiscal Quarters. Borrower and each Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on March 31st of each year and (b) fiscal quarters to
end on June 30th, September 30th, December 31st, and March 31st of each year;
provided that Borrower and Guarantors may, upon not less than five (5) Business
Days’ prior written notice to Agent, change its fiscal year end and fiscal
quarter ends as necessary to provide for a 52 or 53 week fiscal year that ends
on the Saturday closest to the end of January of each year.

9.16 Change in Business. Borrower and Guarantors shall not engage in any
business other than the business of Borrower or Guarantors on the date hereof
and any business reasonably related, ancillary or complementary to the business
in which Borrower or such Guarantor is engaged on the date hereof.

9.17 Limitation of Restrictions Affecting Subsidiaries. Borrower and Guarantors
shall not, directly, or indirectly, create or otherwise cause or suffer to exist
any encumbrance or restriction which prohibits or limits the ability of any
Subsidiary of Borrower or any Guarantor to (a) pay dividends or make other
distributions or pay any Indebtedness owed to Borrower or any Guarantor or any
Subsidiary of Borrower or any Guarantor; (b) make loans or advances to Borrower
or any Guarantor or any Subsidiary of Borrower or any Guarantor, (c) transfer
any of its properties or assets to Borrower or any Guarantor or any Subsidiary
of Borrower or such Guarantor; or (d) create, incur, assume or suffer to exist
any lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than encumbrances and restrictions arising under
(i) applicable law, (ii) this Agreement, (iii) the Term Loan Documents,
(iv) customary provisions restricting subletting or assignment of any agreement,
lease or license of Borrower or such Guarantor or any Subsidiary of Borrower or
any Guarantor, (v) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of Borrower or such Guarantor
or any Subsidiary of Borrower or such Guarantor, (vi) any agreement relating to
permitted Indebtedness incurred by a Subsidiary of Borrower or such

 

100



--------------------------------------------------------------------------------

Guarantor prior to the date on which such Subsidiary was acquired by Borrower or
such Guarantor and outstanding on such acquisition date, (vii) any agreement
restricting liens on property securing Indebtedness permitted to be incurred
under Section 9.9(b) hereof, and (viii) the extension or continuation of
contractual obligations in existence on the date hereof; provided, that, any
such encumbrances or restrictions contained in such extension or continuation
are no less favorable to Agent and Lenders than those encumbrances and
restrictions under or pursuant to the contractual obligations so extended or
continued.

9.18 Fixed Charge Coverage Ratio. At all times during which Excess Availability
(calculated without regard to any Maximum Credit limitation) is less than
$8,500,000, Borrower and Guarantors, on a consolidated basis shall, when
measured as of the fiscal quarter most recently ended for which Agent has
received financial statements in accordance with Section 9.6(a)(i), for the four
(4) immediately preceding consecutive fiscal quarters then ended, maintain, a
Fixed Charge Coverage Ratio of not less than 1.10 to 1.

9.19 License Agreements.

(a) Borrower and Guarantors shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
material License Agreements to which it is a party to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything that would reasonably be expected to result in a
material default under or material breach of any of the terms of any material
License Agreement, (iii) not cancel, surrender, modify, amend, waive or release
any material License Agreement in any material respect or any term, provision or
right of the licensee thereunder in any material respect, or consent to or
permit to occur any of the foregoing; except, that, subject to Section 9.19(b)
below, Borrower or Guarantors may amend, modify, cancel, surrender or release
any material License in the ordinary course of the business of Borrower or any
Guarantor; provided, that, Borrower or any Guarantor (as the case may be) shall
give Agent not less than thirty (30) days prior written notice of its intention
to so amend, modify, cancel, surrender and release any such material License
Agreement, (iv) give Agent prompt written notice of any material License
Agreement entered into by Borrower or any Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may request, (v) give Agent prompt
written notice of any material breach of any obligation, or any default, by any
party under any material License Agreement, and deliver to Agent (promptly upon
the receipt thereof by Borrower or any Guarantor in the case of a notice to
Borrower or such Guarantor and concurrently with the sending thereof in the case
of a notice from Borrower or such Guarantor) a copy of each notice of default
and every other notice and other communication received or delivered by Borrower
or any Guarantor in connection with any material License Agreement which relates
to the right of Borrower or any Guarantor to continue to use the property
subject to such License Agreement, and (vi) furnish to Agent, promptly upon the
request of Agent, such information and evidence as Agent may reasonably require
from time to time concerning the observance, performance and compliance by
Borrower or any Guarantor or the other party or parties thereto with the
material terms, covenants or provisions of any material License Agreement.

 

101



--------------------------------------------------------------------------------

(b) Borrower and Guarantors will either exercise any option to renew or extend
the term of each material License Agreement to which it is a party in such
manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Agent or give Agent prior written notice that
Borrower or such Guarantor does not intend to renew or extend the term of any
such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of Borrower or such
Guarantor to extend or renew any material License Agreement to which it is a
party, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of Borrower or such
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing. Agent may, but shall not be required
to, perform any or all of such obligations of Borrower or such Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from Borrower or such Guarantor thereunder. Any sums so paid by
Agent shall constitute part of the Obligations.

9.20 After Acquired Real Property. If Borrower or any Guarantor hereafter
acquires any fee interest in Real Property, and if such Real Property, has a
fair market value in an amount equal to or greater than $1,000,000 (or if a
Default or Event of Default exists, then regardless of the fair market value of
such assets), without limiting any other rights of Agent or any Lender, or
duties or obligations of Borrower or such Guarantor, promptly upon Agent’s
request, Borrower or such Guarantor shall execute and deliver to Agent a
mortgage, deed of trust or deed to secure debt, as Agent may determine, in form
and substance reasonably satisfactory to Agent and in form appropriate for
recording in the real estate records of the jurisdiction in which such Real
Property or other property is located granting to Agent a lien and mortgage on
and security interest in such Real Property and related fixtures or other
property (except for and subject to encumbrances that Borrower or such Guarantor
would otherwise be permitted to incur under Section 9.8 hereof or as otherwise
consented to in writing by Agent) and such other agreements, documents and
instruments as Agent may require in connection therewith; provided that Borrower
and Guarantors shall not be required to take any the foregoing actions with
respect to any Real Property that is or will be the subject of a Permitted Sale
Leaseback transaction.

9.21 Costs and Expenses. Borrower and Guarantors shall pay to Agent on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, costs and expenses of remitting
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining the Blocked Accounts, together with Agent’s customary charges
and fees with respect thereto; (c) charges, fees or expenses charged by any bank
or issuer in connection with the Letter of Credit Accommodations; (d) costs and
expenses of preserving and protecting the Collateral; (e) costs and expenses
paid or incurred in connection

 

102



--------------------------------------------------------------------------------

with obtaining payment of the Obligations, enforcing the security interests and
liens of Agent, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters);
(f) all out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and Borrower’s or such Guarantor’s operations, plus a per diem
charge at Agent’s then standard rate for Agent’s examiners in the field and
office (which rate as of the date hereof is $850 per person per day); provided,
that, no more than two (2) periodic field exams, at Borrower’s expense, will be
conducted in any consecutive twelve (12) month period prior to the occurrence of
an Event of Default (and only one (1) time in any twelve (12) month period prior
to the occurrence of an Event of Default, at the Agent’s option, in the event
that Excess Availability is equal to or greater than $15,000,000); and (g) the
reasonable fees and disbursements of counsel (including legal assistants) to
Agent in connection with any of the foregoing.

9.22 Consignment Agreements. Borrower and each Guarantor shall not, and shall
not permit any Subsidiary to, after the date hereof, enter into any agreements
similar in substance to the Frigidaire Consignment Agreement, except, that,
Borrower may enter into other consignment agreements similar to the Frigidaire
Consignment Agreement, provided, that, Borrower has obtained the prior written
consent of Agent which will not be unreasonably withheld (it being understood
that such consent shall, be conditioned upon other things, Agent’s receipt of
intercreditor agreements from such third parties, on terms and conditions
satisfactory to Agent).

9.23 Floor Plan Financing Arrangements. Borrower and each Guarantor shall not
incur, create, assume, become or be liable (whether or not such liabilities
constitute Indebtedness) in any manner with respect to, or permit to exist, any
amounts to be owed to any other Person in connection with any floor plan
financing arrangements unless:

(a) Agent shall have received, in form and substance reasonably satisfactory to
Agent, true, correct and complete copies of all agreements, documents and
instruments executed and delivered in connection with such floor plan financing
arrangements, as duly authorized, executed and delivered by the parties thereto;

(b) the outstanding principal amount of the Indebtedness outstanding to any
Person in connection with such floor plan financing arrangements shall not, at
any time, exceed $35,000,000, plus commencing with the fiscal year ending
March 31, 2009 and thereafter, an additional $500,000 for each newly opened
retail store location, plus interest or any late fees thereon at the rates which
are reasonable and customary for similar transactions;

(c) no Default or Event of Default shall have occurred and be continuing at the
time such floor planning transaction is originally entered into;

(d) Agent shall have received, in form and substance reasonably satisfactory to
Agent, an intercreditor agreement among Agent, Term Loan Agent and the provider
of the floor plan financing arrangements which shall set forth the respective
rights and priorities of the parties thereto with respect to that portion of the
Collateral that shall secure the applicable floor plan financing arrangements;

 

103



--------------------------------------------------------------------------------

(e) Borrower and Guarantors shall not, directly or indirectly, amend, modify,
alter or change the terms of any of such floor plan financing arrangements
(including without limitation any expansion of the list of vendors and their
products subject thereto) or any agreement, document or instrument executed and
delivered in connection therewith or related thereto, except, that, Borrower
may, after prior written notice to Agent, amend, modify, alter or change the
payment terms thereof so as to extend the maturity thereof, or defer the timing
of any payments in respect thereof, or to forgive or cancel any portion of such
amounts owing with respect thereto (other than pursuant to payments thereof), or
to reduce the interest rate, late charge or any fees in connection therewith or
to make any other change that does not adversely affect the Obligations or the
rights and interests of Agent or any Lender; and

(f) Borrower shall furnish to Agent all material notices or demands in
connection with such floor plan financing arrangements either received by
Borrower or on its behalf promptly after the receipt thereof, or sent by
Borrower or on its behalf concurrently with the sending thereof, as the case may
be.

9.24 Further Assurances. At the request of Agent at any time and from time to
time, Borrower and each Guarantor shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments (including without limitation consents, waivers,
acknowledgments and other agreements from third persons), and do or cause to be
done such further acts as may be necessary or proper to evidence, perfect,
maintain, permit, protect and enforce the security interests of Agent and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements. Agent may
at any time and from time to time request a certificate from an officer of
Borrower or any Guarantor representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Agent, Agent and Lenders may, at
Agent’s option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Agent has received such certificate and, in
addition, Agent has determined that such conditions are satisfied.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) Borrower or any Obligor fails to pay any of the Obligations within two
(2) days of when due (other than payments of principal in respect of the Loans
which shall be paid when due) or (ii) Borrower or any Obligor fails to perform
any of the covenants contained in Sections 9.3, 9.4, 9.13, 9.14, 9.15, and 9.16
of this Agreement and such failure shall continue for fifteen (15) days;
provided, that, such fifteen (15) day period shall not apply in the case of:
(A) any failure to observe any such covenant which is not capable of being cured
at all or within such fifteen (15) day period or which has been the subject of a
prior failure within a six (6)

 

104



--------------------------------------------------------------------------------

month period or (B) an intentional breach by Borrower or any Obligor of any such
covenant or (iii) Borrower or any Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;

(b) any representation, warranty or statement of fact made by Borrower or any
Guarantor to Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise shall
when made or deemed made be false or misleading in any material respect;

(c) any Obligor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Agent or any
Lender;

(d) (i) any judgment for the payment of money is rendered against Borrower or
any Obligor in excess of $5,000,000 in any one case or in excess of $10,000,000
in the aggregate (to the extent not covered by insurance where the insurer has
assumed responsibility in writing for such judgment) and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or (ii) any judgment
(other than for the payment of money), or injunction, attachment, garnishment or
execution is rendered against Borrower or any Obligor or any of the Collateral
having a value in excess of $1,000,000 and shall remain undischarged, unvacated
or unstayed pending appeal for a period in excess of twenty (20) days;

(e) Borrower or, except as permitted by Section 9.7, any Material Obligor, which
is a partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;

(f) Borrower or any Material Obligor makes an assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Material Obligor or all or any part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Borrower or any Material Obligor shall
file any answer admitting or not contesting such petition or application or
indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Material Obligor or for all or any part of its
property;

 

105



--------------------------------------------------------------------------------

(i) any default in respect of any Indebtedness of Borrower or any Obligor (other
than Indebtedness owing to Agent and Lenders hereunder), in any case in an
amount in excess of $10,000,000, which default continues for more than the
applicable cure period, if any, with respect thereto or any default by Borrower
or any Obligor under any Material Contract (including, without limitation, any
of the Credit Card Agreements or the Frigidaire Consignment Agreement), which
default continues for more than the applicable cure period, if any, with respect
thereto and/or is not waived in writing by the other parties thereto or any
Credit Card Issuer or Credit Card Processor withholds payment of amounts
otherwise payable to Borrower to fund a reserve account or otherwise hold as
collateral, or shall require Borrower to pay funds into a reserve account or for
such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or Borrower shall provide a letter of credit, guarantee, indemnity
or similar instrument to or in favor of such Credit Card Issuer or Credit Card
Processor or any Credit Card Issuer, or Credit Card Processor shall debit or
deduct any amounts from any deposit account of Borrower, such that in the
aggregate all of such funds in the reserve account, other amounts held as
collateral and the amount of such letters of credit, guarantees, indemnities or
similar instruments or debits shall exceed in the aggregate $1,000,000;

(j) any Credit Card Issuer or Credit Card Processor shall send notice to
Borrower that it is ceasing to make or suspending payments to Borrower of
amounts due or to become due to Borrower or shall cease or suspend such
payments, or shall send notice to Borrower that it is terminating its
arrangements with Borrower or such arrangements shall terminate as a result of
any event of default under such arrangements, which continues for more than the
applicable cure period, if any, with respect thereto, unless Borrower shall have
entered into arrangements with another Credit Card Issuer or Credit Card
Processor, as the case may be, within thirty (30) days after the date of any
such notice;

(k) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority (or second priority, as applicable) security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);

(l) an ERISA Event shall occur which results in or would reasonably be expected
to result in liability of Borrower in an aggregate amount in excess of
$5,000,000;

(m) any Change of Control;

(n) the indictment by any Governmental Authority, or the threatened indictment
by any Governmental Authority of Borrower or any Obligor of which Borrower, any
Obligor or Agent receives notice, in either case, as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against Borrower

 

106



--------------------------------------------------------------------------------

or any Obligor, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of (i) any of the Collateral
having a value in excess of $500,000 or (ii) any other property of Borrower or
any Guarantor which is necessary or material to the conduct of its business;

(o) any “Event of Default” as defined in the Term Loan Agreement and the other
Term Loan Documents shall have occurred and be continuing; or

(p) there shall be an event of default under any of the other Financing
Agreements.

10.2 Remedies.

(a) Subject to the terms of the Term Loan Intercreditor Agreement, at any time
an Event of Default exists or has occurred and is continuing, Agent and Lenders
shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by Borrower or any
Obligor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Agent and
Lenders hereunder, under any of the other Financing Agreements, the UCC or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by
Borrower or any Obligor of this Agreement or any of the other Financing
Agreements. Subject to Section 12 hereof, Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against Borrower
or any Obligor to collect the Obligations without prior recourse to the
Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to Borrower,
accelerate the payment of all Obligations and demand immediate payment thereof
to Agent for itself and the benefit of Lenders and the Bank Product Providers
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments and this
Agreement (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h) hereof, the Commitments and any other obligation
of the Agent or a Lender hereunder shall automatically terminate).

(c) Subject to the terms of the Term Loan Intercreditor Agreement, without
limiting the foregoing, at any time an Event of Default exists or has occurred
and is continuing, Agent may, in its discretion (i) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) require Borrower or any Obligor, at Borrower’s expense, to
assemble and make available to Agent any part or all of the Collateral at any
place and time designated by Agent, (iii) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (iv) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any

 

107



--------------------------------------------------------------------------------

other purpose, (v) sell, lease, transfer, assign, deliver or otherwise dispose
of any and all Collateral (including entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of Agent or elsewhere) at such prices or terms as Agent may deem reasonable, for
cash, upon credit or for future delivery, with the Agent having the right to
purchase the whole or any part of the Collateral at any such public sale, all of
the foregoing being free from any right or equity of redemption of Borrower or
any Obligor, which right or equity of redemption is hereby expressly waived and
released by Borrower and Obligors and/or (vi) terminate this Agreement. If any
of the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Agent. If notice of disposition of Collateral
is required by law, ten (10) days prior notice by Agent to Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrower and Obligors waive any other notice. In
the event Agent institutes an action to recover any Collateral or seeks recovery
of any Collateral by way of prejudgment remedy, Borrower and each Obligor waives
the posting of any bond which might otherwise be required. At any time an Event
of Default exists or has occurred and is continuing, upon Agent’s request,
Borrower will either, as Agent shall specify, furnish cash collateral to the
issuer to be used to secure and fund Agent’s reimbursement obligations to the
issuer in connection with any Letter of Credit Accommodations or furnish cash
collateral to Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Accommodations plus the amount of any fees
and expenses payable in connection therewith through the end of the latest
expiration date of such Letter of Credit Accommodations.

(d) Subject to the terms of the Term Loan Intercreditor Agreement, at any time
or times that an Event of Default exists or has occurred and is continuing,
Agent may, in its discretion, enforce the rights of Borrower or any Obligor
against any account debtor, secondary obligor or other obligor in respect of any
of the Accounts or other Receivables. Without limiting the generality of the
foregoing, Agent may, in its discretion, at such time or times (i) notify any or
all account debtors, secondary obligors or other obligors in respect thereof
that the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all accounts debtors, secondary
obligors and other obligors to make payment of Receivables directly to Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto, and (iv) take
whatever other action Agent may reasonably deem necessary or desirable for the
protection of its interests and the interests of Lenders. At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrower and each Obligors shall deliver to Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the

 

108



--------------------------------------------------------------------------------

event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrower shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrower and each Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Borrower or Guarantors, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Borrower and each Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to Borrower or
any Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, Borrower and each Obligor hereby grants to Agent or its designee, to
the extent assignable under each of the applicable licenses or sublicenses, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to Borrower or any

 

109



--------------------------------------------------------------------------------

Obligor, subject to the terms of the Term Loan Intercreditor Agreement, to use,
assign, license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by Borrower or any Obligor, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(g) Subject to the terms of the Term Loan Intercreditor Agreement, at any time
an Event of Default exists or has occurred and is continuing, Agent may apply
the cash proceeds of Collateral actually received by Agent from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. Borrower and Guarantors shall remain liable to Agent and Lenders
for the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letter of Credit Accommodations or reduce the lending formulas or amounts of
Loans and Letter of Credit Accommodations available to Borrower and/or
(B) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent and Lenders to Borrower and
(ii) Agent may, at its option, establish such Reserves as Agent determines,
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

(b) Borrower, each Guarantor, Agent and Lenders irrevocably consent and submit
to the non-exclusive jurisdiction of the Supreme Court of the State of New York
for New York County and the United States District Court for the Southern
District of New York, whichever Agent may elect, and waive any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters

 

110



--------------------------------------------------------------------------------

shall be heard only in the courts described above (except that Agent and Lenders
shall have the right to bring any action or proceeding against Borrower or any
Guarantor or its or their property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against Borrower or Guarantors or its or their
property).

(c) Borrower and Guarantors each hereby waive personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon Borrower or such Guarantor (or Borrower on behalf of such
Guarantor) in any other manner provided under the rules of any such courts.

(d) BORROWER, EACH GUARANTOR, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, EACH
GUARANTOR, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(e) Agent and Lenders shall not have any liability to Borrower or Guarantors
(whether in tort, contract, equity or otherwise) for losses suffered by Borrower
or Guarantors in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent and such
Lender, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct. In any such litigation, Agent and Lenders
shall be entitled to the benefit of the rebuttable presumption that it or they
acted in good faith and with the exercise of ordinary care in the performance by
it or them of the terms of this Agreement. Borrower and Guarantors each:
(i) certifies that neither Agent, any Lender nor any representative, agent or
attorney acting for or on behalf of Agent or any Lender has represented,
expressly or otherwise, that Agent and Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent and Lenders are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

 

111



--------------------------------------------------------------------------------

11.2 Waiver of Notices. Borrower and each Guarantor hereby expressly waive
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on Borrower or any Guarantor which Agent or any Lender
may elect to give shall entitle Borrower or any Guarantor to any other or
further notice or demand in the same, similar or other circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization of
the Required Lenders, and as to amendments to any of the Financing Agreements
(other than with respect to any provision of Section 12 hereof), by Borrower;
except, that, no such amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal (including the extension of the Scheduled Maturity Date), interest or
any fees or reduce the principal amount of any Loan or Letter of Credit
Accommodations, in each case without the consent of each Lender directly
affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,

(v) consent to the assignment or transfer by Borrower or any Guarantor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,

(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or

(vii) increase the advance rates constituting part of the Borrowing Base or
increase the sublimit with respect to Letter of Credit Accommodations, without
the consent of Agent and all of Lenders.

(b) Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be

 

112



--------------------------------------------------------------------------------

enforceable only to the extent specifically set forth therein. A waiver by Agent
or any Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Wachovia shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Wachovia of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Wachovia or
such Eligible Transferee as Wachovia may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Wachovia shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify on date on which such purchase and sale shall occur. Such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale, Wachovia, or such Eligible Transferee specified by
Wachovia, shall pay to the Non-Consenting Lender (except as Wachovia and such
Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee). Such purchase and sale shall be
effective on the date of the payment of such amount to the Non-Consenting Lender
and the Commitment of the Non-Consenting Lender shall terminate on such date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Commercial Accounts, Eligible
Credit Card Receivables or Eligible Inventory shall not be deemed an amendment
to the advance rates or Borrowing Base provided for in this Section 11.3.

11.4 Waiver of Counterclaims. Borrower and each Guarantor waive all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Borrower and Guarantors shall, jointly and severally,
indemnify and hold Agent and each Lender, and its officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses (including attorneys’ fees and
expenses) imposed on, incurred by or asserted against any of them in connection
with any litigation, investigation, claim or proceeding commenced or threatened

 

113



--------------------------------------------------------------------------------

related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except that Borrower and each Guarantor shall not have any obligation
under this Section 11.5 to indemnify an Indemnitee with respect to a matter
covered hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of Borrower or any
Guarantor as to any other Indemnitee (other than any officers, directors, agents
or employees of the Indemnitee whose gross negligence or willful misconduct
resulted in such losses, claims, damages, liabilities, costs or expenses)). To
the extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrower and each Guarantor shall pay the maximum portion which it is permitted
to pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section. To the extent permitted by applicable law, Borrower
and Guarantors shall not assert, and Borrower and each Guarantor hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any of the other Financing Agreements or any undertaking or transaction
contemplated hereby. All amounts due under this Section shall be payable upon
demand. The foregoing indemnity shall survive the payment of the Obligations and
the termination or non-renewal of this Agreement.

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender irrevocably designates,
appoints and authorizes Wachovia to act as Agent hereunder and under the other
Financing Agreements with such powers as are specifically delegated to Agent by
the terms of this Agreement and of the other Financing Agreements, together with
such other powers as are reasonably incidental thereto. Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Financing Agreement be a trustee or fiduciary for any Lender;
(b) shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Borrower or any Obligor or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to Lenders
for any action taken or omitted to be taken by it hereunder or under any other
Financing Agreement or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.
Agent may deem and treat the payee of any note as the holder thereof for all
purposes hereof unless and until the assignment thereof

 

114



--------------------------------------------------------------------------------

pursuant to an agreement (if and to the extent permitted herein) in form and
substance satisfactory to Agent shall have been delivered to and acknowledged by
Agent. The identification of Wachovia Capital Markets, LLC as lead arranger and
book runner and Wachovia Bank, National Association, as syndication agent shall
not create any rights in favor of such parties in such capacities nor subject
such parties to any duties or obligations in such capacities.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Agents and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letter of Credit Accommodations hereunder, unless and until Agent has
received notice from a Lender, or Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”. In the event that Agent receives such a
Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders. Without limiting the foregoing, and notwithstanding the existence or
occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Loans and issue or
cause to be issued Letter of Credit Accommodations for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit Accommodations is in the best
interests of Lenders.

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against Borrower or any Obligor
or any of the Collateral or other property of Borrower or any Obligor.

 

115



--------------------------------------------------------------------------------

12.4 Wachovia in its Individual Capacity. With respect to its Commitment and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Agent), so long as Wachovia shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wachovia in its individual capacity as Lender hereunder. Wachovia (and
any successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with Borrower (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Wachovia and its Affiliates
may accept fees and other consideration from Borrower or any Guarantor and any
of its Subsidiaries and Affiliates for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower hereunder and without limiting any obligations of
Borrower hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and Obligors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any Obligor of any term or provision of
this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower or any Obligor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from Borrower or any Obligor
which is required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from Borrower or any Lender; provided, that, Agent shall not
be liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Agent or deemed requested by Lenders hereunder,
Agent shall not have any duty or responsibility to provide any Lender with any
other credit or other information concerning the affairs, financial condition or
business of Borrower or any Obligor that may come into the possession of Agent.

 

116



--------------------------------------------------------------------------------

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 Additional Loans. Agent shall not make any Loans or provide any Letter of
Credit Accommodations to Borrower on behalf of Lenders intentionally and with
actual knowledge that such Loans or Letter of Credit Accommodations would cause
the aggregate amount of the total outstanding Loans and Letter of Credit
Accommodations to Borrower to exceed the Borrowing Base, without the prior
consent of all Lenders, except, that, Agent may make such additional Loans or
provide such additional Letter of Credit Accommodations on behalf of Lenders,
intentionally and with actual knowledge that such Loans or Letter of Credit
Accommodations will cause the total outstanding Loans and Letter of Credit
Accommodations to Borrower to exceed the Borrowing Base, as Agent may deem
necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Loans or additional Letter of Credit
Accommodations to Borrower which Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Loans equal or
exceed the Borrowing Base, plus the amount of Special Agent Advances made
pursuant to Section 12.11(a)(ii) hereof then outstanding, shall not exceed the
aggregate amount equal to ten (10%) percent of the Maximum Credit and shall not
cause the total principal amount of the Loans and Letter of Credit
Accommodations to exceed the Maximum Credit and (b) no such additional Loan or
Letter of Credit Accommodation shall be outstanding more than ninety (90) days
after the date such additional Loan or Letter of Credit Accommodation is made or
issued (as the case may be), except as the Required Lenders may otherwise agree.
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Loans or Letter of Credit Accommodations.

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect Borrower
and its Subsidiaries received by Agent;

 

117



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrower and
Guarantors and will rely significantly upon Borrower’s and Guarantor’s books and
records, as well as on representations of Borrower’ and any Guarantor’s
personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, (i) deems necessary or desirable
either to preserve or protect the Collateral or any portion thereof or (ii) to
enhance the likelihood or maximize the amount of repayment by Borrower and
Guarantors of the Loans and other Obligations, provided, that, the aggregate
principal amount of the Special Agent Advances pursuant to this clause (ii),
plus the then outstanding principal amount of the additional Loans and Letter of
Credit Accommodations which Agent may make or provide as set forth in
Section 12.8 hereof, shall not exceed the aggregate amount of ten (10%) percent
of the Maximum Credit or (iii) to pay any other amount chargeable to Borrower or
any Guarantor pursuant to the terms of this Agreement or any of the other
Financing Agreements consisting of (A) costs, fees and expenses and (B) payments
to any issuer of Letter of Credit Accommodations. Special Agent Advances shall
be repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral. Special Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder. Interest
on Special Agent Advances shall be payable at the Interest Rate then applicable
to Base Rate Loans and shall be payable on demand. Without limitation of its
obligations pursuant to Section 6.10, each Lender agrees that it shall make
available to Agent, upon Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Pro Rata Share of each such Special Agent Advance.
If such funds are not made available to Agent by such Lender, such Lender shall
be deemed a Defaulting Lender and Agent shall be entitled to recover such funds,
on demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent’s option based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Agent) and if such amounts are not paid within three (3) days of
Agent’s demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Base Rate Loans.

 

118



--------------------------------------------------------------------------------

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release, or in the case of clause (v) of this subsection (b),
subordinate, any security interest in, mortgage or lien upon, any of the
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Obligations and delivery of cash collateral to the extent required
under Section 13.1 below, or (ii) constituting property being sold or disposed
of if Borrower certifies to Agent that the sale or disposition is made in
compliance with Section 9.7 hereof (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
Borrower or any Guarantor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) having
a value in the aggregate in any twelve (12) month period of less than
$5,000,000, and to the extent Agent may release its security interest in and
lien upon any such Collateral pursuant to the sale or other disposition thereof,
such sale or other disposition shall be deemed consented to by Lenders, or
(v) constituting property to be subject to Liens permitted by Section 9.8(b) to
secure financing permitted by Section 9.9(b) (or subordinate if permitted by the
Person providing such financing) or (vi) if required or permitted under the
terms of any of the other Financing Agreements, including any intercreditor
agreement, or (vii) approved, authorized or ratified in writing by all of
Lenders. Except as provided above, Agent will not release any security interest
in, mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders. Upon request by Agent at any time, Lenders will
promptly confirm in writing Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of Borrower or Guarantors in
respect of) the Collateral retained by Borrower or Guarantors.

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by
Borrower or any Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender.

 

119



--------------------------------------------------------------------------------

(e) Without limiting the generality of the foregoing, each Lender (i) consents
to the terms and provisions of the Frigidaire Intercreditor Agreement, the GE
Credit Card Intercreditor Agreement and the Term Loan Intercreditor Agreement,
(ii) agrees that it is and will be bound (as a Lender) by the terms and
conditions of the Frigidaire Intercreditor Agreement, the GE Credit Card
Intercreditor Agreement and the Term Loan Intercreditor Agreement, whether or
not such Lender executes the Frigidaire Intercreditor Agreement, the GE Credit
Card Intercreditor Agreement or the Term Loan Intercreditor Agreement,
(iii) authorizes Agent to enter into the Term Loan Intercreditor Agreement, and
(iv) will not take any actions contrary to the provisions of the Frigidaire
Intercreditor Agreement, the GE Credit Card Intercreditor Agreement or the Term
Loan Intercreditor Agreement.

12.12 Agency for Perfection. Each Lender hereby appoints Agent, Term Loan Agent
(as applicable) and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender hereby acknowledges that it holds possession of any such Collateral
for the benefit of Agent as secured party. Should any Lender obtain possession
of any such Collateral, such Lender shall notify Agent thereof, and, promptly
upon Agent’s request therefor shall deliver such Collateral to Agent or in
accordance with Agent’s instructions.

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Borrower, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

12.14 Co-Agents. Agent may at any time and from time to time determine that a
Lender may, in addition, be a “Co-Agent”, “Co-Lead Arranger”, “Co-Documentation
Agent”, “Syndication Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Agent shall provide written notice to Borrower of any such agreement.
Any Lender that is designated as a Co-Agent, Co-Lead Arranger, Co-Documentation
Agent, Syndication Agent, or such similar designation by

 

120



--------------------------------------------------------------------------------

Agent shall have no right, power, obligation, liability, responsibility or duty
under this Agreement or any of the other Financing Agreements other than those
applicable to all Lenders as such. Without limiting the foregoing, the Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender and no Lender shall be deemed to have relied, nor shall any
Lender rely, on a Lender so identified as a Co-Agent, Co-Lead Arranger,
Co-Documentation Agent, Syndication Agent, or such similar designation in
deciding to enter into this Agreement or in taking or not taking action
hereunder. The identification of Wachovia Capital Markers LLC, as lead arranger
and book runner and Wachovia Bank, National Association as syndication agent
shall not create any rights in favor of such parties in such capacities nor
subject such parties to any duties or obligations in such capacities.

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the date five (5) years from the date hereof
(the “Scheduled Maturity Date”), unless sooner terminated pursuant to the terms
hereof. In addition, Borrower may terminate this Agreement at any time upon
thirty (30) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon the Scheduled Maturity Date or any other effective date of
termination of the Financing Agreements, Borrower shall pay to Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent
(or at Agent’s option, a letter of credit issued for the account of Borrower and
at Borrower’s expense, in form and substance satisfactory to Agent, by an issuer
acceptable to Agent and payable to Agent as beneficiary) in such amounts as
Agent determines are reasonably necessary to secure Agent and Lenders from loss,
cost, damage or expense, including attorneys’ fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement. The amount of such cash
collateral (or letter of credit, as Agent may determine) as to any Letter of
Credit Accommodations shall be in the amount equal to one hundred five
(105%) percent of the amount of the Letter of Credit Accommodations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of such Letter of Credit Accommodations. Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Borrower for such purpose. Interest shall be due until and including the next
Business Day, if the amounts so paid by Borrower to the Agent Payment Account or
other bank account designated by Agent are received in such bank account later
than 12:00 noon, Chicago, Illinois time.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower or any Guarantor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all outstanding

 

121



--------------------------------------------------------------------------------

Obligations have been fully and finally discharged and paid as set forth in
clause (a) hereof and Agent’s continuing security interest in the Collateral and
the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations outstanding on the date of termination have been fully and finally
discharged and paid as provided for in Section 13.1(a) hereof. Accordingly,
Borrower and each Guarantor waives any rights it may have under the UCC to
demand the filing of termination statements with respect to the Collateral and
Agent shall not be required to send such termination statements to Borrower or
Guarantors, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations paid and satisfied in full in immediately available funds or as
otherwise provided for in Section 13.1(a) hereof.

(c) If for any reason this Agreement is terminated prior to and including the
date of the first anniversary of this Agreement, in view of the impracticality
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of Agent’s and each Lender’s lost
profits as a result thereof, Borrower agrees to pay to Agent, for the benefit of
Lenders, upon the effective date of such termination, an early termination fee
in the amount equal to one half of one ( 1/2%) percent of the Maximum Credit.
Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrower and Guarantors agree that it is reasonable under the circumstances
currently existing. In addition, Agent and Lenders shall be entitled to such
early termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Agent and Lenders do not exercise
the right to terminate this Agreement, but elect, at their option, to provide
financing to Borrower or permit the use of cash collateral under the United
States Bankruptcy Code. The early termination fee provided for in this
Section 13.1 shall be deemed included in the Obligations.

(d) Notwithstanding anything to the contrary contained in Section 13.1(c)
hereof, in the event of the termination by Borrower of the financing
arrangements provided for herein, Borrower shall not be required to pay the
early termination fee provided for in Section 13.1(c) hereof if all of the
following conditions are satisfied: (i) all of the Obligations (other than
contingent Obligations) are repaid in full in immediately available funds in
accordance with the terms hereof and Agent shall have received cash collateral
with respect to all of the contingent Obligations all as provided in
Section 13.1(a) hereof from the proceeds of a Qualified Public Offering upon the
consummation thereof, (ii) no Default or Event of Default shall exist or have
occurred and be continuing, and (iii) Agent shall have received not less than
twenty (20) days’ prior written notice of the intention of Borrower to so repay
the Obligations.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

 

122



--------------------------------------------------------------------------------

(c) All references to Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined, in good faith, by Agent.

(g) All references to the terms “good faith” “or “reasonable” or “reasonably”
used herein or in the other Financing Agreements when applicable to Agent or any
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned and the
observance of reasonable commercial standards of fair dealing based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth herein would act in similar circumstances at the time with the
information then available to it. Borrower and Guarantors shall have the burden
of proving any lack of good faith on the part of Agent or any Lender alleged by
Borrower or Guarantors at any time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 

123



--------------------------------------------------------------------------------

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

13.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. All notices, requests and demands upon
the parties are to be given to the following addresses (or to such other address
as any party may designate by notice in accordance with this Section):

 

If to Borrower or any Guarantor:   

Gregg Appliances, Inc.

4151 East 96th Street

Indianapolis, Indiana 46240

Attention: Donald J.B. Van der Wiel, Chief Financial Officer

Telephone No.: (317) 569-7505

Telecopy No.: (317) 848-8788

 

124



--------------------------------------------------------------------------------

with copies to:   

Bingham McCutchen LLP

355 S. Grand Avenue, Suite 4400

Los Angeles, California 90071

Attention: Roger H. Lustberg, Esq.

Telephone No.: (213) 680-6400

Telecopy No.: (213) 680-6499

If to Agent:   

Wachovia Capital Finance Corporation (Central)

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60606-4401

Attention: Portfolio Manager- Gregg Appliances

Telephone No.: (312)-332-0420

Telecopy No.: (312) 332-0424

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent and each Lender shall use all reasonable efforts to keep confidential,
in accordance with its customary procedures for handling confidential
information and safe and sound lending practices, any non-public information
supplied to it by Borrower pursuant to this Agreement which is clearly and
marked as confidential at the time such information is furnished by Borrower to
Agent or such Lender, provided, that, nothing contained herein shall limit the
disclosure of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Agent or such Lender is a party, (iii) to any Lender or Participant (or
prospective Lender or Participant) or to any Affiliate of any Lender so long as
such Lender or Participant (or prospective Lender or Participant) or Affiliate
shall have been instructed to treat such information as confidential in
accordance with this Section 13.5, or (iv) to counsel for Agent or any Lender or
Participant (or prospective Lender or Participant) so long as such counsel shall
have been instructed to treat such information as confidential in accordance
with Section 13.5.

(b) In the event that Agent or any Lender receives a request or demand to
disclose any confidential information pursuant to any subpoena or court order,
Agent or such Lender, as the case may be, agrees (i) to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender, Agent or such Lender will promptly notify Borrower of such
request so that Borrower may seek a protective order or other appropriate relief
or remedy and (ii) if disclosure of such information is required, disclose such
information and, subject to reimbursement by Borrower of Agent’s or such
Lender’s expenses, cooperate with Borrower in the reasonable efforts to obtain
an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender determines in good faith that
it will not create any risk of liability to Agent or such Lender.

 

125



--------------------------------------------------------------------------------

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by Borrower, Guarantor or any third party or otherwise becomes generally
available to the public other than as a result of a disclosure in violation
hereof, (ii) to apply to or restrict disclosure of information that was or
becomes available to Agent or any Lender (or any Affiliate of any Lender) on a
non-confidential basis from a person other than Borrower or Guarantors, (iii) to
require Agent or any Lender to return any materials furnished by Borrower or
Guarantors to Agent or a Lender or prevent Agent or a Lender from responding to
routine informational requests in accordance with the Code of Ethics for the
Exchange of Credit Information promulgated by The Robert Morris Associates or
other applicable industry standards relating to the exchange of credit
information. The obligations of Agent and Lenders under this Section 13.5 shall
supersede and replace the obligations of Agent and Lenders under any
confidentiality letter signed prior to the date hereof or any other arrangements
concerning the confidentiality of information provided by Borrower or Guarantors
to Agent or any Lender.

(d) Borrower and Guarantors each acknowledge and agree that Agent and Lenders
may share with their respective affiliates any information relating to the
Credit Facility and Borrower and Guarantors so long as such affiliates have been
instructed to treat such information as confidential in accordance with this
Section 13.5. Borrower and Guarantors each further acknowledge and agree to the
disclosure by Agent and Lenders and their respective affiliates of information
relating to the Credit Facility to Gold Sheets and other similar bank trade
publications, with such information to consist of deal terms and other
information customarily found in such publications. In addition, Borrower and
each Guarantor hereby authorizes Agent and Lenders and their respective
affiliates to use the name, logos and other insignia of Borrower and such
Guarantor and the amount of the Credit Facility in any “tombstone” or comparable
advertising, on its website or in other marketing materials of the Agent and
Lenders and their respective affiliates.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrower, Guarantor and their
respective successors and assigns, except that Borrower may not assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent shall be void. No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrower, Guarantor, Agent and Lenders with respect to
the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements.

 

126



--------------------------------------------------------------------------------

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent, assign all or, if
less than all, a portion equal to at least $10,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrower, Obligors, Agent and Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, Obligor or any of their Subsidiaries or the performance or observance
by Borrower or any Obligor of any of the Obligations; (iii) such assignee
confirms that it has received a copy of this Agreement and the other Financing
Agreements, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such assignee will, independently and without
reliance upon the assigning Lender, Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the

 

127



--------------------------------------------------------------------------------

other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning Borrower or any Obligor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrower,
Guarantor, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by Borrower or any Obligor hereunder shall be determined as if such
Lender had not sold such participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Borrower and Guarantors shall assist Agent to sell assignments or
participations under this Section 13.7 in connection with Agent’s original
syndication of this credit facility whatever manner reasonably necessary in
order to enable or effect any such assignment or participation, including (but
not limited to) the execution and delivery of any and all agreements, notes and
other documents and instruments as shall be requested and the delivery of
informational materials, appraisals or other documents for, and the
participation of relevant management in meetings and conference calls with,
potential Lenders or Participants. Borrower shall certify the correctness,
completeness and accuracy, in all material respects, of all descriptions of
Borrower and Guarantors and their affairs provided, prepared or reviewed by
Borrower or any Guarantor that are contained in any selling materials and all
other information provided by it and included in such materials.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties,

 

128



--------------------------------------------------------------------------------

commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

13.9 USA Patriot Act. Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the requirements of such Act and any other
applicable law.

13.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

14.1 Existing Obligations. Borrower and each Guarantor hereby acknowledges,
confirms and agrees that, as of the close of business on July 24, 2007, Borrower
is indebted to Agent and Existing Lenders in respect of Loans under the Existing
Loan Agreement in the aggregate principal amount of $70,889.17 and Letter of
Credit Accommodations under the Existing Loan Agreement in the aggregate
principal amount of $3,044,200, in each case together with all interest accrued
and accruing thereon (to the extent applicable), and all fees, costs, expenses
and other charges relating thereto, all of which are unconditionally owing by
Borrower and each Guarantor to Agent and Existing Lenders, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

14.2 Acknowledgment of Security Interests.

(a) Borrower and each Guarantor hereby acknowledges, confirms and agrees that
Agent on behalf of Lenders shall continue to have a security interest in and
lien upon the Collateral heretofore granted to Agent and Existing Lenders
pursuant to the Existing Financing Agreements to secure the Obligations, as well
as any Collateral granted to Agent under this Agreement or under any of the
other Financing Agreements or otherwise granted to or held by Agent or any
Lender.

(b) The liens and security interests of Agent and Lenders in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such liens and security interests to Agent and
Lenders, whether under the Existing Financing Agreements, this Agreement or any
of the other Financing Agreements.

14.3 Existing Financing Agreements. Borrower and each Guarantor hereby
acknowledges, confirms and agrees that: (a) the Existing Financing Agreements
have been duly executed and delivered by Borrower and each Guarantor and are in
full force and effect as of the

 

129



--------------------------------------------------------------------------------

date hereof and (b) the agreements and obligations of Borrower and each
Guarantor contained in the Existing Financing Agreements constitute the legal,
valid and binding obligations of Borrower and each Guarantor enforceable against
each of them in accordance with their respective terms and Borrower and each
Guarantor have no valid defense to the enforcement of such obligations and
(c) Agent on behalf of Lenders is entitled to all of the rights and remedies
provided for in favor of Agent and Lenders in the Existing Financing Agreements,
as amended and restated by this Agreement.

14.4 Restatement.

(a) Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as
of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Financing Agreements
are hereby amended and restated in their entirety, and as so amended and
restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements. The amendment and restatement contained herein shall
not, in any manner, be construed to constitute payment of, or impair, limit,
cancel or extinguish, or constitute a novation in respect of, the Indebtedness
and other obligations and liabilities of Borrower or Guarantors evidenced by or
arising under the Existing Financing Agreements, and the liens and security
interests in the Collateral (as such term is defined herein) of Agent and
Lenders securing such Indebtedness and other obligations and liabilities, which
shall not in any manner be impaired, limited, terminated, waived or released,
but shall continue in full force and effect in favor of Agent for the benefit of
Lenders.

(b) The principal amount of the Loans and the amount of the Letters of Credit
Accommodations outstanding as of the date hereof under the Existing Financing
Agreements shall be allocated to the Loans and Letter of Credit Accommodations
hereunder in such manner and in such amounts as Agent shall determine.

14.5 Release. Borrower and each Guarantor, for itself and its successors and
assigns, does hereby remise, release, discharge and hold Agent and Lenders,
their respective officers, directors, agents and employees and their respective
predecessors, successors and assigns harmless from all claims, demands, debts,
sums of money, accounts, damages, judgments, financial obligations, actions,
causes of action, suits at law or in equity, of any kind or nature whatsoever,
whether or not now existing or known, which Borrower, any Guarantor or their
respective successors or assigns has had or may now or hereafter claim to have
against Agent, any Lender or their respective officers, directors, agents and
employees and their respective predecessors, successors and assigns in any way
arising from or connected with the Existing Financing Agreement or the
arrangements set forth therein or transactions thereunder up to and including
the date hereof, except to the extent Borrower shall notify Agent in writing of
any specific exceptions to charges for interest, fees, costs and expenses set
forth in the most recent monthly statement of Borrower’s loan account sent by
Agent to Borrower prior to the date hereof pursuant to the Existing Financing
Agreements within thirty (30) days after the date hereof.

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrower and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

BORROWER GREGG APPLIANCES, INC. By:   /s/ Donald J.B. Van der Wiel Title:  
Chief Financial Officer GUARANTOR HHG DISTRIBUTING, LLC By: Gregg Appliances,
Inc. By:   /s/ Jerry W. Throgmartin Title:   Chief Executive Officer AGENT AND
LENDERS WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Agent and as a Lender
By:   /s/ Vicky Geist Title:   Director NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender By:   /s/ Kathryn Ellero Title:   Vice President WELLS FARGO
FOOTHILL, LLC, as a Lender By:   /s/ Yelena Kravchuk Title:   Vice President

Amended and Restated Loan and Security Agreement